 



EXHIBIT 10.1
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
CONTRACT
Between
ViaSat, Inc.
And
Space Systems/Loral, Inc.
for the
ViaSat Satellite Program
The attached Contract and information contained therein are confidential and
proprietary to ViaSat, Inc. and Space Systems/Loral, Inc. and shall not be
published or disclosed to any third party except as permitted by the terms and
conditions of this Contract.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE   PAGE TABLE OF CONTENTS     i   PREAMBLE     1   RECITALS
    2  
Article 1 -
  DEFINITIONS     3  
Article 2 -
  SCOPE OF WORK     16  
Article 3 -
  DELIVERABLE ITEMS AND DELIVERY SCHEDULE     26  
Article 4 -
  PRICE     28  
Article 5 -
  PAYMENTS     33  
Article 6 -
  PURCHASER-FURNISHED ITEMS     37  
Article 7 -
  COMPLIANCE WITH LAWS AND DIRECTIVES     40  
Article 8 -
  ACCESS TO WORK-IN-PROGRESS     43  
Article 9 -
  SATELLITE PRE-SHIPMENT REVIEW (SPSR) AND DELIVERY     47  
Article 10 -
  ACCEPTANCE OF SATELLITE, LAUNCH SUPPORT AND MISSION OPERATIONS SUPPORT
   SERVICES AND IN-ORBIT TEST     51  
Article 11 -
  ACCEPTANCE OF DELIVERABLE ITEMS OTHER THAN THE SATELLITE     53  
Article 12 -
  TRANSFER OF TITLE AND RISK OF LOSS     58  
Article 13 -
  ORBITAL PERFORMANCE INCENTIVES     60  
Article 14 -
  CORRECTIVE MEASURES IN THE SATELLITE AND OTHER DELIVERABLE ITEMS     65  
Article 15 -
  REPRESENTATIONS AND WARRANTIES     66  
Article 16 -
  CHANGES     73  
Article 17 -
  FORCE MAJEURE     75  
Article 18 -
  PURCHASER DELAY OF WORK     78  
Article 19 -
  INTELLECTUAL PROPERTY INDEMNITY     79  
Article 20 -
  INDEMNIFICATION     81  
Article 21 -
  TERMINATION FOR CONVENIENCE     84  
Article 22 -
  LIQUIDATED DAMAGES     86  
Article 23 -
  TERMINATION FOR DEFAULT     94  
Article 24 -
  RESERVED     98  
Article 25 -
  DISPUTE RESOLUTION     99  
Article 26 -
  INTER-PARTY WAIVER OF LIABILITY FOR A LAUNCH     102  
Article 27 -
  LIMITATION OF LIABILITY     104  
Article 28 -
  DISCLOSURE AND HANDLING OF PROPRIETARY INFORMATION     106  

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.
i 

 



--------------------------------------------------------------------------------



 



              ARTICLE   PAGE
Article 29 -
  CONTRACT TECHNOLOGY ESCROW     109  
Article 30 -
  PUBLIC RELEASE OF INFORMATION     111  
Article 31 -
  NOTICES     112  
Article 32 -
  RISK MANAGEMENT SERVICES     114  
Article 33 -
  ORDER OF PRECEDENCE     118  
Article 34 -
  GENERAL     119  
Article 35 -
  GROUND STORAGE     124  
Article 36 -
  ORBIT MANEUVER [***] AND LAUNCH VEHICLE [***]     126  
Article 37 -
  CONTRACTOR PERSONNEL     128  
Article 38 -
  SUBCONTRACTS     130  
Article 39 -
  INTELLECTUAL PROPERTY     132  
Article 40 -
  LENDER REQUIREMENTS     134  
Article 41 -
  SECURITY INTEREST     135  

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.
ii 

 



--------------------------------------------------------------------------------



 



PREAMBLE
This Contract is entered into effective as of the 7th day of January, 2008 (the
“Effective Date of Contract” or “EDC”), by and between ViaSat, Inc. (“ViaSat”),
a corporation organized and existing under the laws of the state of Delaware
having an office and place of business at 6155 El Camino Real, Carlsbad, CA
92009-1699 (hereinafter referred to as “Purchaser”), and Space Systems/Loral,
Inc., a corporation organized and existing under the laws of the state of
Delaware, having an office and place of business at 3825 Fabian Way, Palo Alto,
CA 94303-4604 (hereafter referred to as “Contractor”, and Purchaser and
Contractor are hereafter referred to collectively as the “Parties” or
individually as a “Party”), regarding the ViaSat Satellite program.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

1



--------------------------------------------------------------------------------



 



RECITALS
WHEREAS, Purchaser desires to procure a communications Satellite, a Dynamic
Satellite Simulator, Launch Support Services, Mission Operations Support
Services, Training services and other items and services to the extent and
subject to the terms and conditions set forth herein, and
WHEREAS, Purchaser has entered into a CondoSat Agreement with Loral Space &
Communications, Inc., a Delaware company, whereby the parties thereto intend
that Purchaser will take title to the Satellite, except for the Loral Space
Payload portion (to which CondoSat Associate will take title) at Intentional
Ignition; however, except for certain limited rights to be identified in a
separate agreement between CondoSat Associate and Contractor, Purchaser shall
have the exclusive rights (including the exclusive rights of exercise)
associated with the Satellite and other Deliverable Items as further set forth
herein; and
WHEREAS, Contractor is willing to furnish such Satellite (including the transfer
of title to the Loral Space Payload directly to CondoSat Associate per separate
agreement), a Dynamic Satellite Simulator, Launch Support Services, Mission
Operations Support Services, Training services and other items and services to
the extent of and subject to the terms and conditions set forth herein, in
consideration of the price and other valid consideration.
NOW, THEREFORE, in consideration of the price and other valid consideration and
the mutual covenants and agreements contained herein and intending to be legally
bound, the Parties agree as follows:

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

2



--------------------------------------------------------------------------------



 



ARTICLE 1 — DEFINITIONS
Capitalized terms used and not otherwise defined herein shall have the following
meanings:

  1.1   “Acceptance” (i) with respect to the Satellite shall be as provided in
Article 10, and (ii) with respect to any Deliverable Item other than the
Satellite shall be as provided in Article 11.     1.2   “[***]” has the meaning
set forth in Article 22.2.1.     1.3   “Actual Costs” shall mean Contractor’s
direct and actual costs as determined in accordance with Contractor’s standard
accounting practices uniformly applied, including any indirect costs, but
excluding any profit, margin, mark-up, or other fees.     1.4   “Additional
Beams” has the meaning set forth in Article 2.1(B).     1.5   “Affiliate” means,
with respect to an entity, any other entity, directly or indirectly, Controlling
or Controlled by or under common Control with such first named entity.     1.6  
“Anomaly” means, with respect to a Satellite in-orbit, a known condition or
occurrence that has or reasonably can be predicted to have an adverse impact on
the Stated Life or performance of the Satellite, and includes those items listed
in paragraph 2.5.8.2(f) of the SOW.     1.7   “Article” means an article of this
Contract.     1.8   “Attachment(s)” means any and all attachment(s) that are
attached hereto or to any Exhibit and incorporated herein or therein, as may be
amended from time to time in accordance with the terms hereof.     1.9   “[***]”
has the meaning set forth in Article 4.6.     1.10   “Business Day” means any
day other than a Saturday, Sunday or any other day on which national banks are
authorized to be closed in New York City, New York.     1.11   “Canadian Beams”
has the meaning set forth in Article 2.1(B).     1.12   “Candidate Launch
Vehicles” has the meaning set forth in Article 3.3.     1.13   “[***]” has the
meaning set forth in Article 2.1(B).     1.14   “[***]” has the meaning set
forth in Article 4.6.

 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

3



--------------------------------------------------------------------------------



 



  1.15   “Certification” has the meaning set forth in Article 9.1.6.     1.16  
“Collateral” has the meaning set forth in Article 41.1.1.     1.17  
“Competitor” means the following entities or any successors or assigns thereof
that are in direct competition with Contractor for the manufacture and sale of
commercial satellites: Orbital Sciences Corporation; Lockheed Martin Commercial
Space Systems; Boeing Satellite Systems; Thales Alenia Space; EADS Astrium;
General Dynamics Spectrum Astro Space Systems; Mitsubishi Electric Corp.
(MELCO); and Northrop Grumman Space Technology.     1.18   “Component” means any
unit, system, subsystem, or piece of equipment or hardware or software to be
employed on a Satellite.     1.19   “CondoSat Agreement” means the agreement
between ViaSat, Inc. and Loral Space & Communications, Inc., dated of even date
hereof.     1.20   “CondoSat Associate” means Loral Space & Communications,
Inc., and any permitted assigns or successors in interest thereto under the
CondoSat Agreement.     1.21   “CondoSat Associate Portion” has the meaning set
forth in Article 4.1.     1.22   “Configuration Period” has the meaning set
forth in Article 2.1(B).     1.23   “Configuration Process” has the meaning set
forth in Article 2.1(B).     1.24   “Contract” means the terms and conditions
(Preamble, Recitals and Articles) of this executed contract, its Exhibits and
its Attachment(s) as set forth in Articles 2.1 and 33, as may be amended from
time to time in accordance with the terms hereof.     1.25   “Contractor” has
the meaning set forth in the Preamble and any successor or assignee permitted
hereunder.     1.26   “Contractor Intellectual Property” shall mean such
Intellectual Property owned by Contractor and provided to Purchaser related to
this Contract (before or after EDC) and all Intellectual Property Rights related
thereto. Contractor Intellectual Property shall also include any derivatives,
improvements, or modifications made by Purchaser or Contractor thereto, except
for derivatives, improvements, or modifications that can be used by Purchaser
without infringing or violating the pre-existing Intellectual Property Rights of
Contractor.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

4



--------------------------------------------------------------------------------



 



  1.27   “Contract Technology” means all: (a) Software (in object code and
source code format unless otherwise specified); and (b) data and documentation
required for the performance, maintenance, or operation of any Deliverable Item.
    1.28   “Control” and its derivatives mean, with respect to an entity,
(i) the legal, beneficial, or equitable ownership, directly or indirectly, of
fifty percent (50%) or more of the capital stock (or other ownership interest if
not a corporation) of such entity ordinarily having voting rights, or (ii) the
power to direct, directly or indirectly, the management policies of such entity,
whether through the ownership of voting stock, by contract, or otherwise.    
1.29   “Cure Letter” has the meaning set forth in Article 9.1.6.     1.30  
“Daily Rate” has the meaning set forth in Article 13.     1.31   “Defect” means
(a) with respect to the Satellite, the DSS, the Satellite Control Facility
Equipment (if the options therefor are exercised), and the Spares, any failure
to meet the applicable specifications of this Contract, including failures due
to non-compliant materials or workmanship, or (b) with respect to any
Deliverable Data, Software, or Deliverable Services, any failure to meet the
applicable requirements of this Contract.     1.32   “Deliverable Data” means
the data and documentation required to be delivered to Purchaser as specified in
Article 3.1.     1.33   “Deliverable Item” means any of the items or services
listed in Article 3.1, as may be amended from time to time in accordance with
the terms hereof and, collectively, the “Deliverable Items.”     1.34  
“Deliverable Services” means those services listed in Article 3.1, as may be
amended from time to time in accordance with the terms hereof.     1.35  
“Delivery” has the meaning set forth in Article 3.2.     1.36   “Dispute” has
the meaning set forth in Article 25.     1.37   “Dynamic Satellite Simulator” or
“DSS” means the dynamic satellite simulator that is to be delivered to Purchaser
pursuant to this Contract.     1.38   “Effective Date of Contract” or “EDC” has
the meaning set forth in the Preamble.     1.39   “Escrow Agreement” has the
meaning set forth in Article 29.1.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

5



--------------------------------------------------------------------------------



 



  1.40   “Eutelsat” has the meaning set forth in Article 4.2.     1.41  
“Exhibit(s)” means the exhibit(s) identified in Article 2.1 and attached hereto
and incorporated herein, as may be amended from time to time in accordance with
the terms hereof.     1.42   “Exploit” means with regard to Contractor
Intellectual Property to use such Intellectual Property (1) to launch, use,
operate and maintain the Satellite, and to sell, offer for sale, lease, market
and rent capacity on, market and provide services with respect to, and otherwise
obtain the benefits of, the Satellite, and, (2) to use, operate, reproduce, and
maintain, as applicable, Deliverable Items in carrying out Purchaser’s business
related to the Satellite.     1.43   “FCC” means the Federal Communications
Commission or any successor agency or governmental authority.     1.44   “Final
Configuration” has the meaning set forth in Article 2.1(B).     1.45   “Final
Orbit Location” has the meaning set forth in Article 2.1(B).     1.46   “Final
Statement” has the meaning set forth in Article 21.1.3.     1.47   “Financing
Entity” means any entity (other than Contractor or parties related to Contractor
or a Competitor of Contractor), which has been specifically identified in a
written notification to Contractor providing money to Purchaser to fund any
portion of the Satellite or the Work.     1.48   “Firm Fixed Price” has the
meaning set forth in Article 4.1.     1.49   “Force Majeure” has the meaning set
forth in Article 17.     1.50   “[***]” has the meaning set forth in
Article 35.2.     1.51   “Ground Insurance” has the meaning set forth in
Article 32.5.     1.52   “Ground Storage” means that period where the Satellite
is held on the ground for an extended period prior to Launch.     1.53  
“In-Orbit Testing” or “IOT” means the testing of the Satellite in-orbit in
accordance with Exhibit D, Satellite Program Test Plan.     1.54   “IOT Complete
Date” has the meaning set forth in Article 10.3.

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

6



--------------------------------------------------------------------------------



 



  1.55   “Integration Activities” has the meaning set forth in Article 3.3.    
1.56   “Intellectual Property” means all designs, techniques, analyses, methods,
concepts, formulae, layouts, software, inventions (whether or not patented or
patentable), discoveries, improvements, processes, ideas, technical data and
documentation, technical information, engineering, manufacturing and other
drawings, specifications and similar matter in which an Intellectual Property
Right subsists, regardless of whether any of the foregoing has been reduced to
writing or practice.     1.57   “Intellectual Property Claim” has the meaning
set forth in Article 19.     1.58   “Intellectual Property Right(s)” means all
common law and statutory proprietary rights with respect to Intellectual
Property, including patent, patent application, copyright, trademark, service
mark, trade secret, mask work rights, data rights, moral rights, and similar
rights existing from time to time under the intellectual property laws of the
United States, any state or foreign jurisdiction, or international treaty
regime, regardless of whether such rights exist as of the date hereof or arise
or are required at any time in the future.     1.59   “Intentional Ignition”
means, with respect to the Satellite, the start of the ignition process of the
Launch Vehicle for the purpose of Launch, which is the time at which the command
signal is sent to the Launch Vehicle. This definition shall be modified to
reflect the definition of “intentional ignition” in the Launch Services
Agreement applicable to Launch of the Satellite.     1.60   “Intermittent
Failure” means a Transponder Failure for a period in excess of [***] continuous
minutes or [***] cumulative minutes in any day during the Orbital Performance
Incentive Period.     1.61   “Junior Lien” has the meaning specified in
Article 41.1.4.     1.62   “ITAR” means 22 C.F.R. Sections 120 through 130,
International Traffic in Arms Regulations, as amended.     1.63   “Key Milestone
Date(s)”has the meaning set forth in Article 22.1.

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

7



--------------------------------------------------------------------------------



 



  1.64   “Key Personnel” has the meaning set forth in Article 37.2.     1.65  
“Launch” means, with respect to the Satellite, Intentional Ignition followed by
lift-off. This definition shall be modified to incorporate the definition of
“launch” from the Launch Services Agreement applicable to the Launch of the
Satellite.     1.66   “Launch and In-Orbit Insurance Policy” has the meaning set
forth in Article 32.2.     1.67   “Launch Agency” means the provider of Launch
Services responsible for the Launch of the Satellite.     1.68   “Launch
Services” means those services provided by the Launch Agency for the Launch of
the Satellite pursuant to the Launch Services Agreement.     1.69   “Launch
Services Agreement” means the contract between the Purchaser and the Launch
Agency that provides Launch Services for the Satellite.     1.70   “Launch Site”
means the location that will be used by the Launch Agency for purposes of
launching the Satellite, except in the case of Sea Launch it shall mean the home
port located in Long Beach, CA.     1.71   “Launch Support” or “Launch Support
Services” means those services specified in Exhibit A, Statement of Work to be
provided by Contractor in support of Launch Services.     1.72   “Launch
Vehicle” means the launch vehicle used to provide Launch Services for the
Satellite.     1.73   “Loral Space Payload” means that portion of the Satellite
payload consisting of nine (9) Canadian Beams.     1.74   “Loral Space Payload
Contract” means the contract between Contractor and CondoSat Associate for
provision of the Loral Space Payload, dated of even date hereof.     1.75  
“Losses” has the meaning set forth in Article 20.1.     1.76   “Major
Subcontract” has the meaning set forth in Article 38.1.     1.77   “Major
Subcontractor” means a Subcontractor who is a party to a Major Subcontract.    
1.78   “Milestone” means a portion of the Work upon completion of which a
payment is to be made in accordance with Exhibit E, Payment Plan and Termination
Liability

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

8



--------------------------------------------------------------------------------



 



Schedule. Milestone completion criteria and processes are as set forth in
Exhibit A, Statement of Work and/or Exhibit E, Payment Plan and Termination
Liability Schedule, as applicable. Orbital Performance Incentives shall not
constitute a Milestone.

  1.79   “Mission Assurance Plan” means the mission assurance plan attached as
Exhibit C, as may be amended from time to time in accordance with the terms
hereof.     1.80   “Mission Operations Support Services” means the
orbit-raising, IOT and related services specified in Exhibit A, Statement of
Work, to be performed by Contractor for the Satellite.     1.81   “Notice of
Non-Conformance” has the meaning set forth in Article 9.1.6.     1.82   “NSP”
means “not separately priced” and included in the Firm Fixed Price.     1.83  
“OML Payment” has the meaning set forth in Article 36.     1.84   “Option
Satellite” has the meaning set forth in Article 2.2.     1.85   “Option
Satellite Exercise Period” has the meaning set forth in Article 2.2.     1.86  
“Orbital Performance Incentive Period” means, with respect to the Satellite, the
period commencing at (and including) 12:01 a.m. Greenwich Mean Time on the first
day following the IOT Complete Date for such Satellite and ending on the last
day of the Stated Life.     1.87   “Orbital Performance Incentives” means the
amount set forth in Article 13.2, which may be earned by Contractor based on
in-orbit performance of such Satellite as set forth in Article 13.     1.88  
“Orbital Storage” means, with respect to the Satellite, any period of time of
intentional non-use by Purchaser of such Satellite after the IOT Complete Date,
provided that such Satellite has been placed into orbit and is capable of
performing in accordance with Exhibit B, Satellite Performance Specification.  
  1.89   “Paragraph” means a paragraph under any Article hereof or section in an
Exhibit or Attachment.     1.90   “Partial Loss” means, with respect to the
Satellite on or after Intentional Ignition, that Transponder Failures have
occurred, but the Satellite is not a Total Loss.     1.91   “Party” or “Parties”
means Purchaser, Contractor or both, as the context requires.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

9



--------------------------------------------------------------------------------



 



  1.92   “Payment Plan and Termination Liability Schedule” means the payment
plan for the applicable Deliverable Item, and termination liability schedule for
this Contract, as set forth in Exhibit E, Payment Plan and Termination Liability
Schedule, as may be amended from time to time in accordance with the terms
hereof.     1.93   “Performance Specification” means the applicable performance
specification for the Satellite or other Deliverable Item, as appropriate, in
the context of the applicable clause, as such specification may be amended from
time to time in accordance with the terms hereof.     1.94   “Permitted Debt”
has the meaning specified in Article 41.1.4.     1.95   “Preamble” means the
preamble section of this Contract.     1.96   “Proceeds” has, for purposes of
Article 41, the meaning ascribed to such term by the UCC.     1.97   “Proposal”
has the meaning set forth in Article 16.     1.98   “Proprietary Information”
has the meaning set forth in Article 28.     1.99   “Purchaser” has the meaning
set forth in the Preamble and any successor or assignee permitted hereunder.    
1.100   “Purchaser Delay” has the meaning set forth in Article 18.     1.101  
“Purchaser Intellectual Property” shall mean such Intellectual Property owned by
Purchaser and provided to Contractor related to this Contract (before or after
EDC) and all Intellectual Property Rights related thereto. Purchaser
Intellectual Property shall also include any derivatives, improvements, or
modifications made by Purchaser or Contractor thereto, except for derivatives,
improvements, or modifications that can be used by Contractor without infringing
or violating the pre-existing Intellectual Property Rights of Purchaser.    
1.102   “Reasonable Efforts” means standards, practices, methods, and procedures
conforming to applicable law and that degree of effort, skill, diligence,
prudence, and foresight that would reasonably and ordinarily be expected from a
skilled and experienced commercial satellite contractor or commercial satellite
owner, as the case may be.     1.103   “Recitals” means the recitals section of
this Contract.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

10



--------------------------------------------------------------------------------



 



  1.104   “Remaining OML” has the meaning set forth in Article 36.     1.105  
“Replacement Satellite” has the meaning set forth in Article 2.3.     1.106  
“Replacement Satellite Exercise Period” has the meaning set forth in
Article 2.3.     1.107   “Satellite” means the communications satellite that is
to be manufactured by Contractor and to be delivered to Purchaser pursuant to
this Contract, and includes the Loral Space Payload. The Satellite is also
referred to as the “Primary Satellite.”     1.108   “Satellite Beams” has the
meaning set forth in Article 2.1(B).     1.109   “SCF” means the Satellite
Control Facility, which includes the Spares, as defined in Exhibit F.     1.110
  “Satellite Control Facility Equipment” or “SCF Equipment” means those items
listed in section 3.1 of Exhibit F, Satellite Control Facility Requirement
Specification.     1.111   “Satellite Payload Specifications” means the payload
portion of the Satellite Performance Specifications set forth in Section 3 of
Exhibit B hereto.     1.112   “Satellite Performance Specification” means the
Satellite performance specification attached as Exhibit B, as may be amended
from time to time in accordance with the terms hereof.     1.113   “Satellite
Pre-Shipment Review” or “SPSR” has the meaning set forth in Article 9.     1.114
  “Satellite Program Test Plan” means the Satellite program test plan attached
as Exhibit D, as may be amended from time to time in accordance with the terms
hereof.     1.115   “Secured Obligations” means, collectively, all present and
future obligations of the Contractor to or for the benefit of Purchaser under
this Contract, as well as all damages to which Purchaser may be entitled as a
result of any breach of this Contract. All such obligations are “Secured
Obligations”.     1.116   “Security Interest” has the meaning set forth in
Article 41.1.1.     1.117   “Selection Criteria” has the meaning set forth in
Article 2.1(B).     1.118   “Software” means the machine readable computer
programs (including firmware, files, databases, interfaces, documentation and
other materials related thereto, and any third party Software sublicensed by
Contractor hereunder), as such Software is

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

11



--------------------------------------------------------------------------------



 



revised, upgraded, updated, corrected, modified, and enhanced from time-to-time
and provided to Purchaser pursuant to this Contract.

  1.119   “Spare” means any spare part to be delivered with the Satellite
Control Facility Equipment.     1.120   “Stated Life” means, with respect to the
Satellite, the contracted for life of fifteen (15) years for such Satellite,
commencing upon the IOT Complete Date for such Satellite.     1.121   “Statement
of Work” or “SOW” means the statement of work attached as Exhibit A, as may be
amended from time to time in accordance with the terms hereof.     1.122  
“Storage Costs” has the meaning set forth in Article 35.2.     1.123  
“Subcontract” means a contract or purchase order awarded by Contractor to a
Subcontractor or a contract or purchase order awarded by a Subcontractor at any
tier for performance of any of the Work.     1.124   “Subcontractor” means any
person or business entity that has been awarded a Subcontract.     1.125  
“Substantially Similar Satellite” means a satellite that is identical to the
Satellite (but does not include the nine (9) Canadian Beams of the Loral Space
Payload and, further, CondoSat Associate will have no right, title or interest
in such Substantially Similar Satellite) in the following parameters:

  •   number of user beams;     •   number of gateway beams;     •   antenna
assembly quantity, aperture size and optics;     •   antenna feed design types;
    •   antenna allowable interface to the rest of the Satellite bus (except for
RF pathway connection to/from repeater);     •   repeater (same TWTA quantity
and types, same LNA quantity, etc.);     •   frequency plan (same frequency
converter and filter quantity and types); and     •   bus (solar array, battery,
thermal, propulsion, autotrack, etc).

The following parameters may be different:

  •   CONUS orbital slot;     •   CONUS user beam locations; and

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

12



--------------------------------------------------------------------------------



 



  •   CONUS gateway beam locations.

For the Substantially Similar Satellite, Contractor will optimize EIRP, G/T and
C/I performance with the same types of repeater and antenna Component design
corresponding to the new orbital slot, new coverage and new beam plan, which may
result in performance difference from the Satellite.

  1.126   “[***] Coverage” has the meaning set forth in Article 2.1(B).    
1.127   “TCC” has the meaning set forth in Article 38.3.     1.128   “Technical
Assistance Agreement” has the meaning set forth in section §120.22 of the U.S.
International Traffic in Arms Regulations, 22 CFR §120 — 130.     1.129  
“Terminated Ignition” means that, following the time when the electronic signal
is sent to command the opening of any first stage propellant valves, the first
stage engines of the Launch Vehicle shut down for any reason before the hold
down mechanism is released and the Launch pad is declared safe by the Launch
Agency. This definition shall be modified to incorporate the definition of
“terminated ignition” (or other similar term) from the Launch Service Agreement
applicable to the Launch of the Satellite.     1.130   “Total Combined Price”
has the meaning set forth in Article 4.1.     1.131   “Total Loss” means with
respect to the Satellite on or after Intentional Ignition (i) the complete loss,
destruction or failure of such Satellite, or (ii) as defined in Purchaser’s
Launch and In-Orbit Insurance Policy if defined differently therein.     1.132  
“Training” means the training to be provided by Contractor in accordance with
Exhibit A, Statement of Work.     1.133   “Transponder” means any one of the
primary designated Ka-Band transponders specified in Exhibit B, Satellite
Performance Specification, including both forward and return transponders. A
forward transponder receives signals from a single gateway location and radiates
those signals to a single user beam. A return transponder receives signals from
a single user beam and radiates those signals to a single gateway location.

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

13



--------------------------------------------------------------------------------



 

\

  1.134   “Transponder Failure” means, with respect to a forward Transponder,
the failure (including permanent or Intermittent Failures) to meet: (a) the G/T
value for the applicable gateway location, as set forth in Table 2 of Exhibit B,
Satellite Performance Specification; or (b) the EIRP value for the applicable
beam, as set forth in Table 3 of Exhibit B, Satellite Performance Specification.
With respect to a return Transponder, “Transponder Failure” means the failure
(including permanent or Intermittent Failures) to meet: (a) the EIRP value for
the applicable gateway location, as set forth in Table 2 of Exhibit B, Satellite
Performance Specification; or (b) the G/T value for the applicable beam, as set
forth in Table 3 of Exhibit B, Satellite Performance Specification. When a
Transponder is operating with redundant and/or spare components and meets the
EIRP and G/T values set forth above, it shall not be considered to be
experiencing a Transponder Failure.     1.135   “TWTs” has the meaning set forth
in Article 38.3.     1.136   “UCC” means the Uniform Commercial Code as in
effect in the State of New York, as it may be amended from time to time.    
1.137   “U.S. Beams” has the meaning set forth in Article 2.1(B).     1.138  
“Work” means all design, development, construction, manufacturing, labor, and
services, including tests to be performed, and any and all Deliverable Items,
including the Satellite, the DSS, Deliverable Data, Mission Operations Support
Services, Launch Support Services, Training, and equipment, materials, articles,
matters, services, and things to be furnished to Purchaser under this Contract.
    1.139   “Work-in-Process” means the following goods, services, and rights to
be provided to Purchaser by Contractor under this Contract but in the case of
goods only such goods as have been designated for use under this Contract under
Contractor’s internal material resource planning system and have been installed:
(a) the Satellite, (b) the DSS, (c) the Satellite Components, (d) all other
Deliverable Items, including items purchased pursuant to exercised options set
forth herein, (e) all parts, materials, inventories, and associated warranties,
and (f) the rights in Intellectual Property as set forth in Article 39, and
Proprietary Information as set forth in Article 28. The foregoing shall
constitute Work-in-Process as the same shall be in the process of performance,
manufacture, testing, integration, delivery or completion at any given point in
time.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

14



--------------------------------------------------------------------------------



 



      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

15



--------------------------------------------------------------------------------



 



ARTICLE 2 — SCOPE OF WORK

2.1   Provision of Services and Materials

A.   General       Contractor shall provide Purchaser with the Deliverable Items
completed in all respects in accordance with the provisions of this Contract.
Without limiting the generality of the foregoing, the Contractor shall provide
the necessary personnel, material, services, and facilities to design,
manufacture, test and ship the Satellite, together with all other Deliverable
Items referred to in Article 3.1. Contractor shall furnish and perform the Work
in accordance with the provisions of this Contract, including the following
Exhibits, which are attached hereto and made a part hereof:

  2.1.1   Exhibit A, Statement of Work, dated January 7, 2008     2.1.2  
Exhibit B, Satellite Performance Specification, dated January 7, 2008, including
all Annexes thereto     2.1.3   Exhibit C, Mission Assurance Plan, dated
September 22, 2006     2.1.4   Exhibit D, Satellite Program Test Plan, dated
January 7, 2008     2.1.5   Exhibit E, Payment Plan and Termination Liability
Schedule, dated January 7, 2008     2.1.6   Exhibit F, Satellite Control
Facility Requirements Document, dated January 7, 2008     2.1.7   Exhibit G,
Escrow Agreement     2.1.8   Exhibit H, Dynamic Satellite Simulator Statement of
Work and Functional Requirements Document dated January 7, 2008     2.1.9  
Exhibit I, Guaranty Agreement     2.1.10   Exhibit J, [***] Escrow Agreement    
2.1.11   Exhibit K, Default Configuration

 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

16



--------------------------------------------------------------------------------



 



B.   Finalization of the Satellite Configuration       As of EDC, the Satellite
configuration has not been finally defined, but the Parties agree it will
consist of nine (9) Canadian service beams with three 2 GHz fixed gateway
locations (provided that in the event Purchaser and CondoSat Assocaite share a
gateway under section 2.8 of the CondoSat Agreement, then there shall only be
two 2 Ghz gateways) (“Canadian Beams”), sixty (60) U.S. service beams with
thirteen 2 Ghz fixed gateway locations and three 1.5 Ghz fixed gateway locations
(“U.S. Beams”) (all of the foregoing as set forth in Exhibit K, Default
Configuration) plus, potentially, three (3) additional service beams and one
(1) associated gateway (“Additional Beams”), the location of such Additional
Beams to be established as set forth below. Through February 3, 2008 (the
“Configuration Period”), the Parties will work together to complete an optimal
Satellite configuration for Purchaser (the “Configuration Process”), consisting
of the following:

  (i)   The Parties shall use reasonable best efforts during the Configuration
Period to develop an optimal configuration of the U.S. Beams, the Canadian Beams
and Additional Beams (together, the “Satellite Beams”) for Purchaser. The
objectives in developing the optimal Satellite configuration for Purchaser
shall, among other things, include: (1) calculated [***] (as calculated using
the [***] defined in Article 4.6) equal to or higher than [***] (not including
the Canadian Beams); (2) user beams located in coverage areas which are, in
Purchaser’s reasonable opinion, desirable for its intended services; (3) gateway
locations with reasonable economical access to sufficient existing fiber
backhaul; (4) limited overlap between the user beams; (5) complete inter-beam
coverage for user beams (no “[***] Coverage” as exemplified in Attachment A
hererto, unless otherwise approved by Purchaser); and (6) optimal number of
gateways for Purchaser’s business plan, but not less than the number of gateways
reflected in Exhibit K, Default Configuration (items (1) through (6) immediately
above the “Selection Criteria”). The Parties shall at a minimum complete the
following actions in an effort to develop a final Satellite configuration for
Purchaser:

 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

17



--------------------------------------------------------------------------------



 



  a.   On or before 4, January 2008, Contractor will submit to Purchaser the
antenna performance files, beam laydown (including coverage map, antenna-beam
mapping, and frequencies assigned to each beam) and gateway location information
(“[***]”) defined in Annex B to Exhibit B, Satellite Performance Specification,
separately for; (i) the Canadian Beams; (ii) the U.S. Beams; and (iii) multiple
configurations of the Additional Beams (consistent with the criteria below). In
the event Contractor proposes a Satellite configuration to Purchaser that leads
to any [***] (“[***] Coverage”), Purchaser will notify Contractor (and provide
Contractor with reasonable guidance on rectifying such [***] Coverage), and
Contractor will adjust the proposed Satellite configuration in order to [***] as
part of the process described below (even if removing such [***] reduces
Satellite [***]).     b.   On or before 8 January 2008, Purchaser will provide
Contractor with initial comments and feedback on Contractor’s proposed
configuration for the Satellite Beams (including alternative candidate locations
in the US and/or Mexico for the Additional Beams).     c.   On or before 11
January 2008, Purchaser shall identify up to three (3) alternative Satellite
configurations for the Additional Beams to be considered by Purchaser and
Contractor for the final Satellite configuration.

  •   The locations to be considered by the Purchaser for location of the user
beams for the Additional Beams are, in order of priority:

  °   Major metropolitan areas of the central U.S. not covered by the U.S.
Beams, including locations in Denver, Colorado, Salt Lake City, UT, and
Phoenix/Tucson AZ;     °   Mexico; and     °   overlay on three (3) of the sixty
(60) U.S. service beams.

  d.   On or before 18 January 2008, Contractor shall provide [***] for two
(2) of the three (3) alternative configurations identified by Purchaser

 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

18



--------------------------------------------------------------------------------



 



      for the Additional Beams and within seven (7) days thereafter shall
provide [***] for the final alternative configuration identified by Purchaser
for the Additional Beams as provided above, for assessment of [***] (using the
[***]).

  e.   On or before 25 January 2008, Purchaser and Contractor will determine if
any further improvements to the proposed Satellite configurations should be
considered, and, provided that Contractor is reasonably able to provide updated
[***] on such improvements by 31 January 2007, Contractor will update the [***]
accordingly.     f.   On 3 February 2008, Purchaser shall select the final
Satellite configuration (“Final Configuration”) from among the above proposed
Satellite configurations (including Exhibit K, Default Configuration) in
accordance with the following principles:

  •   In the event Purchaser selects a Satellite configuration consisting of
only the U.S. Beams and the Canadian Beams, Purchaser shall select the Satellite
configuration based on the Selection Criteria and, which in Purchaser’s
reasonable judgment optimizes its business prospects, while also considering in
good faith the configuration that maximizes the calculated [***] (as calculated
using the [***] defined in Article 4.6). In the event that Purchaser chooses a
configuration that does not provide the maximum calculated [***] as provided
above, Purchaser shall provide Contractor with the rationale therefor, which
rationale shall be consistent with the optimization of Purchaser’s business
prospects and the Selection Criteria. For the purpose of clarification, in the
event that Purchaser reasonably determines that the benefits associated with the
Additional Beams does not exceed the costs associated with the Additional Beams,
Purchaser may elect to reject the Additional Beams and select the Satellite
configuration in accordance with the terms of this paragraph, and shall provide
Contractor with the rationale therefor.

 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

19



--------------------------------------------------------------------------------



 



  •   In the event Purchaser selects a Satellite configuration consisting of the
U.S. Beams, the Canadian Beams and Additional Beams, Purchaser shall select the
Satellite configuration which, in its reasonable judgment, optimizes its
business prospects, while also considering in good faith the configuration that
maximizes the calculated [***] (as calculated using the [***] defined in Article
4.6).     •   In the case of the Canadian Beams, Purchaser shall elect the
coverage locations which, in its reasonable judgment, optimizes the Canadian
capacity/coverage area.

  (ii)   In the event, for any reason, Contractor has not provided the [***] to
Purchaser on or prior to the dates set forth above, except for delays excused
due to Force Majeure events or Purchaser-caused delays, then Purchaser shall be
entitled to select the Exhibit K Default Configuration consisting of only the
U.S. Beams and the Canadian Beams (i.e., without the Additional Beams).    
(iii)   Contractor acknowledges that, as part of Purchaser’s finalization of the
Satellite configuration, Purchaser will need to offset the station-keeping box
from the 115.0 WL position (between 114.7 and 115.3 WL) (the “Final Orbit
Location”) so that it will not overlap the station-keeping box of any other
satellite in accordance with FCC regulations. No later than twenty-one (21) days
after EDC, Purchaser will provide the Final Orbit Location. For purposes of
clarification, the [***] of the Final Configuration will be calculated pursuant
to Article 4.6 assuming use of the 115.0 WL position, and the [***] calculated
pursuant to Article 22.2.1 assuming use of the Final Orbit Location.     (iv)  
Upon Purchaser selection of the Final Configuration: (1) the [***] of the Final
Configuration will be calculated (using the [***]) and the Firm Fixed Price
shall be subject to adjustment, up or down, pursuant to Article 4.6; and
(2) Exhibit B, Satellite Performance Specification, will be updated accordingly,
including the following:

 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

20



--------------------------------------------------------------------------------



 



(A) Section 3.3, Coverage Area, will be updated with the resulting polygon area,
gateway locations, and beam locations associated with the selected
configuration;
(B) Table 2 and Table 3, Gateway Locations and User Beam Locations, will be
updated based upon the data files provided during the Configuration Process for
the Final Configuration selected by Purchaser. The values incorporated into the
tables shall be the values set forth in the data files, taking into account
pointing error consistent with Section 3.6.1 of Exhibit B, Satellite Performance
Specification, minus 0.5 dB; and
(C) Tx and Rx performance (specifically, the EIRP, G/T, and C/I values specified
in Tables 4, 5, 8, 9, 10, 11, 12, 13, 16, and 17) will be updated based upon the
data files provided during the Configuration Process for the Final Configuration
selected by Purchaser. The [***], which provides distributions on all relevant
parameters, will be used to generate the cumulative distributions on the metrics
set forth in sections 3.6.3, Forward Uplink (from Gateway), 3.6.4, Forward
Downlink (to User), 3.6.5, Return Uplink (from User), and 3.6.6, Return Downlink
(to Gateway).

2.2   Option Satellite

Contractor hereby grants to Purchaser an option to purchase one (1) additional
Substantially Similar Satellite (including a DSS, updates to Deliverable Data,
as required, Launch Support Services and Mission Operations Support Services)
(the “Option Satellite”) at the optional pricing set forth in the table below
(to be established following the process defined in Article 2.1 above, and to
reflect the adjustments necessary to convert from the Primary Satellite
configuration to a sixty (60) U.S. beam only configuration, with such pricing to
be provided no later than March 2, 2008). Delivery for the Option Satellite
shall be no later than the later to occur of: (i) thirty six (36) months after
execution of the second contract or Contract amendment identified below; and
(ii) four (4) months after Delivery of the Primary Satellite. Commencing upon
 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

21



--------------------------------------------------------------------------------



 



the date of execution of such second contract or Contract amendment, Contractor
shall immediately proceed with all Work necessary to build such Option
Satellite.
The option shall remain valid from EDC until two (2) years from EDC (the “Option
Satellite Exercise Period”), provided that Purchaser may require Contractor to
extend the validity of the option and/or change the design and/or specifications
of the Option Satellite under a change order pursuant to Article 16. If
Purchaser wishes to exercise such option, it may do so by providing notice to
Contractor at any time prior to the expiration of the Option Satellite Exercise
Period. In such event, the Parties shall document Purchaser’s agreement to
purchase the Option Satellite and Contractor’s agreement to build and deliver
such satellite by entering into either, at Purchaser’s option, an amendment to
this Contract or a second contract that has terms and conditions identical in
all relevant material respects to this Contract except for such differences as
are reasonably necessary or appropriate to indicate that the second contract
applies to the Option Satellite. Only upon execution of such second contract or
Contract amendment shall Purchaser be financially obligated to Contractor with
respect to the Option Satellite and shall Contractor be obligated to perform
with respect thereto.

          Firm Fixed Price of Option Satellite Option Exercised   Satellite(i)
Within EDC + 6 months
  TBD
 
   
Between EDC + 6 months and EDC + 12 months
  TBD
 
   
Between EDC + 12 months and EDC + 18 months
  TBD
 
   
Between EDC + 18 months and EDC + 24 months
  TBD

 

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

22



--------------------------------------------------------------------------------



 



 

(i)   [***]% of the Firm Fixed Price of Option Satellite constitutes the maximum
Orbital Performance Incentives earnable for the Option Satellite. Firm Fixed
Price of Option Satellite includes Deliverable Data, Training, Launch Support
Services (as they may be adjusted pursuant to Article 4.3), Mission Operations
Support Services, and a DSS.

2.3   Replacement Satellite

Contractor hereby grants to Purchaser an option to purchase one (1) replacement
satellite identical to the Primary Satellite provided hereunder (including a
DSS, updates to Deliverable Data, as required, Launch Support Services and
Mission Operations Support Services) (the “Replacement Satellite”). The price
for such Replacement Satellite shall be [***] U.S. dollars ($[***]) as adjusted
pursuant to Article 4.6 ([***] percent ([***]%) of which constitutes the maximum
Orbital Performance Incentives Contractor may earn with respect to the
Replacement Satellite) and apportioned as follows: (i) [***] U.S. dollars (U.S.$
[***] is the portion of the Replacement Satellite price to be paid by Purchaser
hereunder; and [***] U.S. dollars (U.S.$[***]) is the portion of the Replacement
Satellite to be paid by [***]. Delivery for the Replacement Satellite shall be
no later than the later to occur of: (i) thirty-four (34) months after execution
of the second contract or Contract amendment identified below and (ii) four
(4) months after Delivery of the Satellite). Commencing upon the date of
execution of such second contract or Contract amendment, Contractor shall
immediately proceed with all Work necessary to build such Replacement Satellite.
The option shall remain valid until one (1) year from Delivery of the Satellite
(the “Replacement Satellite Exercise Period”), provided that Purchaser may
require Contractor to extend the validity of the option and/or change the design
and/or specifications of the Replacement Satellite under a change order pursuant
to Article 16. If Purchaser wishes to exercise such option, it may do so by
providing notice to Contractor at any time prior to the expiration of the
Replacement Satellite Exercise Period. In such event, the Parties shall document
Purchaser’s agreement to purchase the Replacement Satellite and Contractor’s
agreement to build and deliver such satellite by entering into either, at
Purchaser’s option, an amendment to this Contract or a second contract that has
terms and conditions identical in all relevant material respects to this
Contract except for such differences as are reasonably necessary or appropriate
to indicate that the second contract applies to the Replacement Satellite. Only
upon execution of such second contract or Contract amendment shall Purchaser be
financially obligated to Contractor
 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

23



--------------------------------------------------------------------------------



 



with respect to the Replacement Satellite and shall Contractor be obligated to
perform with respect thereto.

2.4   SCF Equipment

Contractor hereby grants to Purchaser an option to purchase the SCF Equipment
(including the Spares) listed in Exhibit F, Satellite Control Facility
Requirement Specification. The Parties acknowledge that, as of EDC, the Parties
are updating Exhibit F, Satellite Control Facility Requirements Document, to be
consistent with SCF requirements agreed-to between the Parties, and which
updates are within the agreed scope of Work hereunder so as not to constitute a
change hereunder; the Parties will continue to work in good faith to complete
the revisions to Exhibit F, Satellite Control Facility Requirements Document no
later than EDC plus thirty (30) days. The price for such SCF Equipment shall be
[***] U.S. dollars ($[***]). This option shall remain valid until 6 months from
EDC (the “SCF Equipment Exercise Period”), provided that Purchaser may require
Contractor to extend the validity of the option and/or change the design and/or
specifications of the SCF Equipment under a change order pursuant to Article 16.
If Purchaser wishes to exercise such option, it may do so by providing notice to
Contractor at any time prior to the expiration of the SCF Equipment Exercise
Period. Delivery for the SCF Equipment shall be no later than August 1, 2010.
Payment for the SCF Equipment shall be due upon Acceptance of the SCF Equipment.

2.5.   Cooperation with Launch Agency

Contractor shall provide all reasonably necessary assistance to, and shall fully
communicate and cooperate with, the Launch Agency so as to ensure successful,
on-time completion of the Work and integration of the Satellite with the Launch
Vehicle in accordance with the terms of this Contract and the Launch Services
Agreement. Purchaser shall provide all reasonably necessary assistance to
Contractor so as to ensure Contractor and any affected Subcontractors have the
necessary access and information from the Launch Agency to perform as specified.
All communications of Contractor and its Subcontractors with the Launch Agency
are subject to any required export authorizations.
 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

24



--------------------------------------------------------------------------------



 



2.6   Relationship to Loral Space Payload Contract

Except as to certain rights related to refunds, termination, access and title
transfer associated with the Loral Space Payload that are set forth in the Loral
Space Payload Contract, Purchaser shall have the exclusive rights (including all
exclusive rights of exercise) associated with the Satellite and other
Deliverable Items to be provided hereunder. CondoSat Associate shall have no
right or authority to give Contractor direction as to the Satellite, including
as to the Loral Space Payload, and the Loral Space Payload Contract shall
reflect that CondoSat Associate agrees to, and shall be bound by, all acts and
decisions of the Purchaser under this Contract as regards the Satellite,
including the Loral Space Payload. Purchaser agrees that any action related to
the Satellite, including the Loral Space Payload portion thereof, other than as
regards payment and refunds, shall be the responsibility of Purchaser and
Purchaser shall act on behalf of Purchaser and CondoSat Associate, with no
direct right of action or enforcement against Contractor by CondoSat Associate.
Purchaser retains all rights associated with Deliverable Items 2 through 6 set
forth in Article 3.1, except that CondoSat Associate shall be entitled to copies
of the Deliverable Data for information purposes only, and subject to
restrictions on use and disclosure substantially similar to those contained
herein. Contractor agrees to place the Loral Space Payload Contract on terms
reflecting the foregoing.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

25



--------------------------------------------------------------------------------



 



ARTICLE 3 — DELIVERABLE ITEMS AND DELIVERY SCHEDULE

  3.1   Deliverable Items

Subject to the other terms and conditions of this Contract, the items to be
delivered under this Contract are specified below (each a “Deliverable Item”).
Contractor shall deliver such Items on or before the corresponding Delivery
dates and at locations specified as follows:

              Item   Description   Delivery Date   Delivery Location
1.
  Satellite   Delivery to the
Launch Site on EDC
+ 36 months   Per Article 3.2
 
           
2.
  Deliverable Data   Per SOW, Exhibit A   Per SOW, Exhibit A
 
           
3.
  Training   Per SOW, Exhibit A   Per SOW, Exhibit A
 
           
4.
  Launch Support Services   Per SOW, Exhibit A   Per SOW, Exhibit A
 
           
5.
  Mission Operations
Support Services   Per SOW, Exhibit A   Per SOW, Exhibit A
 
           
6.
  DSS   Per Exhibit H   Purchaser’s SCF

  3.2   Delivery

Delivery of each Deliverable Item shall occur upon arrival of such Deliverable
Item at the location required by this Article 3, after having successfully
completed any required reviews and testing. In the case of the Satellite,
Delivery shall occur upon delivery of the Satellite to the Launch Site or upon
placement in Ground Storage.

  3.3   Selection of Launch Vehicle

Purchaser shall be responsible for providing the Launch Services for Launch of
the Satellite(s). Contractor shall provide, at no additional cost to Purchaser,
engineering, Launch Vehicle integration activities, and other customary services
to maintain compatibility of the Satellite for Launch (including but not limited
to environmental analysis, mission planning, and Launch Vehicle electrical and
mechanical interfaces) (collectively, “Integration Activities”) with the list of
candidate Launch Vehicles set forth in Paragraph 2.4 of Exhibit B, Satellite
Performance Specification (the “Candidate Launch

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

26



--------------------------------------------------------------------------------



 



Vehicles”) up to eighteen (18) months prior to the scheduled Delivery date of
the Satellite set forth in Article 3.1. On or before eighteen (18) months prior
to the then-currently scheduled Delivery date of the Satellite set forth in
Article 3.1, Purchaser shall provide a written notification to Contractor of two
(2) Launch Vehicles that may be used for such Satellite. Provided that Purchaser
has entered into the necessary agreements with the potential Launch Agencies to
reasonably support Contractor’s Integration Activities, Contractor shall perform
dual Integration Activities up through twelve (12) months prior to the start of
SPSR, at which time Purchaser shall designate its final Launch Vehicle
selection. Failure to notify Contractor of its Launch Vehicle selection(s) by
the date(s) set forth in this Paragraph shall be a Purchaser delay of Work
subject to Article 18, and any change to the Launch Vehicle selection thereafter
shall be subject to Article 16.

3.4   Avoidance and Mitigation of Delays

Contractor shall notify Purchaser promptly by telephone and confirm in writing
any event, circumstance or development that will likely result in a material
non-conformance of the Work or any part thereof with the requirements of this
Contract or the Delivery dates established therefor. Contractor shall use
Reasonable Efforts to avoid and/or mitigate the effect of such event,
circumstance, or development. Within ten (10) Business Days of any notification
hereunder, Contractor shall provide written notice to Purchaser of any affected
Work, as well as a proposed work-around. The work-around plan shall: (a) set
forth Contractor’s Reasonable Efforts to mitigate the effect of any such event,
circumstance, or development and include a schedule for such mitigation; and
(b) contain sufficient detail for Purchaser to be able to evaluate such plan. If
appropriate, such work-around plan shall use work-around schedules, payment of
expedited fees, twenty four (24) hour operations, and the use of alternate
Subcontractors (to be approved by Purchaser if required under this Contract).

3.5.   Packing and Shipping

Packing and shipping shall be in accordance with all applicable laws, rules, and
regulations, and standard commercial practices in the aerospace industry.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

27



--------------------------------------------------------------------------------



 



ARTICLE 4 — PRICE

  4.1   Firm Fixed Price

The total price to be paid by Purchaser and CondoSat Associate to Contractor for
the Work, including but not limited to Deliverable Items 1 through 6 set forth
in Article 3.1 hereof, as detailed in Exhibit A, Statement of Work, shall be a
total firm fixed price of two hundred and forty-six million U.S. dollars (U.S.
$246,000,000) (the “Total Combined Price”) which is apportioned as follows:
(i) two hundred and nine million, one hundred thousand U.S. dollars
(U.S.$209,100,000) is the portion of the Total Combined Price to be paid by
Purchaser hereunder (the “Firm Fixed Price”); and thirty-six million, nine
hundred thousand U.S. dollars (U.S.$36,900,000) is the portion of the Total
Combined Price for which CondoSat Associate is responsible pursuant to the Loral
Space Payload Contract (the “CondoSat Associate Portion”). Both the Total
Combined Price and the Firm Fixed Price are subject to the [***] adjustment set
forth in Article 4.6, below (however, the price of the Loral Space Payload
Contract is not subject to adjustment pursuant to Article 4.6 below). Purchaser
does not guarantee payment of the CondoSat Associate Portion, and Contractor
agrees to look solely and exclusively to CondoSat Associate for payment of the
CondoSat Associate Portion. Failure of CondoSat Associate to make any payment of
the CondoSat Associate Portion when due shall not be considered a breach or
default of this Contract and Contractor shall nonetheless remain obligated to
perform its obligations and duties under this Contract. Contractor acknowledges
and agrees that Purchaser shall have no liability to Contractor whatsoever in
the event that CondoSat Associate fails to make timely payment of the CondoSat
Associate Portion, and that Contractor shall have no recourse whatsoever against
Purchaser in such case.
Except as otherwise expressly provided in Articles 2.2 and 2.3 (only if
Purchaser elects to effectuate its purchase of the Option Satellite or the
Replacement Satellite by means of an amendment to this Contract rather than by
means of another contract), and Articles 2.4, 4.2, 4.3, 4.6, 6.2, 6.3, 6.5,
12.1(B), 15.4, 16, 18, 35, and any options set forth in this Contract, the Firm
Fixed Price is not subject to any escalation or to any adjustment or revision.
The price for those items subject to an option under this Contract, if any, are
described in the particular Articles that set forth such options.
 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

28



--------------------------------------------------------------------------------



 



The itemization of the Firm Fixed Price is as follows:

          Item   Description   Amount
1.
  Satellite (excludes the Loral Space Payload price and Orbital Performance
Incentives)   [***] percent ([***]%) of the Firm Fixed Price (as of EDC, this
amount is U.S. $ [***])  
1(a).
  Maximum Orbital Performance
Incentives   [***] percent ([***]%) of the Firm Fixed Price (as of EDC, this
amount is U.S. $[***])  
2.
  Deliverable Data   NSP  
3.
  Training   NSP  
4.
  Launch Support Services   NSP(i)  
5.
  Mission Operations Support Services   NSP  
7.
  DSS   NSP
 
       
 
  Total Firm Fixed Price   U.S. $209,100,000 (ii)

(i) The price for the Launch Support Services shall be modified by the amount
set forth for such services in Article 4.3, based upon Purchaser’s selection of
Launch Vehicle for the Launch of the Satellite.
(ii) Not including the price for any incremental Launch Support Services per
Article 4.3, or long-term Ground Storage per Article 35. Firm Fixed Price
includes SPT thrusters, but does not include the Caribou command link (TT&C)
encryption or Ferrite switches. Purchaser may elect to include the Caribou
command link (TT&C) encryption at the price of $[***], so long as Purchaser
provides written notice of its election no later than February 3, 2008, and
Purchaser may also elect to include Ferrite switches at the price of $[***], so
long as Purchaser provides written notice of its election no later than
February 3, 2008. If Purchaser elects to include the Caribou command link
(TT&C), then all unpaid Milestone payments associated with the Satellite shall
automatically be increased by a pro rata amount such that the applicable
increase is applied across all remaining, unpaid Milestone payments on the
Satellite.
 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

29



--------------------------------------------------------------------------------



 



4.2   Discount for Purchase of a Eutelsat Satellite

In the event Eutelsat or any of its Affiliates (Eutelsat and its Affiliates
shall collectively be referred to as “Eutelsat”) (or a joint venture consisting
of Purchaser and Eutelsat) enters into a contract with Contractor for the
purchase of a Ka-band spot beam satellite on or before 1 March 2008, (“Eutelsat
Satellite”), the Firm Fixed Price for the Primary Satellite set forth above
shall be reduced by [***] U.S. dollars (USD$[***]). If Purchaser is entitled to
such reduction, then all unpaid Milestone payments associated with the Satellite
shall automatically be reduced by a pro rata amount such that the applicable
discount is applied across all remaining, unpaid Milestone payments on the
Satellite.

4.3   Launch Support Services

Upon Purchaser’s selection of the Launch Vehicle for the Launch of the Satellite
as provided in Article 3.3 above, the Firm Fixed Price of the Contract shall be
increased or decreased in the following applicable amount to reflect the Launch
Support Services associated with the selected Launch Vehicle. Such increase or
decrease shall be applied on a pro-rata basis to those Milestone payments
specified in Exhibit E, Payment Plan and Termination Liability Schedule
remaining to be paid as of the date of Purchaser’s selection.
 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

30



--------------------------------------------------------------------------------



 



          Adjustment to Firm Fixed Selected Launch Vehicle   Price
Atlas
  (U.S. $[***]([***])
 
   
Proton
  U.S. $[***]([***])
 
   
Sea Launch
  (U.S. $[***]) ([***])
 
   
Ariane
  U.S. $[***]([***])

4.4   Fees and Other Expenses

The Firm Fixed Price stated above includes all fees, charges, expenses, costs,
and other amounts payable by Purchaser for any portion of the Work, including
but not limited to the design, manufacturing, tests, the Satellite, the DSS,
Deliverable Data, Training, Orbital Performance Incentives, Mission Operations
Support Services, Launch Support Services, risk management services as required
by Article 32, packing and transport of the Satellite to the Launch Site,
transit insurance and such other insurance as is required by Article 32, but
does not include such amounts payable for Launch Services, or the Launch and
In-Orbit Insurance Policy (the responsibility for which shall reside exclusively
with Purchaser). Under no circumstances will Purchaser be obligated to pay any
fees, charges, expenses, costs or other amounts in connection with any portion
of the Work other than the amounts set forth in this Paragraph, as adjusted in
accordance with those Articles set forth in Article 4.1.
 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

31



--------------------------------------------------------------------------------



 



4.5   Taxes

The Firm Fixed Price includes, and Contractor shall remit when due, all
applicable federal, state, local and foreign taxes duties, assessments, and
similar liabilities (including interest, fines, penalties, or additions
attributable to, or imposed on, or with respect to, any such taxes, duties and
similar liabilities) imposed by any federal, state, local, or foreign government
in connection with the Work, including those related to the export or import of
any Satellite from or into any jurisdiction for Launch, all imposts, and all
sales, use, excise, value added, import and export taxes levied in connection
with Contractor’s performance of the Work, wherever the Work is being carried
out under this Contract.

4.6   [***] Adjustment

Promptly upon finalization of the Satellite configuration pursuant to
Article 2.1(B), Purchaser shall calculate, and Contractor shall have the
opportunity to verify (pursuant to the licenses and limitations set forth in
Article 22.2), the [***] of the U.S. Beams and the Additional Beams, if any,
(but not including the Canadian Beams) (and the resulting calculated [***] shall
be the “[***]”) using the version of Purchaser’s proprietary software program in
existence as of EDC (operating in the mode that [***]) (the “[***]”); provided,
however, that in the event that Purchaser elects to include Mexico coverage for
any of the Additional Beams in the Final Configuration, then [***] contributed
by such beam(s) will be considered in determining the [***], unless all
necessary landing rights and any other rights necessary for Purchaser to offer
its intended service in Mexico have been obtained. Contractor acknowledges that
the Satellite Final Configuration [***] for the U.S. Beams and the Additional
Beams will be measured assuming the use of the [***] frequencies and such [***]
calculation shall not assume the use of the [***] frequencies. Based on that
calculation, the [***] as follows (with such amounts to be pro-rated): [***] For
example, if the [***]. By way of further example, if the [***]. All Milestones
shall be updated on a pro-rata basis to account for [***].
 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

32



--------------------------------------------------------------------------------



 



ARTICLE 5 — PAYMENTS

  5.1   Payment Plan

Payments by Purchaser to Contractor of the Firm Fixed Price set forth in
Article 4 and of the amounts for options, if any, exercised by Purchaser
pursuant to this Contract shall be in accordance with Exhibit E, Payment Plan
and Termination Liability Schedule, as applicable thereto.

  5.2   Payment Conditions

  5.2.1   Time Payments. The “Effective Date of Contract” time payment due from
Purchaser shall be paid no later than the due date specified in Exhibit E,
Payment Plan and Termination Liability Schedule. Contractor shall submit to
Purchaser an invoice in accordance with the requirements of this Contract with
respect to such payment prior to such payment being due.     5.2.2   Milestone
Payments. Each Milestone payment specified in Exhibit E, Payment Plan and
Termination Liability Schedule shall in each case become payable upon
Contractor’s completion of each Milestone in accordance with the Contract and
satisfaction of the Conditions for Milestone Completion and Payment set forth in
Exhibit E, after which Contractor shall submit an invoice for payment, provided
however, that Contractor shall not invoice any amount which when cumulated with
other Milestone payments previously made hereunder, exceeds the cumulative
Milestone payment amounts due as of such date as reflected in such Exhibit E. A
Milestone shall not be deemed completed until all Work relevant to the Milestone
has been completed and documented in accordance with Exhibit A, Statement of
Work and/or Exhibit E, Payment Plan and Termination Liability Schedule, as
applicable.         Purchaser shall only be responsible for paying those amounts
set forth in the “Firm Fixed Price (paid by ViaSat)” column of Exhibit E,
Payment Plan and Termination Liability Schedule. All payments due from Purchaser
upon the completion of a Milestone described in Exhibit E, Payment Plan and
Termination Liability Schedule, shall be paid no later than thirty (30) days
after the receipt by Purchaser of an invoice and certification in the form
attached hereto as Attachment A that the Milestone has been completed in
accordance with the

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

33



--------------------------------------------------------------------------------



 



      requirements of this Contract, together with the necessary or appropriate
supporting data and documentation as required hereunder, if any, or as Purchaser
may reasonably request within ten (10) Business Days of receipt of invoice.
Notwithstanding the foregoing, and without prejudice to Purchaser’s rights under
Article 5.6, Purchaser, in its sole discretion, may agree to make a partial
payment to Contractor for partial completion of a Milestone or for completion of
a Milestone prior to the applicable Milestone Date.         Purchaser shall pay
in full all undisputed amounts payable hereunder within thirty (30) days after
receipt of an invoice therefor completed in accordance with this Article 5.2.

  5.2.3   Orbital Performance Incentives. The Orbital Performance Incentives
payments due from Purchaser pursuant to Article 13 shall be due and payable no
later than thirty (30) days after receipt of an invoice completed in accordance
with Article 5.4.     5.2.4   Non-Warranty and Other Payments. Subject to
Article 5.6, and without prejudice to Purchaser’s audit rights set forth in
Article 5.8, below, all amounts payable to Contractor with respect to
non-warranty work performed pursuant to Article 15.4 or for any other payments
to be made pursuant to this Contract and not otherwise subject to Article 5.2.1
through 5.2.3 above shall be paid no later than thirty (30) days after receipt
of Contractor’s invoice completed in accordance with Article 5 therefor.

  5.3   Late Payment

  5.3.1   Interest. Except in the case of a payment disputed pursuant to
Article 5.6, below, in the event that any payment due under this Contract is not
made when due hereunder, without prejudice to the other rights and remedies of
the Party entitled to such payment, such Party shall also be entitled to
interest at the rate of [***] percent ([***]%) per annum, compounded monthly, on
the unpaid balance thereof from ten (10) days after the date that the non-paying
Party receives written notice to cure a delinquent payment until such payment is
made.

 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

34



--------------------------------------------------------------------------------



 



  5.4   Invoices

Invoices required to be delivered by Contractor hereunder shall be submitted by
facsimile and air mail to Purchaser (original plus one (1) copy) at the
following address:

             
 
      ViaSat, Inc.              
 
  Attn.:   David Abrahamian    
 
           
 
      6155 El Camino Real    
 
      Carlsbad, California 92009    
 
           
 
  Fax:   760-795-1045    
 
           

or to such other address as Purchaser may specify in writing to Contractor.

  5.5   Payment Bank

All payments made to Contractor hereunder shall be in U.S. currency and shall be
made by electronic funds transfer to the following account:
SPACE SYSTEMS/LORAL, INC.
ACCOUNT NO. [***]
or such other account or accounts as Contractor may specify in writing to
Purchaser.

  5.6   Disputed Amounts

If the event covered by a Milestone payment has not been completed in accordance
with the requirements of this Contract, Purchaser shall so notify Contractor in
writing within fifteen (15) days of receipt of the applicable invoice and may
withhold some or all of the applicable payment in good faith. Such notification
shall state in reasonable detail the Contract requirements associated with the
applicable Milestone event that have not been met. Upon correction of the noted
discrepancy(ies) and completion of the Milestone in accordance with Contract
requirements, the Milestone invoice shall be reinstated for payment. Failure to
pay any amount subject to a reasonable good faith dispute shall not constitute a
material breach under this Contract until resolved by the Parties.

  5.7   Right of Offset

In the event that one Party has not paid the second Party any amount that is due
and payable to the second Party under this Contract, without prejudice to other
rights and
 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

35



--------------------------------------------------------------------------------



 



remedies, such second Party shall have the right to set off such amount against
any payment(s) due and payable or to become due and payable to the first Party
under this Contract, provided, however, any amount being disputed under
Article 5.6 hereof shall not be considered due and payable until the dispute is
finally resolved.
In addition, Purchaser shall be entitled to offset against Milestone payments
due to Contractor under this Contract, all undisputed amounts due from CondoSat
Associate to Purchaser pursuant to the CondoSat Agreement for (1) Launch
Services and (2) the Initial Insurance (as defined in the CondoSat Agreement),
but only to the extent such amounts remain unpaid and in default after
expiration of all time periods allowed for payment thereunder, including time
periods to cure such default. As a condition to exercising any rights of offset
under this provision, Purchaser shall assign to Contractor, including by way of
subrogation, its rights against CondoSat Associate to such payments and all
associated remedies.

5.8   Audit Rights and Procedures

Contractor shall keep complete, true and accurate books of account and records
pursuant to its standard accounting system for the purpose of showing the
derivation of all Actual Costs where any payments to be made by Purchaser are
based on Actual Costs. Contractor will keep such books and records at
Contractor’s principal place of business for at least five (5) years following
the end of the calendar quarter to which they pertain and make them available at
all reasonable times for audit by an independent auditor reasonably acceptable
to Purchaser and Contractor. Purchaser may direct an audit of any Actual Costs
claimed by Contractor pursuant to this Contract to be performed by an industry
recogized independent certified public accounting firm reasonably acceptable to
Contractor. Any such audits will be at the expense of Purchaser unless the audit
shows that Contractor has overcharged amounts due hereunder during the audited
period by more than five percent (5%). In such case, the expense of the audit
will be paid by Contractor. Contractor will promptly pay Purchaser the full
amount of any overpayment, together with interest at the annual rate of [***]
percent ([***]%), compounded monthly, from the date such payment was to have
been made. The independent auditor will be directed to report reasons for its
findings, and the independent auditor’s findings will be binding upon Purchaser
and Contractor, provided
 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

36



--------------------------------------------------------------------------------



 



that Contractor shall have the right to redact any detailed rate information
from any report or finding provided by the independent auditor to Purchaser.
ARTICLE 6 — PURCHASER-FURNISHED ITEMS

  6.1   Purchaser-Furnished Support

To enable Contractor to perform Launch Support and Mission Operations Support
Services, Purchaser shall be responsible for timely making available to
Contractor the Purchaser-furnished equipment, facilities and services described
in Paragraph 2.6 of Exhibit A, Statement of Work. Such equipment, facilities and
services shall be in good working condition and adequate for the required
purposes and, for the Launch of the Satellite hereunder, shall be made available
free of charge for Contractor’s use during the period commencing on the date
established therefore at the technical interchange meetings described in
Paragraph 2.6.1 of Exhibit A, Statement of Work and continuing through the IOT
Complete Date for the Satellite. Purchaser and Contractor will conduct an
interface meeting on the date established therefor at the technical interchange
meeting described in Paragraph 2.6.1 of Exhibit A, Statement of Work to confirm
the availability and adequacy of such Purchaser-furnished equipment, facilities
and services.

  6.2   Communications Authorizations

Purchaser shall be responsible, at its cost and expense, for preparing,
coordinating and filing all applications, registrations, reports, licenses,
permits and authorizations with the FCC if required to do so and with any other
national governmental agencies having jurisdiction over Purchaser, for the
construction, Launch and operation of the Satellite. Contractor shall, at no
additional cost to Purchaser, provide all cooperation reasonably necessary in
support of Purchaser’s preparation, coordination and filing of such
applications, registrations, reports, licenses, permits and authorizations, and
upon Purchaser’s request, Contractor shall actively provide reasonable support
to Purchaser’s efforts to obtain any licenses, permits, and aurthorizations
required by any cognizant regulatory agency. Nothing in this Article 6.2 shall
be used to interpret or prejudice any of the rights under the CondoSat
Agreement.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

37



--------------------------------------------------------------------------------



 



  6.3   Radio Frequency Coordination

Purchaser shall be responsible for the timely preparation and submission of all
filings required by the International Telecommunication Union (or any successor
agency thereto) and all relevant domestic communications regulatory authorities
regarding radio frequency and orbital position coordination. Such filings shall
be made in accordance with the Radio Regulations of the International
Telecommunication Union (or any successor agency) and the laws and regulations
of all domestic communications regulatory authorities having jurisdiction over
Purchaser. Contractor shall, at no additional cost to Purchaser provide all
cooperation reasonably necessary in support of Purchaser’s efforts in the
preparation and submission of such filings, and upon Purchaser’s request,
Contractor shall actively provide reasonable support to Purchaser’s efforts to
obtain any licenses, permits, and aurthorizations required by any cognizant
regulatory agency. Nothing in this Article 6.3 shall be used to interpret or
prejudice any of the rights under the CondoSat Agreement.

  6.4   Satellite Performance Data

Commencing with the first full calendar month following the IOT Complete Date,
Purchaser shall provide a report to Contractor describing the general health and
operating status of the Satellite. Such report shall be provided to Contractor
on a monthly basis thereafter, delivered to Contractor promptly after the end of
each month during the Satellite Stated Life. In the event of a Satellite Anomaly
that occurs during the Satellite Stated Life, Purchaser shall timely provide
Contractor with or give Contractor access to any of Purchaser’s data Contractor
may reasonably require to investigate and correct (per Article 15.3 hereof) such
Satellite Anomaly and/or support Purchaser in making and perfecting claims for
insurance recovery relating to such Satellite Anomaly as set forth in
Article 32.

  6.5   Late Delivery of Purchaser-Furnished Items or Services

Exhibit A, Statement of Work, paragraph 2.6 sets forth a complete listing of all
Purchaser-furnished items or services and the delivery date for such items and
services. The late delivery of Purchaser-furnished items or services,
individually or combined, shall be considered an event beyond the reasonable
control of Contractor, and Contractor shall be entitled to adjustments in the
Firm Fixed Price and schedule and other materially affected terms of the
Contract, in accordance with Article 18, provided

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

38



--------------------------------------------------------------------------------



 



that: (a) such late delivery of Purchaser-furnished items or services was
substantially due to no fault of Contractor; (b) Contractor promptly notifies
Purchaser in writing of any applicable late delivery of Purchaser-furnished
items or services and the expected impacts therefor; and (c) Contractor uses
Reasonable Efforts to avoid and/or mitigate the effect of the late delivery of
Purchaser-furnished items or services.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

39



--------------------------------------------------------------------------------



 



ARTICLE 7 — COMPLIANCE WITH LAWS AND DIRECTIVES

  7.1   General

Each Party shall, at its expense, perform its obligations hereunder in
accordance with all applicable laws, regulations, and policies of the any
federal, state, local, or foreign government and the conditions of all
applicable federal, state, local, or foreign government approvals, permits, or
licenses.

  7.2   Compliance with U.S. Export Control Laws

Any obligation of a Party hereunder to provide hardware, software, Deliverable
Data, other technical information, technical services, Training, or any access
to facilities of the other Party and its personnel and/or its representatives
shall be subject to applicable U.S. Government export control and security laws,
regulations, policies and license conditions. The Parties shall work
cooperatively and in good faith to implement this Contract in compliance with
such laws, regulations, policies and license conditions. If and to the extent
required by U.S. law, the Parties and their personnel and/or representatives
shall enter into U.S. Government-approved agreement(s), including a Technical
Assistance Agreement(s), separate from this Contract, governing the provision of
hardware, software, Deliverable Data, other technical information, technical
services, Training, or access to facilities in connection with this Contract.

  7.3   Licenses and Other Approvals

Contractor shall use Reasonable Efforts to obtain and shall maintain all
applicable approvals, permits, and licenses as may be required by any
government, foreign or domestic, for the performance of the Work, including but
not limited to all authorizations required for the import or export of any
Deliverable Item, or any part thereof, as well as any agreements and other
approvals of the U.S. Government that are required for Purchaser and “foreign
person” personnel and/or representatives of Purchaser (including, but not
limited to, Eutelsat, foreign subsidiaries and related entities of Purchaser
involved with the procurement) as well as Purchaser’s insurance providers, to
have access to Contractor facilities, hardware, software, Deliverable Data,
Training, other technical information or technical services in connection with
the performance of this Contract. In addition, Contractor shall provide
reasonable support to Purchaser in obtaining any necessary approvals, permits,
and licenses for the performance of Purchaser’s obligations hereunder. A
“foreign person” shall be as defined in the U.S.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

40



--------------------------------------------------------------------------------



 



International Traffic in Arms Regulations, 22 C.F.R. §120.16. As early as
practicable, and in no event later than ninety (90) days after EDC, Purchaser
shall provide Contractor with a list of countries (if other than the U.S.) of
which “foreign person” personnel and/or representatives of Purchaser (including,
but not limited to foreign subsidiaries and related entities of Purchaser
involved with the procurement) as well as Purchaser’s insurance providers, if
such personnel, representatives, insurance providers will or may have access to
U.S. export-controlled items or services under this Contract. Purchaser shall
provide such reasonable cooperation and support as necessary for Contractor to
apply for and maintain such required U.S. export licenses, agreements and other
approvals, and shall promptly notify Contractor of any occurrence or change in
circumstances of which it becomes aware that is relevant to or affects such
export licenses, agreements and approvals. Contractor shall review with
Purchaser any application Contractor makes to any government department, agency
or entity for any permit, license, agreement or approval that will be signed by
Purchaser as may be required for performance of the Work, prior to submission of
such application. Contractor shall provide Purchaser a minimum of five
(5) Business Days to review such application prior to submission to such
governmental entity, and Contractor shall in good faith consider any comments
and proposed revisions made by Purchaser for incorporation into such
application. At Purchaser’s request, Contractor shall include Purchaser (and
related entities involved with the procurement) as a named party in any
application for approval of such U.S. export licenses, agreements and other
approvals so as to permit Purchaser to be present during any discussion with or
meetings where Purchaser’s foreign subsidiaries/related entities, or insurance
providers, may receive from, or discuss, with Contractor any U.S.
export-controlled items and/or services. Contractor shall provide the parties to
such U.S. export licenses and agreements copies of the export licenses and
agreements, including any U.S. Government provisos related to same
NOTWITHSTANDING ANY PROVISION IN THIS CONTRACT, IN NO EVENT SHALL EITHER PARTY
BE OBLIGATED UNDER THIS CONTRACT TO PROVIDE ACCESS TO THE OTHER PARTY’S
FACILITIES OR SUBCONTRACTOR FACILITIES, PROVIDE ACCESS TO OR FURNISH HARDWARE,
SOFTWARE, DELIVERABLE DATA OR OTHER TECHNICAL INFORMATION, OR PROVIDE
TECHNICAL/DEFENSE SERVICES OR TRAINING, TO ANY PERSON EXCEPT IN COMPLIANCE WITH

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

41



--------------------------------------------------------------------------------



 



APPLICABLE U.S. EXPORT CONTROL LAWS, REGULATIONS, POLICIES AND LICENSE
CONDITIONS.

  7.4   No Unauthorized Exports or Retransfers

NEITHER PARTY SHALL RE-EXPORT OR RE-TRANSFER TO ANY THIRD PARTY ANY HARDWARE,
SOFTWARE, DELIVERABLE DATA, OTHER TECHNICAL INFORMATION, TECHNICAL SERVICES, OR
OTHER ITEMS FURNISHED HEREUNDER, EXCEPT AS EXPRESSLY AUTHORIZED BY THE U.S.
GOVERNMENT IN ACCORDANCE WITH THE EXPORT LICENSES, AGREEMENTS AND OTHER
APPROVALS REFERENCED IN THIS ARTICLE 7 OR AS OTHERWISE EXPRESSLY AUTHORIZED
UNDER U.S. EXPORT CONTROL LAWS.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

42



--------------------------------------------------------------------------------



 



ARTICLE 8 — ACCESS TO WORK-IN-PROGRESS

  8.1   Work in Progress at Contractor’s or Major Subcontractor’s Facility      
  Subject to Article 7, compliance with Contractor’s normal and customary safety
and security regulations and practices (or, if applicable, those of a Major
Subcontractor), which shall be provided in writing to Purchaser upon Purchaser’s
request prior to any facility visit, and the protection of third party
proprietary information, Purchaser personnel (such term to include Eutelsat and
Purchaser’s duly appointed consultants and agents) shall be allowed access to
all Work being performed at Contractor’s or any Major Subcontractor’s facility
for the Satellite and other Deliverable Items, for the purpose of observing the
progress of such Work; provided, however, access by Purchaser personnel to any
Major Subcontractor facility shall require such Major Subcontractor’s prior
written consent, which Contractor shall employ Reasonable Efforts to obtain, and
Contractor shall be entitled to accompany any Purchaser personnel to the
facility. Such access shall be upon reasonable prior written notice to
Contractor and shall occur during normal working hours or at such other hours as
Contractor may agree. Subject to Article 7, compliance with Contractor’s normal
and customary safety and security regulations and practices (or, if applicable,
those of a Major Subcontractor), which shall be provided in writing to Purchaser
upon Purchaser’s request prior to any facility visit, and the protection of
third party proprietary information, Purchaser personnel will have reasonable
access for evaluation, inspection, and use in connection with the planned
operation of the Satellite to (i) Deliverable Data; (ii) work-in-progress and
technical and schedule data and documentation relevant to the Work;
(iii) drawings, circuit diagrams/schematics, specifications, standards or
process descriptions applicable to the Work; and (iv) data and documentation
provided to Contractor by its Subcontractors applicable to the Work. Contractor
shall provide Purchaser access to a program web site (from which Purchaser will
be permitted to download, print, and save documents) to serve as a repository
for such information and Contractor shall provide a typical site map or index to
the contents of that web site. All Purchaser personnel (and Purchaser’s duly
appointed consultants and agents) who are “U.S. persons” under the ITAR and
otherwise meet the requirements for access set forth in this Article shall be
provided non-escort badges to agreed work areas while the Work is being
performed, though such access may be restricted to relevant buildings and areas
where the subject Work in Progress resides. Contractor will use Reasonable
Efforts to obtain similar access to

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

43



--------------------------------------------------------------------------------



 



      Work that is being performed at the facilities of Contractor’s Major
Subcontractors subject to the conditions set forth in the first sentence of this
Paragraph. For the avoidance of doubt, any communications between Purchaser
personnel and any foreign Subcontractor shall be conducted through Contractor.  
  8.2   Electronically-Generated Information         With regard to
electronically generated information, Contractor will provide Purchaser with an
electronic copy thereof and/or electronic access (via the internet or Purchaser
e-mail) to information regarding program performance and documentation that will
advise Purchaser, on a current basis, of program specific issues, decisions and
problems. Contractor shall establish data links between its and Purchaser’s
facilities such that Purchaser has remote electronic access to those
project-related documents identified in Exhibit A, Satellite Statement of Work.
Contractor will also provide Purchaser personnel with “real time” access to all
measured data, when feasible, for the Work on a non-interference, no-cost basis.
    8.3   On-Site Facilities for Purchaser’s Personnel         For the purpose
of monitoring the progress of the Work being performed by Contractor hereunder,
Contractor shall provide office facilities at Contractor’s plant for resident
Purchaser personnel (and/or Purchaser’s duly appointed consultants and agents)
through the IOT Complete Date. The office facilities to be provided shall
include a reasonable amount of office space, office furniture, local telephone
service, reasonable long-distance telephone usage, access to copy machines,
facsimile machines, internet account and access, reasonable clerical support,
and meeting rooms to the extent necessary to enable Purchaser personnel to
monitor the progress of Work under this Contract. Contractor will use Reasonable
Efforts to obtain similar office facilities at the plants of Contractor’s Major
Subcontractors for visits and meetings of Purchaser and Contractor to such
plants.     8.4   Purchaser Personnel as Competitors/Foreign Persons        
Purchaser shall use Reasonable Efforts to verify that Purchaser’s consultants
and agents used in connection with this Contract are not currently employed by
companies or entities that are Competitors of Contractor. Purchaser shall notify
Contractor in writing of the name, title or function, business relationship,
employer, citizenship status

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

44



--------------------------------------------------------------------------------



 



      under U.S. export laws and such other information as may be reasonably
requested by Contractor, with respect to each of its intended consultants and
agents, and cause each such consultant and agent (except for attorneys and other
professionals who are already bound by obligations of confidentiality) to:
(i) execute a confidentiality agreement directly with Contractor in form and
substance reasonably satisfactory to Contractor and containing terms
substantially the same as those set forth in Article 28; and, (ii) pursuant to
Article 7, execute a Technical Assistance Agreement or other agreement to ensure
compliance with applicable U.S. export control laws and regulations to the
extent required by applicable U.S export laws or regulations. Without prejudice
to Contractor’s rights and obligations under Article 7, Contractor may in its
reasonable discretion deny any consultant or agent of Purchaser access to
Contractor or a Subcontractor’s facilities, products or information if such
consultant or agent is currently employed by a Competitor, or if such consultant
or agent fails to execute any of the agreements identified in (i) and
(ii) above, where necessary. Notwithstanding the foregoing, Purchaser
consultants or agents who are also employed or engaged by Contractor Competitors
shall not be denied access to Contractor or a Subcontractor’s facilities,
products or information if Purchaser notifies Contractor of the identity of such
consultants or agents, identifies the Competitor(s) that such consultant(s) or
agent(s) are employed by, and Purchaser implements appropriate protective
measures (firewalls) to safeguard the confidentiality of Contractor’s data,
documentation and information as required by this Contract.     8.5   Meetings
and Presentations         Purchaser shall be entitled to reasonable notice of
and to attend: (a) all formal program- specific meetings; and (b) reviews
required in Exhibit A, Statement of Work. Purchaser shall have the right to
participate in and to make recommendations in all such meetings and reviews at
the system, subsystem and unit level. In addition, Contractor and Purchaser
shall mutually agree on which informal program-specific meetings to which
Purchaser will be invited to attend.         Copies of presentations or other
documents utilized during these meetings shall be furnished or made available to
Purchaser and Purchaser’s consultants. Purchaser’s management personnel, as may
be deemed appropriate by Purchaser, shall be invited to the Quarterly Summary
Executive Reviews. Contractor shall be represented by its

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

45



--------------------------------------------------------------------------------



 



      Program Manager and such other personnel as are required to support the
particular presentation.     8.6   Interference with Operations        
Purchaser shall exercise its rights under this Article 8 in a manner that does
not unreasonably interfere with Contractor’s or its Subcontractors’ normal
business operations or Contractor’s performance of its obligations under this
Contract or any agreement between Contractor and its Subcontractors.     8.7  
Purchaser Inspection Not Acceptance         The inspection, examination, or
observation by Purchaser with regard to any portion of Work produced under this
Contract shall not constitute any Acceptance thereof, nor shall it relieve
Contractor from fulfilling its contractual obligations hereunder.     8.8  
CondoSat Associate         Purchaser agrees that Contractor may provide the same
access to the Work as provided to Purchaser hereunder to CondoSat Associate
personnel and representatives on the same terms and with the same restrictions
as set forth herein. In the event that Purchaser desires that any CondoSat
Associate personnel and/or representatives be denied such access, Purchaser
shall so notify Contractor in writing, including the name of CondoSat Associate
personnel and/or representative, and thereafter Contractor shall notify CondoSat
Associate of the restriction and deny access to such persons.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

46



--------------------------------------------------------------------------------



 



     ARTICLE 9 — SATELLITE PRE-SHIPMENT REVIEW (SPSR) AND DELIVERY

  9.1   Satellite Pre-Shipment Review (SPSR)

  9.1.1   Contractor to Conduct a Review of the Satellite Prior to Shipment.
Contractor shall conduct a detailed and comprehensive review of the Satellite
prior to Contractor’s shipment of the Satellite to the Launch Site or its
entering into storage. This review shall be conducted in accordance with the
terms of this Article 9 and Paragraph 2.4.5 of Exhibit A, Statement of Work (a
“Satellite Pre-Shipment Review” or “SPSR”).     9.1.2   Time, Place and Notice
of SPSR. The SPSR shall take place at Contractor’s facility. Contractor shall
notify Purchaser in writing on or before thirty (30) days prior to the date that
the Satellite will be available for the SPSR, which shall be the scheduled date
for commencement of such SPSR. If Purchaser cannot attend the SPSR on such
initially scheduled date, Contractor shall make Reasonable Efforts to
accommodate Purchaser’s scheduling requirements. Purchaser agrees that CondoSat
Associate personnel and/or representatives shall be allowed to attend the SPSR,
but that Purchaser shall have final approval of the list of non-Contractor
attendees.     9.1.3   Conduct and Purpose of SPSR. The SPSR shall be conducted
in accordance with the terms of this Article 9 and Paragraph 2.4.5 of Exhibit A,
Statement of Work. The purpose of the SPSR shall be to: (i) review test data and
analyses for the Satellite; (ii) demonstrate testing has been completed in
accordance with the applicable portions of Exhibit D, Satellite Program Test
Plan: and, (iii) determine whether the Satellite meets applicable Exhibit B,
Satellite Performance Specification requirements (except those that have been
waived pursuant to Article 9.1.4 below) and is therefore ready for shipment to
the Launch Site.     9.1.4   Waivers and Deviations. Contractor shall submit to
Purchaser any request for a waiver of, or deviation from, provisions(s) of the
Performance Specification applicable to the Satellite or other Deliverable Item.
Purchaser shall consider each such request in good faith in accordance with
industry

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

47



--------------------------------------------------------------------------------



 



      standard practices. A request for waiver or deviation shall be deemed
granted only if it has been approved in writing by a duly authorized
representative of Purchaser (as defined in Article 31.3). Each such waiver or
deviation approved by Purchaser shall be deemed an amendment to the Performance
Specification for such Satellite or Deliverable Item, permitting such waiver
thereof, or deviation therefrom, effective on or after the date of such approval
for such Satellite or Deliverable Item. In the event that Purchaser approves any
waiver or deviation under this paragraph, Purchaser shall be entitled to an
equitable reduction in the Firm Fixed Price and Contractor shall be entitled to
an equivalent reduction in the [***], if applicable.     9.1.5   Purchaser’s
Inspection Agents. Purchaser may, subject to prior written notice to Contractor,
cause any Purchaser personnel, consultant or agent designated by Purchaser to
observe the SPSR pursuant to this Article 9; provided, however, that the
provisions of Article 7 and Article 8.4 shall apply to any such agent.     9.1.6
  SPSR Results. In the event that the SPSR demonstrates that: (i) testing has
been performed in accordance with Section 5.2 of Exhibit D, Satellite Program
Test Plan, and (ii) such Satellite conforms to the applicable requirements of
Exhibit B, Satellite Performance Specification (including any waivers or
deviations approved by Purchaser pursuant to Article 9.1.4), Purchaser shall
provide written certification (a “Certification”) to Contractor (within 72 hours
after Purchaser receives written notice of completion of the SPSR from
Contractor) of its concurrence with the results of the SPSR (including any
waiver of its right to compel correction of those non-conformances to the
requirements of Exhibit B, Satellite Performance Specification, specified by
Purchaser in such notice), and the Satellite shall be deemed ready for shipment
to the Launch Site.         In the event that such SPSR discloses (i) any
failure to conduct testing in accordance with Section 5.2 of Exhibit D,
Satellite Program Test Plan, or (ii) any non-conformance of such Satellite to
the requirements of Exhibit B, Satellite Performance Specification, either of
which is not the subject of any waivers or deviations approved by Purchaser
pursuant to Article 9.1.4, Purchaser shall

 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

48



--------------------------------------------------------------------------------



 



      provide written notification thereof (a “Notice of Non-Conformance”) to
Contractor within 72 hours after Purchaser receives written notice of completion
of the SPSR from Contractor, which written notification shall state each such
non-conformance Purchaser requires to be corrected or repaired (with reference
to the specific provision of Exhibit D, Satellite Program Test Plan, or
Exhibit B, Satellite Performance Specification, deemed not met). Contractor
shall correct or repair each non-conformance with all deliberate speed and
thereafter conduct additional testing and/or a “delta” SPSR, in accordance with
the provisions of this Article 9, to the extent necessary to demonstrate that
the Satellite conforms to the requirements of Exhibit B, Satellite Performance
Specification, after which Purchaser shall provide a Certification or Notice of
Non-Conformance within the applicable time frame specified above. Contractor
shall be required to repeat the process described in this Paragraph until
Purchaser provides Contractor with a Certification pursuant to the requirements
of this Article 9.         If Purchaser fails to provide a written Certification
or Notice of Non-Conformance as required by either of the preceding Paragraphs
of this Article 9.1.6 within the time specified, and Contractor has provided
written notice advising Purchaser of such (a “Cure Letter”), the SPSR shall be
deemed to have been successfully completed if Purchaser has still not submitted
a written Certification or Notice of Non-Conformance within one (1) Business Day
of Purchaser’s receipt of the Cure Letter and the Satellite shall be deemed
ready for shipment to the Launch Site.         Upon receipt of Purchaser’s
Certification in accordance with this Article 9, Contractor shall thereafter
transport such Satellite in accordance with Contractor’s standard commercial
practices to the Launch Site (and shall be deemed Delivered when received at the
Launch Site), and proceed to prepare the Satellite for Launch. Contractor shall
not ship the Satellite to the Launch Site until all non-conformances are
corrected, repaired or have a Purchaser-approved waiver or deviation.     9.1.7
  Inspection Costs Borne by Purchaser. All costs and expenses incurred by
Purchaser and its agents in the exercise of its inspection rights under this
Article 9, including travel and living expenses, shall be borne solely by
Purchaser.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

49



--------------------------------------------------------------------------------



 



  9.1.8   Correction of Deficiencies after SPSR. If at any time following
completion of SPSR of the Satellite and prior to Intentional Ignition (or in the
event of a Terminated Ignition, prior to any subsequent Intentional Ignition),
it is discovered that such Satellite has a Defect or fails to meet the
requirements of Exhibit B, Satellite Performance Specification, as they may be
modified as of such time pursuant to Article 9.1.4, Contractor shall promptly
correct such deficiencies prior to Intentional Ignition (or in the case of a
Terminated Ignition, prior to any subsequent Intentional Ignition) in accordance
with the applicable terms of this Contract, including price and/or schedule
adjustments for which Contractor may be entitled pursuant to Article 12.1(B).
Contractor shall use Reasonable Efforts to avoid and minimize delays associated
with any such Defects as further described in Article 3.4. In the event of a
Terminated Ignition, Contractor and Purchaser shall proceed in accordance with
Article 12.1(B) for those actions necessary to prepare the Satellite for
relaunch.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

50



--------------------------------------------------------------------------------



 



ARTICLE 10 — ACCEPTANCE OF SATELLITE, LAUNCH SUPPORT AND MISSION
OPERATIONS SUPPORT SERVICES AND IN-ORBIT TEST

  10.1   Satellite Acceptance         Acceptance of the Satellite by Purchaser
(including the Loral Space Payload on behalf of CondoSat Associate) shall occur
finally and irrevocably for all purposes hereunder upon the earlier to occur of:
(i) the IOT Complete Date (as defined in Article 10.3. below); or (ii) the
instant immediately prior to an event on or after Intentional Ignition resulting
in the Total Loss of the Satellite (or the Satellite being reasonably determined
to be a Total Loss).     10.2   Launch Support and Mission Operations Support
Services         Upon arrival of the Satellite at the Launch Site, Contractor
shall proceed with the provision of Launch Support Services in accordance with
Exhibit A, Statement of Work. After Launch of the Satellite by the Launch
Agency, Contractor shall proceed with the provision of Mission Operations
Support Services in accordance with Exhibit A, Statement of Work.     10.3  
In-Orbit Testing (IOT)         Thirty (30) days prior to the scheduled Launch of
the Satellite, Contractor shall notify Purchaser in writing of the IOT schedule
with respect to such Satellite. Purchaser personnel, including but not limited
to its contractors and agents may, at Purchaser’s election and subject to
Article 7 and Article 8.4, observe such IOT at either Purchaser’s or
Contractor’s facilities. CondoSat Associate personnel and/or representatives
shall also be allowed to observe such IOT at Contractor’s facilities, if so
authorized by Purchaser.         After the Satellite has been placed in its
orbital slot, Contractor shall perform IOT in accordance with Exhibit D,
Satellite Program Test Plan, and conduct an IOT review with Purchaser and
CondoSat Associate within three (3) days of completing IOT (with a summary IOT
report being submitted at least 24 hours prior to conducting the IOT review),
all in accordance with the applicable provisions of Exhibit A, Statement of
Work, and Exhibit D, Satellite Program Test Plan. Upon the completion of the IOT
review, Purchaser shall be deemed to have accepted the IOT results (the “IOT
Complete Date”).

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

51



--------------------------------------------------------------------------------



 



  10.4   Orbital Performance Incentives         From and after the IOT Complete
Date, Contractor shall have the right to earn Orbital Performance Incentives in
accordance with Article 13.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

52



--------------------------------------------------------------------------------



 



ARTICLE 11 — ACCEPTANCE OF DELIVERABLE ITEMS OTHER THAN THE SATELLITE

  11.1   DSS

  11.1.1   With respect to the DSS (including Software integrated into the DSS),
Contractor shall conduct an inspection and test the DSS in accordance with
Exhibit H, Dynamic Satellite Simulator Statement of Work and Functional
Requirements Document, in coordination with Purchaser or Purchaser’s
representative. If the tests establish that the DSS meets the requirements of
Exhibit H, Contractor shall deliver the test results and provide a certification
to Purchaser that the DSS meets the requirements of this Contract. Based upon
this Contractor’s certification and the inspection and test results, and the
results of any additional inspection or testing that Purchaser may reasonably
conduct in coordination with Contractor, Purchaser shall either Accept the same
in writing (“Acceptance” with respect to the DSS) or notify Contractor in
writing of those particulars in which the DSS is unacceptable. Should Purchaser
fail to notify Contractor in writing of those particulars in which the DSS is
unacceptable within ten (10) Business Days of certification, the DSS shall be
deemed Accepted by Purchaser. Upon receipt of a notice that the DSS is
unacceptable to Purchaser, which notice shall state the particulars relating to
such unacceptability, Contractor shall remedy the non-conformances, conduct
additional testing as appropriate, and schedule another test of the DSS as
appropriate in the presence of Purchaser or Purchaser’s representative. When
such particulars have been remedied to conform to all applicable requirements of
Exhibit H, the DSS shall be promptly Accepted by Purchaser in writing.
Contractor shall be required to repeat the process described in this Paragraph
until the DSS shall have been Accepted by the Purchaser in writing pursuant to
the criteria of this Paragraph. Contractor shall take all appropriate measures
to ensure that Acceptance of the DSS is achieved prior to Acceptance of the
Satellite. In the event that Acceptance of the Satellite occurs prior to
Acceptance of the DSS, Contractor shall, at Contractor’s sole cost and expense,
and at Purchaser’s option, (i) continue to operate such Satellite for Purchaser
until the time of Acceptance of such DSS and (ii) expeditiously complete the
tasks necessary to facilitate Acceptance of the DSS.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

53



--------------------------------------------------------------------------------



 



  11.2   Deliverable Data         For any Deliverable Data (including
Deliverable Items of Software but excluding Software integrated into the DSS and
Satellite, which are subject to Article 11.1 and Article 10.1, respectively)
that requires Purchaser approval pursuant to Exhibit A, Statement of Work,
Purchaser shall, within ten (10) Business Days of Delivery, notify Contractor in
writing that such Deliverable Data has either been: (i) Accepted, or (ii) that
such Deliverable Data does not comply with the requirements of Exhibit A,
Statement of Work, identifying each such non-conformance. If Purchaser notifies
Contractor of any non-conformance pursuant to the foregoing, Contractor shall
promptly correct any non-compliant aspect of such Deliverable Data identified in
such notice from Purchaser, and re-submit the Deliverable Data to Purchaser for
a subsequent inspection to verify that Contractor has corrected the
previously-identified non-compliance and that the Deliverable Data complies with
the requirements of Exhibit A, Statement of Work. If Purchaser fails to provide
notice within the time specified above, Acceptance shall be deemed to have
occurred with respect to such Deliverable Data. Contractor shall be required to
repeat the process described in this Paragraph until such time as the relevant
Deliverable Data has either been Accepted by Purchaser in writing, or has been
deemed Accepted, in accordance with this Paragraph. For Deliverable Data that
does not require Purchaser approval pursuant to Exhibit A, Statement of Work,
Acceptance of such Deliverable Data shall be deemed to have occurred upon
Delivery, provided that such Deliverable Data complies with the requirements of
Exhibit A, Statement of Work and further provided that in the event of any
non-compliance, Purchaser shall have the remedies set forth in Article 15.2.4.  
  11.3   Training         Acceptance of Training, or any part thereof, required
by Exhibit A, Statement of Work shall occur in accordance with this
Article 11.3. Training, or any part thereof, furnished to Purchaser shall be
accompanied by written notice from Contractor specifying that portion of the
Training being furnished. Acceptance of Training, or any part thereof, shall be
deemed to occur ten (10) Business Days after completion of such Training or part
thereof unless within such time Purchaser provides a written notice to
Contractor that the Training, or part thereof, does not meet Purchaser’s
reasonable satisfaction with reference to the requirements of Exhibit A,
Statement of Work, identifying each non-conformance. In the event that Purchaser
does not Accept Training, or any part thereof,

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

54



--------------------------------------------------------------------------------



 



      as set forth in this Paragraph, Contractor shall repeat the Training, or
relevant part thereof.     11.4   Deliverable Services         Acceptance of
Deliverable Services, or any part thereof, shall occur in accordance with this
Article 11.4. To the extent feasible, Deliverable Services furnished to
Purchaser shall be accompanied by written notice from Contractor specifying that
portion of the Deliverable Services being furnished. Acceptance of Deliverable
Services, or any part thereof, shall be deemed to occur: (a) in a case where
re-performance of the Deliverable Services is not practical (for example, Launch
Support Services are performed real-time), upon completion of such Deliverable
Services or part thereof; or (b) in a case where re-performance of the
Deliverable Services is practicable, ten (10) Business Days after completion of
such Deliverable Services or part thereof, unless within such time Purchaser
provides a written notice to Contractor that the Deliverable Services, or part
thereof, do not meet the requirements of Exhibit A, Statement of Work,
identifying each non-conformance.     11.5   Reserved     11.6   Satellite
Control Facility Equipment         If Purchaser exercises its option set forth
in Article 2.4, upon completion of the installation of the Satellite Control
Facility equipment (not including the DSS, which is subject to Article 11.1),
Contractor shall conduct an inspection and test the Satellite Control Facility
equipment in accordance with Exhibit F, Satellite Control Facility Requirements
Document, in coordination with Purchaser or Purchaser’s representative. If such
inspection and tests, and data resulting from such inspection and tests,
establish that the Satellite Control Facility equipment meets the requirements
of Exhibit F, Satellite Control Facility Requirements Document, Contractor shall
deliver the inspection and test results and associated data and provide a
certification to Purchaser that the Satellite Control Facility equipment meets
the requirements of this Contract, together with a notification of the period in
which Purchaser may provide Acceptance or notice of non-conformance for the
equipment. Based upon such Contractor certification and the inspection and test
results, and any inspection or testing that Purchaser may reasonably conduct in
coordination with Contractor, Purchaser shall either Accept the same in writing
or notify Contractor in writing of those particulars in which the Satellite
Control

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

55



--------------------------------------------------------------------------------



 



      Facility equipment is unacceptable. Should Purchaser fail to notify
Contractor in writing of those particulars in which the Satellite Control
Facility Equipment is unacceptable within ten (10) Business Days of
certification, and Contractor has provided written notice advising Purchaser of
such, the Satellite Control Facility equipment shall be deemed Accepted by
Purchaser. Upon receipt of a notice that the Satellite Control Facility
equipment is unacceptable to Purchaser, which notice shall state the particulars
relating to such unacceptability, Contractor shall remedy the non-conformances,
conduct additional testing as appropriate, and schedule another test of the
Satellite Control Facility equipment as appropriate in the presence of Purchaser
or Purchaser’s representative. Upon remedy of such particulars to conform to all
applicable requirements of Exhibit F, Satellite Control Facility Requirements
Document, the Satellite Control Facility Equipment shall be Accepted by
Purchaser in writing. Contractor shall be required to repeat the process
described in this Paragraph until the Satellite Control Facility equipment shall
have been Accepted by the Purchaser in writing as set forth in this Paragraph.
Contractor shall take all appropriate measures to ensure that Acceptance of the
Satellite Control Facility Equipment is achieved prior to Acceptance of the
Satellite. In the event that Acceptance of the Satellite occurs prior to
Acceptance of the Satellite Control Facility Equipment, Contractor shall, at
Contractor’s sole cost and expense, and at Purchaser’s option, (i) continue to
operate such Satellite for Purchaser until the time of Acceptance of such
Satellite Control Facility Equipment and (ii) expeditiously complete the tasks
necessary to facilitate Acceptance of the Satellite Control Facility Equipment.
    11.7   Purchaser’s Inspection Agents         Purchaser may, upon giving
prior written notice to Contractor, cause any Purchaser consultant or agent
designated by Purchaser to observe or conduct the acceptance inspection pursuant
to this Article 11 in whole or in part; provided, however, that the provisions
of Article 7 and Article 8.4 shall apply to any such consultant or agent and
such consultant or agent shall comply with Contractor’s normal and customary
safety and security regulations provided to Purchaser in writing in advance of
such inspection.     11.8   Waivers and Deviations         Waivers of or
deviations from the Performance Specification applicable to any Deliverable Item
subject to acceptance inspection pursuant to this Article 11 shall be addressed
as set forth in Article 9.1.4.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

56



--------------------------------------------------------------------------------



 



  11.9   Inspection Costs Borne by Purchaser         All costs and expenses
incurred by Purchaser or its consultants or agents in the performance of its
inspection rights under this Article 11, including travel and living expenses,
shall be borne solely by Purchaser.     11.10   Warranty Obligations         In
no event shall Contractor be released from any of its warranty obligations
applicable to any Deliverable Item as a result of such Deliverable Item having
been Accepted as set forth in this Article 11.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

57



--------------------------------------------------------------------------------



 



ARTICLE 12 — TRANSFER OF TITLE AND RISK OF LOSS

  12.1   Satellite

(A) Title to and risk of loss or damage for the Satellite, except for the Loral
Space Payload, shall pass from Contractor to Purchaser (and title to the Loral
Space Payload portion will pass to CondoSat Associate simultaneously, pursuant
to the Loral Space Payload Contract) at the time of Intentional Ignition. In the
event of a Terminated Ignition not resulting in Total Loss, title to and risk of
loss or damage for the Satellite (including the Loral Space Payload portions of
the Satellite) shall revert to Contractor upon such Terminated Ignition. If
Contractor re-acquires title and risk of loss or damage as set forth in the
immediately preceding sentence, title to and risk of loss or damage for the
Satellite, except for the Loral Space Payload, shall again pass to Purchaser
(title to the Loral Space Payload portion of the Satellite will again pass to
CondoSat Associate simultaneously, pursuant to the Loral Space Payload Contract)
upon the subsequent Intentional Ignition. Prior to Intentional Ignition, the
Parties shall agree to appropriate revisions to certain definitions (i.e.,
Intentional Ignition, Launch, Terminated Ignition, and other related provisions)
as required to ensure that risk of loss transfers from Contractor to Purchaser
in a manner that does not result in a lack (or gap in time) of insurance
coverage for the Satellite at any time between the time period covered by the
Ground Insurance to be provided by Contractor pursuant to Article 32.5 and the
applicable coverage start date for any Launch and In-Orbit Insurance Policy.
(B) In the event of a Terminated Ignition, once the launch pad has been declared
safe and the Launch Agency authorizes the start of the demating operations,
Contractor shall, at Purchaser’s request, immediately take all necessary actions
to prepare the Satellite for a relaunch, including: (a) supporting the Launch
Agency in demating the Satellite from the Launch Vehicle and conducting
defueling operations; (b) directly performing inspection and testing,
refurbishment, storage, repair and replacement of damaged Component(s), and
transportation of the Satellite to and from the Launch Site; and (c) providing
additional Launch support services for the subsequent Launch of the Satellite.
Such actions shall be handled as a change pursuant to Article 16.1, and for the
avoidance of doubt is not considered to be performance of Work pursuant to the
terms of the warranty set forth in Article 15.2.1. Promptly after a Terminated
Ignition, the Parties shall establish a new due date for the
repaired/refurbished Satellite. In the event of a

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

58



--------------------------------------------------------------------------------



 



Terminated Ignition that results in the Total Loss of the Satellite, title to
and risk of loss or damage for the Satellite shall remain with Purchaser.
(C) EXCEPT WITH RESPECT TO WILLFUL MISCONDUCT OR GROSS NEGLIGENCE, UPON AND
AFTER INTENTIONAL IGNITION, UNLESS AND TO THE EXTENT OF A TERMINATED IGNITION
WHERE CONTRACTOR RE-ACQUIRES TITLE TO AND RISK OF LOSS OR DAMAGE FOR THE
SATELLITE AS PROVIDED IN ARTICLE 12.1, CONTRACTOR’S SOLE OBLIGATION, LIABILITY
OR FINANCIAL RISK, AND THE SOLE AND EXCLUSIVE REMEDIES OF PURCHASER OR ANY PARTY
ASSOCIATED WITH PURCHASER, WITH RESPECT TO THE SATELLITE’S DESIGN, WORKMANSHIP,
CONFORMITY TO SPECIFICATION, USE OR PERFORMANCE OF SUCH SATELLITE, INCLUDING ANY
ASSISTANCE OR ADVICE (ACTUAL OR ATTEMPTED) PROVIDED OR OMITTED AS CONTEMPLATED
BY ARTICLES 15.3 AND 32 HEREOF (INCLUDING WITH RESPECT TO ANY ACTUAL OR CLAIMED
DEFECT CAUSED OR ALLEGED TO BE CAUSED AT ANY TIME, WHETHER BEFORE OR AFTER
INTENTIONAL IGNITION, BY CONTRACTOR’S OR ANY OF ITS SUBCONTRACTORS’ NEGLIGENCE)
SHALL BE AS SET FORTH IN ARTICLES 5.2.2 (WITH RESPECT POST-LAUNCH MILESTONE
PAYMENTS), 13, 15.3, 19, AND 32, IN ALL CASES SUBJECT TO THE LIMITATION OF
LIABILITY SET FORTH IN ARTICLE 27. THE FOREGOING SHALL NOT PREJUDICE OR LIMIT
EITHER PARTY’S RIGHTS AND REMEDIES WITH RESPECT TO ARTICLE 28, DISCLOSURE AND
HANDLING OF PROPRIETARY INFORMATION AND ARTICLE 39, INTELLECTUAL PROPERTY.

  12.2   Deliverable Items Other Than the Satellite         Title to and risk of
loss or damage for the DSS and the Satellite Control Facility Equipment
(including the Spares), shall pass from Contractor to Purchaser upon Acceptance
thereof pursuant to Article 11.1 and Article 11.6, respectively. Purchaser’s
rights in and to Deliverable Data (including, without exception, Deliverable
Items of Software and Software integrated into hardware) are as set forth in
Article 39, Intellectual Property.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

59



--------------------------------------------------------------------------------



 



ARTICLE 13 — ORBITAL PERFORMANCE INCENTIVES

  13.1   General         Contractor may earn, and Purchaser shall pay, if
earned, Orbital Performance Incentives with respect to the Satellite in the
amounts set forth in Article 13.2. Contractor may earn and accrue the Orbital
Performance Incentives over the Orbital Performance Incentive Period with
respect thereto. All measurements, computations and analyses made pursuant to
this Article 13 shall be made in accordance with good engineering practice
applying standards generally applicable in the aerospace industry.     13.2  
Daily Rate of Orbital Performance Incentives         Contractor shall be
entitled to earn Orbital Performance Incentives in the cumulative amount of
[***] percent ([***]%) of the Firm Fixed Price (after all Firm Fixed Price
adjustments made to this Contract) over the Orbital Performance Incentive Period
at a daily rate calculated by dividing the total amount of Orbital Performance
Incentives by 5,479 (as of EDC, the daily rate is $[***]/ 5,479 = $[***]) for
each day that there is no Transponder Failure (the “Daily Rate”).         For
each day (or any portion thereof) during the Orbital Performance Incentive
Period that there are one or more Transponder Failures, the Daily Rate shall be
adjusted in accordance with the following formula:

ADR = D x (T/N)
Where:
ADR = Adjusted Daily Rate;
D = Daily Rate;
N = Number of Transponders (which shall be two times the number of the U.S.
Beams and Additional Beams set forth in Exhibit B, Satellite Performance
Specification); and
T = number of Transponders that have not experienced a Transponder Failure
 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

60



--------------------------------------------------------------------------------



 



during the day. For the purposes of determining “T”, the term “Transponder” and
“Transponder Failure” shall not include transponders allocated to the Loral
Space Payload.

      For example, assuming N=126, for each Transponder Failure that occurs in
any day during the Orbital Performance Incentive Period, the Daily Rate for that
day is reduced by U.S. $[***](U.S. $[***]).     13.3   On-Board Redundancy;
Spares         On-board redundancy and/or spare Components shall be taken into
consideration to maintain service on a Satellite, and such use shall be deemed
normal operating procedure for purposes of this Article 13 so long as the
applicable criteria of Exhibit B are met by such Satellite, as the case may be.
    13.4   Orbital Storage         If Purchaser places the Satellite in Orbital
Storage (other than due to the inability to operate the Satellite for unexcused
causes attributable to Contractor), Contractor shall continue to earn Orbital
Performance Incentives at the same Daily Rate as Contractor would be earning
such incentives if the Satellite were in service.     13.5   Total Loss of the
Satellite During Orbital Performance Incentive Period         In the event that
the Satellite becomes a Total Loss during the Orbital Performance Incentive
Period, and such Total Loss is not attributable to Purchaser or Purchaser’s
representatives, consultants or subcontractors as set forth in Article 13.10,
Contractor shall not be entitled to earn any further Orbital Performance
Incentives with respect to such Satellite and shall have no further claim
against Purchaser regarding such Orbital Performance Incentives. Contractor
shall not lose any Orbital Performance Incentives earned prior to time that the
Satellite becomes a Total Loss as provided above.     13.6   Total Loss or
Partial Loss Not Attributable to Contractor         If, after Intentional
Ignition, the Satellite is determined to be a Total Loss, or if a Partial Loss
has occurred (unless and to the extent of a Terminated Ignition as provided in
Article 12.1) and, in either case, such loss is due to causes not attributable
to Contractor

 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

61



--------------------------------------------------------------------------------



 



      (for avoidance of doubt, causes attributable to the Launch Agency shall
not be considered causes attributable to Contractor), Contractor shall be deemed
to have earned immediately the corresponding amount of Orbital Performance
Incentives that would otherwise be lost pursuant to this Article 13, provided
that Contractor shall only be entitled to the interest payments set forth in
Article 13.9 through the date of payment for the corresponding amounts of Total
Loss or Partial Loss.     13.7   Purchaser Operation of the Satellite        
If, the Satellite operates in a manner that is not in accordance with any
requirements of Exhibit B, Satellite Performance Specification, and to the
extent such operation is due to any act or omission on the part of Purchaser or
Purchaser’s representatives, consultants or subcontractors in the operation of,
testing of, or communication with, the Satellite (unless such act or omission
was performed in accordance with directions or instructions provided by
Contractor), Contractor shall continue to earn Orbital Performance Incentives
with respect to such Satellite at the rate that applied prior to the act or
omission resulting in degraded performance (subject to later adjustments
pursuant to this Article with respect to failures to meet the requirements of
Exhibit B, Satellite Performance Specification, not resulting from any such act
or omission on the part of Purchaser or Purchaser’s representatives, consultants
or subcontractors).     13.8   Contractor Access         During the Orbital
Performance Incentive Period, Contractor shall have reasonable access to
applicable performance data of the Satellite for purposes of evaluating any
degradation in the performance of the Satellite.     13.9   Payment        
Payment of amounts earned under this Article 13 plus interest thereon calculated
from the first day of the Orbital Performance Incentive Period until the date of
payment, at an annual rate of [***] percent ([***]%), compounded monthly, shall
be paid as follows: (a) the first payment shall be due no later than the end of
the first full month following the month in which occurred successful completion
of In-Orbit Testing, and shall cover the first partial month of earned Orbital
Performance Incentives, if any; and (b) thereafter, all

 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

62



--------------------------------------------------------------------------------



 



      subsequent payments shall be due no later than thirty (30) days following
the end of each calendar month for the prior month’s earned Orbital Performance
Incentives.     13.10   Complete Loss of Unearned Incentives         Contractor
shall no longer be entitled to earn any remaining unearned Orbital Performance
Incentives if: (a) Purchaser permanently withdraws the Satellite from
operational service or is unable to operate the Satellite for the purpose of
operating a broadband internet subscriber service, prior to the end of the
Stated Life, due to performance problems attributable to the Contractor;
(b) pointing errors exceed the values set forth in Exhibit B, Satellite
Performance Specification by more than [***] percent ([***]%) and Contractor is
unable to fix such errors using Reasonable Efforts; or (c) Contractor has lost
or is reasonably predicted to lose more than [***] percent ([***]%) of the
Orbital Performance Incentives.     13.11   Ground Storage         If after
Satellite Pre-Shipment Review of a Satellite, Purchaser places such Satellite in
Ground Storage for a period of [***] for reasons not primarily due to the fault
of Contractor, Purchaser shall pay Contractor interest on the full amount of the
Orbital Performance Incentives at an annual rate of [***] percent ([***]%),
compounded monthly, commencing on the first day of the seventh month of Ground
Storage and ending upon the date of shipment of the Satellite to the Launch
Site.     13.12   Insurance on Orbital Performance Incentives         Contractor
agrees that it will not obtain insurance covering the Orbital Performance
Incentives.     13.13   Contention with Canadian Beam Transponders        
Purchaser acknowledges that Contractor is entitled to earn additional orbital
performance incentives under the Loral Space Payload Contract based on the
performance of the Transponders allocated to the Loral Space Payload.
Nevertheless, in the event that the overall Satellite experiences any Anomaly
which will affect the use of the Satellite or one (1) or more Transponders,
Purchaser has the sole right to

 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

63



--------------------------------------------------------------------------------



 



      determine which portion of the Satellite or Transponder(s) shall be
affected, which decision shall be binding hereunder, and Purchaser shall advise
Contractor accordingly. Contractor agrees to reflect Purchaser’s rights
contained in this Article 13.13 in the Loral Space Payload Contract.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

64



--------------------------------------------------------------------------------



 



ARTICLE 14 — CORRECTIVE MEASURES IN THE SATELLITE AND OTHER DELIVERABLE ITEMS
If the data available from any satellite manufactured by Contractor (whether
in-orbit or on the ground) or other information known to Contractor shows that
the unlaunched Satellite to be delivered under this Contract contains or is
predicted to contain a Defect, Contractor shall: (i) provide Purchaser prompt
written notice thereof, provided Contractor shall not be required to disclose to
Purchaser information that is confidential to any third party, and (ii) at
Contractor’s sole cost, correct such Defect or potential Defect notwithstanding
that a payment may have been made in respect thereof, and regardless of prior
reviews, inspections, or approvals. Contractor shall use its Reasonable Efforts
to avoid and minimize delays as provided in Article 3.4. If the data available
from any satellite manufactured by Contractor (whether in-orbit or on the
ground) or other information known to Contractor shows that the launched
Satellite delivered under this Contract contains or is predicted to contain a
Defect or Anomaly, Contractor shall proceed in accordance with Article 15.3.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

65



--------------------------------------------------------------------------------



 



ARTICLE 15 — REPRESENTATIONS AND WARRANTIES
15.1 Representations
Each Party represents that, as of the EDC:

  1.   It is a corporation duly organized in the State of Delaware.     2.   It
has all requisite corporate power and authority to own and operate its material
properties and assets and to carry on its business as now conducted in all
material respects.     3.   It is duly qualified to transact business and is in
good standing in each jurisdiction in which the failure to so qualify would have
a material adverse effect on the other Party.     4.   It has all requisite
corporate power and authority to enter into this Contract and to carry out the
transactions contemplated by this Contract.     5.   The execution, delivery and
performance of this Contract and the consummation of the transactions
contemplated by this Contract have been duly authorized by the requisite
corporate action and do not conflict with any material agreement or obligation
to which it is a party or which binds its assets.     6.   This Contract is a
valid and binding obligation, enforceable against each Party making this
representation in accordance with its terms.     7.   No suit, claim, action,
arbitration, legal, administrative, or other proceeding is pending, or to the
best of each Party’s knowledge, threatened against it that would likely affect
the validity or enforceability of this Contract, or the ability of each Party
making this representation to fulfill its commitments hereunder in any material
respect.

15.2 Terms and Period of Warranty

  15.2.1   Satellite. Contractor warrants that, from completion of SPSR up to
Intentional Ignition of the Launch Vehicle (unless and to the extent of a
Terminated Ignition where Contractor reacquires title and risk of loss for the
Satellite as provided in Article 12.1 (A), in which case the warranty obligation
will reattach but, as to any damaged Component, only after repair and
replacement of such damaged Component pursuant to Article 12.1 (B) and the
warranty period shall continue through the subsequent Intentional Ignition), the
Satellite shall be free of any Defects and shall be manufactured and will
perform in conformity with applicable requirements of Exhibit B, Satellite
Performance

      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

66



--------------------------------------------------------------------------------



 



      Specification (as modified by any waiver and/or deviation pursuant to
Article 9.1.4). If the Satellite or any part thereof (including Software
integrated into the Satellite) does not conform to the above warranty,
Contractor shall at any time during the applicable warranty period and
irrespective of prior inspections proceed in accordance with Article 9.1.8
hereof and Contractor’s only liability under the preceding sentence shall be as
and to the extent set forth in such Article 9.1.8.

  15.2.2   DSS And SCF Equipment

    (A) DSS. Contractor warrants that the DSS (including the Software integrated
into the DSS) delivered under this Contract shall be manufactured and/or
developed in conformity with the applicable requirements of Exhibit H (as
modified by any waiver and/or deviation pursuant to Article 11.8) and will be
free from Defects during the period commencing on the date of Acceptance of such
DSS pursuant to Article 11 and ending on the later of the first anniversary of:
(a) the Launch of the Satellite; or (b) Acceptance of the DSS.       During the
period specified above, as Purchaser’s sole and exclusive remedy for any
non-conformance or defect in the DSS of which Purchaser notifies Contractor in
writing, such non-conformance or Defect shall be remedied by Contractor at
Contractor’s expense by repair or replacement of the defective Component (at
Contractor’s election). For any such non-conformance or Defect, Contractor shall
determine if repair or replacement is required to be performed at Contractor’s
plant. If required, Purchaser shall ship the DSS to Contractor’s designated
facility. Contractor shall be responsible for the cost of shipment (including
transportation, transit insurance, taxes and/or duties), and the cost of return
shipment (including transportation, transit insurance, taxes and duties) to
Purchaser at the location designated in Article 3.1. Risk of loss for the DSS
shall transfer to Contractor upon delivery of the DSS to the shipping carrier by
Purchaser, and risk of loss to the DSS shall transfer again to Purchaser once
such DSS is repaired or replaced pursuant to this Article 15.2.2, upon receipt
thereof by Purchaser at the location designated therefor in Article 3.1. After
the expiration of the period specified above and through the Stated Life, a
failure of the software integrated into the DSS to meet the applicable
requirements of Exhibit H, Dynamic Satellite Simulator Statement of Work and
Functional Requirements Document will, if such failure results in

      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

67



--------------------------------------------------------------------------------



 



    a Satellite Anomaly, be resolved in the response to the Satellite Anomaly
pursuant to Article 15.3, below.       (B) SCF Equipment. If Purchaser exercises
its option set forth in Article 2.4, Contractor warrants that the SCF Equipment
(for purposes of this Article 15.2.2, “SCF Equipment” shall include the Software
integrated into the SCF and the Spares) delivered under this Contract shall be
manufactured in conformity with the applicable requirements of Exhibit F (as
modified by any waiver and/or deviation pursuant to Article 11.8) and will be
free from Defects during the period commencing on the date of Acceptance of such
SCF Equipment pursuant to Article 11 and ending on the later of the first
anniversary of: (a) the Launch of the Satellite; or (b) Acceptance of the SCF
Equipment.       During the period specified above, as Purchaser’s sole and
exclusive remedy for any non-conformance or defect in such SCF Equipment of
which Purchaser notifies Contractor in writing, such non-conformance or Defect
shall be remedied by Contractor at Contractor’s expense by repair or replacement
of the defective Component (at Contractor’s election). For any such
non-conformance or Defect, Contractor shall determine if repair or replacement
is required to be performed at Contractor’s plant. If required, Purchaser shall
ship the SCF Equipment to Contractor’s designated facility. Contractor shall be
responsible for the cost of shipment (including transportation, transit
insurance, taxes and/or duties), and the cost of return shipment (including
transportation, transit insurance, taxes and duties) to Purchaser at the
location designated in Article 3.1. Risk of loss for the SCF Equipment shall
transfer to Contractor upon delivery of the SCF Equipment to the shipping
carrier by Purchaser, and risk of loss to the SCF Equipment shall transfer again
to Purchaser once such SCF Equipment is repaired or replaced pursuant to this
Article 15.2.2, upon receipt thereof by Purchaser at the location designated
therefor in Article 3.1. After the expiration of the period specified above and
through the Stated Life, a failure of the software integrated into the SCF and
the Spares to meet the applicable requirements of Exhibit F, Satellite Control
Facility Requirement Specification will, if such failure results in a Satellite
Anomaly, be resolved in the response to the Satellite Anomaly pursuant to
Article 15.3, below.

  15.2.3   Training, Mission Operations Support Services and Launch Support
Services. Contractor warrants that the Training, Mission Operations Support
Services and Launch Support Services Purchaser accepts pursuant to this Contract
will, upon Acceptance, conform to the highest professional standards for

      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

68



--------------------------------------------------------------------------------



 



      the commercial satellite communications industry for work similar in type,
scope, and complexity to the Work at the time such Work is provided. In the
event Contractor breaches this warranty and is so notified by Purchaser within
twenty (20) Business Days of Acceptance or as soon as possible where time is of
the essence, as Purchaser’s sole and exclusive remedy, Contractor shall correct
the deficiencies in the provision of such Training, Launch Support Services and
Mission Operations Support Services where it is possible to do so (e.g.,
Contractor cannot correct deficiencies in, or re-perform, Launch Support
Services from and after Launch).     15.2.4   Deliverable Data. Upon Acceptance,
each item of Deliverable Data shall be complete, up-to-date, and shall otherwise
conform with the requirements of this Contract. In the event the Contractor
breaches this warranty and is so notified by Purchaser, as Purchaser’s sole and
exclusive remedy, Contractor shall correct the deficiencies in the Deliverable
Data and resubmit such Deliverable Data to Purchaser.     15.2.5   Software. In
addition to the warranties set forth in Articles 15.2.2 (A) and (B), Contractor
further represents and warrants that, through the Stated Life of the Satellite,
Contractor shall: (i)  demonstrate that all PC based-Software delivered
hereunder is free of viruses or similar items by testing such Software using
commercially reasonable anti-viral software; (ii) not introduce into any
delivered Software, without Purchaser’s prior written approval, any code that
would have the effect of disabling or otherwise shutting down all or any portion
of the delivered Software (an exception to the foregoing is licensed software
that will be included in some delivered Software; such license software will
prevent any unlicensed copies of delivered Software from running); and (iii) 
not seek to gain access to the Work through any special programming devices or
methods, including trapdoors or backdoors, to bypass, without Purchaser’s prior
written approval, any Purchaser security measures protecting the Work. Although
the Parties contemplate that all necessary software support will be provided
pursuant to Article 15.3, below, Purchaser shall have the option to purchase
additional maintenance and support of the Software at commercially reasonable
terms and prices.

      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

69



--------------------------------------------------------------------------------



 



  15.2.6.   Title. Contractor represents and warrants that it shall provide good
and marketable title to all Deliverable Items for which title shall pass in
accordance with Article 12 free and clear of any liens and encumbrances of any
kind (except those, if any, of Purchaser), at the time title passes to
Purchaser.     15.2.7.   Reserved     15.2.8   Disclaimer. EXCEPT AND TO THE
EXTENT EXPRESSLY PROVIDED IN THIS ARTICLE 15, CONTRACTOR HAS NOT MADE NOR DOES
IT HEREBY MAKE ANY REPRESENTATION OR WARRANTY, WHETHER WRITTEN OR ORAL, EXPRESS
OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY WARRANTY OF DESIGN, OPERATION,
CONDITION, QUALITY, SUITABILITY OR MERCHANTABILITY OR FITNESS FOR USE OR FOR A
PARTICULAR PURPOSE, ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT
DISCOVERABLE, WITH REGARD TO THE SATELLITE, ANY OTHER DELIVERABLE ITEM OR ANY
OTHER WORK. CONTRACTOR MAKES NO WARRANTY WITH RESPECT TO LAUNCH SERVICES OR THE
CONDITION, USE OR PERFORMANCE OF ANY LAUNCH VEHICLE.

15.3 Satellite Anomalies
In addition to Purchaser’s warranty remedy set forth in Article 15.2.1 hereof,
Contractor shall investigate any Satellite Anomaly or Defect occurring on the
Satellite after Launch and during the Stated Life of such Satellite and known to
it or as notified in writing by Purchaser, and shall use Reasonable Efforts to
correct such Anomaly or Defect as promptly as possible in accordance with the
Satellite Anomaly resolution support services set forth in Paragraph 2.5.8.2 of
Exhibit A, Statement of Work. Such Reasonable Efforts shall be conducted at
Contractor’s expense to resolve Defects or Anomalies by on-ground means,
including software patches or updates, or transmission by Contractor of commands
to the Satellite to eliminate or mitigate any adverse impact resulting from any
such Anomalies, to establish work-around solutions, or to otherwise resolve such
Defects or Anomalies. Contractor shall coordinate and consult with Purchaser
concerning such on-ground resolution of Defects or Anomalies in the launched
Satellite. If for any reason any such Satellite Defect or Anomaly cannot be or
is not corrected as set forth above, and as a result thereof, such Satellite
suffers any loss, including loss of Transponders or becomes a Total Loss,
Purchaser shall look
      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

70



--------------------------------------------------------------------------------



 



solely to its Launch and In-Orbit Insurance Policy and any subsequent insurance
policy for the Satellite procured by Purchaser to compensate it for its loss and
any consequences therefrom, and Contractor shall have no liability or obligation
to Purchaser or any other person in respect of such loss, except as set forth in
Article 13 and to provide the services set forth in 32, subject to the
conditions and limitations of such Articles and in all cases subject to the
limitation of liability stated in Article 27. In the event and to the extent
that the occurrence of a Satellite Defect or Anomaly is due to causes
attributable to Purchaser, or Purchaser’s agents, contractors and subcontractors
(not including Contractor), Purchaser shall pay Contractor the Actual Costs
reasonably incurred of all services provided by Contractor associated with such
Satellite Anomaly services, plus a markup of [***] percent ([***]%) of such
costs, which costs and markup shall be invoiced and paid pursuant to the
provisions of Article 5.
15.4 Use Conditions Not Covered by Warranty
With respect to the DSS and SCF Equipment (including the Software integrated
into the SCF Equipment and the DSS, and Spares), the warranty under this
Article 15 shall not apply to the extent that any adjustment, repair or parts
replacement is required as a result, directly or indirectly, of accident not
attributable to Contractor, unusual physical or electrical stress beyond the
item’s design tolerances, Purchaser or third party negligence or misuse, failure
of environmental control prescribed in operations and maintenance manuals, or
repair or alterations by any party other than Contractor without Contractor’s
advance written consent, or by causes other than normal and ordinary use. The
warranty provided pursuant to this Article 15 is conditioned upon Contractor
being given reasonable access, if required, to Deliverable Items delivered at
Purchaser’s facility or as otherwise directed by Purchaser in order to effect
any repair or replacement thereof. If the Defect repaired or remedied by
Contractor is not covered by the warranty provided pursuant to this Article 15,
Purchaser shall pay Contractor the Actual Costs reasonably incurred of such
repair or replacement plus a markup of [***] percent ([***]%) of such costs,
which costs and markup shall be invoiced and paid pursuant to the provisions of
Article 5.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

71



--------------------------------------------------------------------------------



 



15.5   Subcontractor Warranties       Contractor shall pass on or assign to
Purchaser all applicable warranties on goods or services given by Subcontractors
to the extent to which Contractor is permitted by the terms of its purchase
contracts with such suppliers or manufacturers, and further to the extent that
is such assignment does not interfere with Contractor’s performance if its
obligations hereunder.

      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

72



--------------------------------------------------------------------------------



 



ARTICLE 16 — CHANGES
16.1 Change Orders
Purchaser may, at any time between the EDC and the completion of this Contract,
direct a change within the general scope of this Contract (which includes the
Loral Space Payload) in drawings, designs, specifications, method of shipment or
packing, quantities of items to be furnished, place of Delivery, postpone
Delivery under a stop-work order (but not more than, in the cumulative, eighteen
(18) months), require additional Work, or direct the omission of Work. In the
event Purchaser directs a change, Contractor shall: (a) immediately proceed with
the Work as changed; and (b) within thirty (30) days of Purchaser’s direction,
submit to Purchaser a written proposal of the effect of such a change on the
Firm Fixed Price, specification, payment plan, time required for performance
and/or other affected terms and conditions, including any effect to the [***]
(the “Proposal”).
Prior to directing such change, Purchaser may issue a request to Contractor for
a Proposal. Within thirty (30) days of receipt of such request for the Proposal,
Contractor shall provide Purchaser with the Proposal.
If any change directed by Purchaser causes an increase or decrease in costs of,
or the time required for, the performance of this Contract, and/or other terms
and conditions, an equitable adjustment shall be made in the Firm Fixed Price,
Delivery schedule, and/or other terms and conditions, this Contract shall be
modified in writing accordingly. Firm Fixed Price adjustments shall account only
for the net impact on the Actual Costs incurred by Contractor as a result of the
change including a reasonable profit thereon not to exceed [***] percent
([***]%). Such Actual Costs shall be determined in accordance with Contractor’s
standard accounting practices, and, if requested by Purchaser, Contractor will
provide reasonably detailed back-up data to support its claim for equitable
adjustment. If the cost of supplies or materials made obsolete or excess as a
result of a change is included in Contractor’s claim for adjustment, Purchaser
shall have the right to prescribe the manner of disposition of such supplies or
materials. If Purchaser directs the omission of Work and, as a result, it causes
an increase in the cost of the remaining Work to be performed hereunder, such
increase in cost shall constitute an allowable element of Contractor’s claim for
equitable adjustment.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

73



--------------------------------------------------------------------------------



 



Upon receipt of Contractor’s Proposal, the Parties shall commence good faith
negotiations concerning the appropriate equitable adjustment to the Contract. In
the event that the Parties have not reached agreement on the amount and manner
of Contractor’s compensation within sixty (60) days of Purchaser’s direction for
change, Purchaser shall pay to Contractor the agreed-upon portions of the
proposed changes to the Firm Fixed Price and the Payment Plan and Termination
Liability Schedule, and, pending agreement or other resolution, deposit the
balance of the amount set forth in the Proposal with a recognized escrow agent
selected by Purchaser on standard terms. The Parties shall exert all good faith
efforts to reach resolution of the appropriate equitable adjustment within
(30) days after Purchaser makes such deposit into escrow.
This Article shall not apply to [***] set forth in Article [***].
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions


      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

74



--------------------------------------------------------------------------------



 



ARTICLE 17 — FORCE MAJEURE
17.1 Force Majeure Defined
Contractor shall not be responsible for late Delivery or delay of the final
completion date or nonperformance of its contractual obligations due to Force
Majeure. Force Majeure shall be any event beyond the reasonable control of
Contractor or its suppliers and subcontractors and shall include but not be
limited to: (1) acts of God; (2) acts of a public enemy; (3) acts of a
government in its sovereign capacity or subject to the DPAS regulations
(including any action or inaction affecting the import or export of items);
(4) war and warlike events; (5) catastrophic weather conditions such as
hurricanes, tornadoes and typhoons; (6) fire, earthquakes, floods, epidemics,
quarantine restrictions; (7) actions taken in response to GIDEP direction
concerning technical problems generally affecting the telecommunications
industry; and (8) sabotage, riot and embargoes. (“Force Majeure”). For an event
to qualify for Force Majeure relief hereunder: (1) the event must be beyond the
control and without fault or negligence of a Party or its subcontractors
hereunder; (2) the resulting delay cannot be circumvented by Reasonable Efforts
to establish work-around plans, payment of expedited fees, alternate sources, or
other means; and (3) Contractor must provide Purchaser with written notice
thereof as soon as possible but in no event later than within ten (10) Business
Days after Contractor’s performance hereunder is impacted by such an event.
Notwithstanding anything to the foregoing, any failure by a Subcontractor to
meet its obligations to Contractor, or any delay due to labor shortages,
defective tooling, transportation difficulties, equipment failure or breakdowns,
lockouts, or inability to obtain materials shall not constitute a Force Majeure
event (except where such circumstance is itself caused by a Force Majeure
event), and shall not relieve Contractor from meeting any of its obligations
under this Contract. Contractor shall use Reasonable Efforts to minimize the
effect of any Force Majeure event. In the event Contractor claims a Force
Majeure event, Contractor’s written notice called for above shall include a
detailed description of the portion of the Work known to be affected by such
delay, as well as a proposed work-around plan reasonably satisfactory to
Purchaser. The work-around plan shall: (1) set forth Contractor’s Reasonable
Efforts to mitigate the effect of any such Force Majeure event and include a
schedule for such mitigation; and (2) contain sufficient detail for Purchaser to
be able to evaluate such plan. If appropriate, such work-around plan shall use
work-around schedules, payment of expedited fees, twenty four (24) hour
      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

75



--------------------------------------------------------------------------------



 



operations, and the use of alternate Subcontractors (to be approved by Purchaser
if required under this Contract). In the event of a Force Majeure event, the
Delivery requirement shall be extended for such period as is supported by the
evidence provided; provided, however, the occurrence of a Force Majeure event
shall in no event entitle Contractor to an increase in the price for the Work.
Any adjustment of time appropriate under this Article shall be formalized
promptly by the execution of a mutually acceptable amendment to this Contract.

17.2   Termination for Force Majeure       Purchaser may, upon written notice to
Contractor, terminate this Contract immediately in whole or in part if and when
the cumulative aggregate of Force Majeure events exceeds twelve (12) months. In
the event of such a termination, Contractor shall submit a final invoice to
Purchaser within sixty (60) days after the termination date, which shall specify
the amount due to Contractor from Purchaser pursuant to this Article 17.2.
Purchaser shall pay such invoice, to the extent undisputed by Purchaser, within
sixty (60) days after receipt. Notwithstanding the foregoing, Purchaser may
dispute the amount of such invoice by giving Contractor notice of such dispute
within sixty (60) days after receipt of the invoice. Contractor’s invoice shall
be in an amount equal to the sum of: (i) for each Milestone accepted, the
respective Milestone payment; and (ii) for each Milestone not accepted, a
percentage of the Milestone payment, where such percentage equals the percentage
of the Milestone completed, both less the sum of all amounts received by
Contractor under this Contract. Concurrently with such payment, Contractor shall
promptly deliver in the manner and to the extent directed by Purchaser all
completed Work and work-in-progress to Purchaser or Purchaser’s designee
(including all applicable licenses and warranties). Alternatively, Purchaser may
request Contractor to purchase any such Work or work-in-progress that Contractor
believes can be re-used or use Reasonable Efforts to sell any such items, in
which case Contractor shall remit any sales proceeds to Purchaser, less, where
Contractor sells such items on behalf of Purchaser, a deduction for the Actual
Costs of disposition (without mark-up, margin or administrative charges)
reasonably incurred by Contractor for such efforts. Payment of the amount
payable by Purchaser under this Article shall constitute a total discharge of
Purchaser’s liabilities to Contractor under this Contract. If this Contract is
terminated as provided in this Article, Contractor shall protect and preserve
property in the possession

      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

76



--------------------------------------------------------------------------------



 



of Contractor in which Purchaser has an interest. Nothing in this paragraph
shall limit Purchaser’s rights to terminate this contract for convenience
pursuant to Article 21.
      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

77



--------------------------------------------------------------------------------



 



ARTICLE 18 — PURCHASER DELAY OF WORK
If the performance of all or any part of the Work required of Contractor under
this Contract is materially delayed or interrupted by Purchaser’s failure to
perform its contractual obligations set forth in paragraph 2.6 of the SOW within
the time specified in this Contract or within a reasonable time if no time is
specified, or by an act or failure to act of Purchaser or its agents,
consultants or subcontractors (including, without limitation, the Launch Agency)
that unreasonably interferes with and/or materially delays Contractor’s
performance of its obligations under this Contract (each a “Purchaser Delay”),
Purchaser shall be responsible for any additional Actual Costs incurred by
Contractor as a result thereof, and the Firm Fixed Price shall be modified
accordingly. In addition, Contractor shall be entitled to an equitable
adjustment in performance requirements, Delivery schedules, and any other terms
of this Contract affected by such Purchaser Delay. The Parties will formalize
all such adjustments by executing an appropriate amendment to this Contract. To
qualify as a Purchaser Delay hereunder, (a) Contractor must notify Purchaser in
writing of any applicable Purchaser Delay no later than five (5) Business Days
after Contractor becomes aware of a possible impact due to the Purchaser Delay;
and (b) Contractor must use Reasonable Efforts to avoid and/or mitigate the
effect of such Purchaser Delay.
      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

78



--------------------------------------------------------------------------------



 



ARTICLE 19 — INTELLECTUAL PROPERTY INDEMNITY
19.1 Indemnification
Contractor, at its own expense, hereby agrees to defend or, at Contractor’s sole
option, to settle, and to indemnify and hold harmless Purchaser, and its
respective shareholders, officers, directors and employees from and against any
claim or suit based on an allegation that Contractor’s performance of the Work
hereunder or the manufacture of any Deliverable Item or any part thereof or the
normal intended use, lease or sale of any Deliverable Item or any part thereof
infringes any third party‘s Intellectual Property Right (“Intellectual Property
Claim”), and shall pay any royalties and other liabilities adjudicated (or
provided in settlement of the matter) to be owing to the third party claimant as
well as costs and expenses incurred in defending or settling such Intellectual
Property Claim. Contractor’s obligations under this Article 19.1 shall be
subject to the conditions to indemnification set forth in Article 20.3.
19.2 Infringing Equipment
If Contractor’s performance of the Work or the manufacture of any Deliverable
Item or any part thereof or the normal intended use, manufacture, lease sale, or
other disposition of any Deliverable Item or any part thereof under this
Contract is enjoined or otherwise prohibited as a result of an Intellectual
Property Claim, Contractor shall, at its option and expense (i) resolve the
matter so that the injunction or prohibition no longer pertains, (ii) procure
for Purchaser the right to use the infringing item, and/or (iii) modify the
infringing item so that it becomes non-infringing while remaining in compliance
with the Performance Specification (as such may be modified or waived pursuant
to Article 9.1.4 or Article 11.8, as applicable). Purchaser shall reasonably
cooperate with Contractor to mitigate or remove any infringement. If Contractor
is unable to accomplish (i), (ii) or (iii) as stated above, Purchaser shall have
the right to terminate this Contract, in whole or in part, and receive [***].
19.3 Combinations and Modifications
Contractor shall have no liability under this Article 19 for any Intellectual
Property Claim to the extent arising from (i) use of any Deliverable Item in
combination with other items not provided, recommended, or approved by
Contractor, or (ii) modifications of any
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

79



--------------------------------------------------------------------------------



 



Deliverable Item after Delivery by a person or entity other than Contractor
unless authorized by written directive or instructions furnished by Contractor
to Purchaser under this Contract or (iii) the manufacture, delivery or use of
any Deliverable Item in compliance with the design, specification or
instructions of Purchaser.
19.4 Sole Remedies
The remedies set forth in this Article 19 are Purchaser’s sole and exclusive
remedies for, or related to, any Intellectual Property Claim.
      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

80



--------------------------------------------------------------------------------



 



ARTICLE 20 — INDEMNIFICATION
20.1 Contractor’s Indemnities

  a.   Contractor, at its own expense, shall defend, indemnify and hold harmless
Purchaser and its respective shareholders, directors, officers and employees,
from and against any losses, damages, and other liabilities adjudicated (or
provided for in settlement of the matter) to be owing to a third party claimant
as well as costs and expenses, including court costs and reasonable attorneys’
fees (collectively, “Losses”) incurred in connection with any third party claim
or suit alleging personal injury, death, or damage to the property of a third
party, but only if such Losses were caused by, or resulted from, a negligent act
or omission or willful misconduct of Contractor or its employees or
representatives. For the avoidance of doubt, the Satellite in any stage of
manufacture or operation shall not be considered as property subject to coverage
under this Article 20.1, and the CondoSat Associate is not considered a third
party subject to coverage under this Article 20.1.     b.   Contractor, at its
own expense, shall defend, indemnify and hold harmless Purchaser and its
respective shareholders, directors, officers and employees, from and against all
range support and de-stacking charges to the extent not otherwise covered under
a Purchaser policy of insurance, if any (including without limitation charges
assessed to de-erect, place and maintain in storage, re-erect and re-process the
Launch Vehicle and Satellite and to re-integrate the Satellite), levied against
Purchaser by the Launch Agency for the Satellite due to Launch delays caused by
Contractor and/or its Subcontractors, agents or representatives at any tier, or
any of them, up to a cumulative maximum of [***] U.S. dollars (U.S. $[***]).
Purchaser shall use Reasonable Efforts to cause the Launch Agency not to incur
range support costs or de-stack a Launch Vehicle after Purchaser has been
notified by Contractor that such a delay may occur.     c.   Contractor, at its
own expense, shall defend, indemnify and hold harmless Purchaser and its
respective shareholders, directors, officers and employees, from and against all
Losses in connection with claims arising out of, or relating to, Contractor’s
breaches of its obligations in Article 4.5.

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

81



--------------------------------------------------------------------------------



 



20.2 Purchaser’s Indemnity
Purchaser, at its own expense, shall defend, indemnify and hold harmless
Contractor, and its respective directors, officers and employees from and
against any Losses incurred in connection with any third party claim or suit
alleging personal injury, death, or damage to the property of a third party
claimant, but only if such Losses were caused by, or resulted from, negligent
acts or omissions or willful misconduct of Purchaser or its employees or
representatives.
20.3 Conditions to Indemnification
The right to any indemnity specified in Article 19, Article 20.1 and
Article 20.2 shall be subject to the following conditions:
A. The Party seeking indemnification shall promptly advise the other Party in
writing of the filing of any suit or of any written claim upon receipt thereof
and shall provide the other Party, at its request and at the indemnifying
Party’s expense, with copies of all documentation and reasonable assistance
relevant to such suit or claim. Notwithstanding anything to the foregoing, a
delay in providing written notice of a suit or written claim shall not relieve a
Party from its indemnity obligations unless such delay materially prejudices a
Party’s ability to defend the suit or claim.
B. The Party seeking indemnification shall not reach a compromise or settlement
without the prior written approval of the other Party, which approval shall not
be unreasonably withheld or delayed, provided that the indemnifying Party has
agreed in writing and without limitation to defend the applicable claim.
C. The indemnifying Party shall assume the defense of any claim or suit thereof
and shall satisfy any judgments rendered by a court of competent jurisdiction in
such suits and shall make all settlement payments. The Party seeking
indemnification may participate in any defense at its own expense, using counsel
reasonably acceptable to the indemnifying Party.
      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

82



--------------------------------------------------------------------------------



 



20.4 Waiver of Subrogation
Each Party shall use Reasonable Efforts to obtain a waiver of subrogation and
release of any right of recovery against the other Party and its Affiliates,
contractors and subcontractors at any tier (including suppliers of any kind) and
their respective directors, officers, employees, shareholders and agents, that
are involved in the performance of this Contract and from any insurer providing
coverage for the risks subject to indemnification by the insured Party under
this Article 20.
      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

83



--------------------------------------------------------------------------------



 



ARTICLE 21 — TERMINATION FOR CONVENIENCE
21.1 Reimbursement of Contractor

  21.1.1   Right to Terminate. Purchaser may terminate this Contract without
cause, in whole or in part, upon giving Contractor written notice; provided,
however, Purchaser may not terminate this Contract after Delivery of the
Satellite in accordance with Article 3.2. Upon receipt of Purchaser’s notice of
termination for convenience, Contractor shall: (i) stop the terminated Work
under this Contract; (ii) place no further orders or subcontracts for materials,
services or facilities to the extent that they relate to the performance of the
terminated Work; (iii) terminate orders and subcontracts to the extent that they
relate to the performance of the terminated Work; and (iv) settle all
outstanding liabilities and all claims arising out of such termination of orders
and subcontracts.     21.1.2   Termination Liability. If Purchaser terminates
Work pursuant to this Article 21, Contractor shall be entitled to the Actual
Costs reasonably incurred by Contractor with respect to: (a) terminated Work
performed hereunder, plus a reasonable profit not to exceed [***] percent on
such Actual Costs; and (b) Actual Costs of termination and settlement with all
vendors and subcontractors (provided that Contractor shall undertake Reasonable
Efforts to minimize any such costs). In the event of termination by the
Purchaser of any of the Work, it is agreed that the termination charges shall be
negotiated pursuant to Article 21.1.3 below, but shall not exceed the lesser of:
(i) the Firm Fixed Price; or (ii) the termination liability amount (in the
“ViaSat TL” column) corresponding to the amount of the most recently completed
Milestone on Exhibit E, Payment Plan and Termination Liability Schedule, and in
the case of both (i) and (ii) less the amount of any payments made by Purchaser
to Contractor pursuant to this Contract. Notwithstanding the above, in the event
of a termination in part as provided above, if such termination causes an
increase in the Actual Costs of performing the remaining non-terminated Work,
Contractor shall be entitled to a corresponding increase (including a [***]
percent profit) in the price of the non-terminated Work.     21.1.3.  
Determination of Termination Liability. Contractor shall submit a proposal to

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

84



--------------------------------------------------------------------------------



 



    Purchaser within sixty (60) days after the effectiveness of the termination,
which proposal shall specify the amount due to Contractor from Purchaser
pursuant to this Article (the “Final Statement”). The Final Statement shall be a
complete statement of all amounts that are due to Contractor hereunder as of the
termination date for the terminated Work. In the event that Purchaser is not in
agreement with the Final Statement, the Parties shall negotiate an agreed upon
Final Statement. After agreeing on the Final Statement, Contractor shall invoice
Purchaser and Purchaser shall pay such invoice within thirty (30) days after
Purchaser’s receipt of the invoice.

21.2   Disposition of Work       At the time of payment by Purchaser to
Contractor of the termination liability amounts due under this Article, subject
to applicable U.S. Government export laws and license conditions, Purchaser may
direct Contractor to transfer to Purchaser, in the manner and to the extent
directed by Purchaser, title to and risk of loss and possession of any items
comprising the Work terminated (including all Work-in-progress, parts and
materials, all inventories, licenses, and associated warranties but not
including any portion of the Work to which Contractor would not have otherwise
been obligated to transfer title hereunder had the Contract been completed).
Contractor shall, upon direction of Purchaser, protect and preserve property at
Purchaser’s expense in the possession of Contractor or its Subcontractors in
which Purchaser has an interest and shall facilitate access to and possession by
Purchaser of items comprising all or part of the Work terminated. Alternatively,
Purchaser may request Contractor to make Reasonable Efforts to re-use or sell
such items and, in the case of Work Contractor can re-use, Contractor shall
remit the mutually agreed cost of all such items to Purchaser, and, in the case
of sold items, remit any sales proceeds to Purchaser less a deduction for Actual
Costs of disposition reasonably incurred.

21.3 Sole Remedy
The remedy set forth in this Article shall be the sole remedy to which
Contractor is entitled for termination of Work under this Article. In the event
of a termination for convenience of the entire Contract, Payment of the amount
payable by Purchaser to Contractor pursuant to this Article shall constitute a
total discharge of Purchaser’s liabilities to Contractor under this Contract,
except for those liabilities and/or obligations that survive pursuant to
Article 34.13.
      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

85



--------------------------------------------------------------------------------



 



ARTICLE 22 — LIQUIDATED DAMAGES

22.1   Liquidated Damages – Schedule/Delivery       The Parties acknowledge and
agree that failure to complete the Milestones listed below in this Article by
the corresponding indicated dates may cause substantial financial loss to
Purchaser (the “Key Milestone Dates”). The Parties further acknowledge and agree
that the following liquidated damages represent a genuine and reasonable
estimate of all losses that would be suffered by Purchaser by reason of any such
delay (which losses would be difficult or impossible to calculate with
certainty) in meeting the Key Milestone Dates.       For the purposes of this
Article only, the Satellite will not be deemed “Delivered” if the Satellite is
placed into Ground Storage for reasons primarily due to the fault of Contractor.
In such case, the time period of such Ground Storage will be included for
purposes of calculation of liquidated damages for delay under this Article 22;
provided that Contractor shall not be liable for, or assessed any liquidated
damages for, any period of such Ground Storage associated with any failure by
Purchaser to schedule with the Launch Agency the next available Launch
opportunity that is reasonably satisfactory to Purchaser and which is consistent
with the Satellite’s availability for Launch. If, as of the Satellite Delivery
dates specified in Article 3.1 (as such date may be extended as provided in this
Contract), the Launch Vehicle is unavailable for reasons that are not
attributable to Contractor, or if the Satellite is delivered for purposes of
Ground Storage for reasons that are not primarily due to the fault of
Contractor, such that Purchaser is not materially harmed or prejudiced by a
delay in Satellite Delivery, then the assessment of liquidated damages for
failure to meet Key Milestone 4 (Satellite Delivery) shall be suspended/forgiven
on a day-to day basis commensurate with the period of unavailability of the
Launch Vehicle or storage after the Satellite Delivery date set forth in
Article 3.1, as the case may be, and no payment by Contractor will be required
for such period.       In the event Contractor fails to meet the Key Milestones
Dates set forth below, as such Dates may be adjusted in accordance with this
Contract, Contractor shall pay Purchaser, as liquidated damages and not as a
penalty, up to a cumulative maximum of [***] U.S. dollars (U.S. $[***]), the
following incremental amounts with the damages period

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

86



--------------------------------------------------------------------------------



 



    beginning on the day after the applicable Key Milestone Date (as such
Date(s) may be adjusted in accordance with this Contract):

  1.   Key Milestone 1: [***]

                  Daily Amount of         Days Late   Liquidated Damages  
Period Total   Cumulative Total
1-30
  [***]   [***]   [***]
31-60
  [***]   [***]   [***]
61-90
  [***]   [***]   [***]

  2.   Key Milestone 2: [***]

                  Daily Amount of         Days Late   Liquidated Damages  
Period Total   Cumulative Total
1-30
  [***]   [***]   [***]
31-60
  [***]   [***]   [***]
61-90
  [***]   [***]   [***]

  3.   Key Milestone 3: [***]

                  Daily Amount of         Days Late   Liquidated Damages  
Period Total   Cumulative Total
1-30
  [***]   [***]   [***]
31-60
  [***]   [***]   [***]
61-90
  [***]   [***]   [***]

  4.   Key Milestone 4: [***]

                  Daily Amount of         Days Late   Liquidated Damages  
Period Total   Cumulative Total
1-30
  [***]   [***]   [***]
31-60
  [***]   [***]   [***]
61-90
  [***]   [***]   [***]
91-120
  [***]   [***]   [***]
121-180
  [***]   [***]   [***]

    Any amounts due in accordance with this Article 22 shall be, at Purchaser’s
election, either (i) credited to Purchaser against any outstanding or future
invoices hereunder or (ii) paid by Contractor to Purchaser within thirty
(30) days of issuance of an invoice from Purchaser. Purchaser’s failure to
invoice or offset shall not constitute a waiver by Purchaser with respect to any
amount of liquidated damages due and owing hereunder.

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

87



--------------------------------------------------------------------------------



 



    Notwithstanding the foregoing, in the event that liquidated damages are
assessed against Contractor pursuant to the foregoing for delays in meeting Key
Milestone Date 1 ([***]) and/or Key Milestone Date 2 ([***]) and/or Key
Milestone Date 3 ([***]), but nevertheless Contractor Delivers the Satellite on
or before the date set forth in Article 3.1 (as such date may be adjusted in
accordance with this Contract), [***] percent ([***]%) of the liquidated damages
assessed and paid pursuant to the foregoing shall be waived and forgiven, and
Purchaser shall reimburse Contractor for any such liquidated damages actually
paid.   22.2   Liquidated Damages/Incentives Based Upon [***]

  22.2.1   [***]. Upon the earlier to occur of: (a) thirty-six (36) months after
EDC, or (b) the conclusion of SPSR, the [***] of the U.S. Beams plus the
Additional Beams (but not including the Canadian Beams) on the Satellite shall
again be calculated using the data from SPSR and [***] (and the resulting
calculated [***] being the “[***]”) that has been placed in the escrow described
in Article 22.2.2, and Contractor shall be entitled to an incentive payment or
shall incur liquidated damamages as provided in the [***] table set forth below.
In the event that the [***] is measured at thirty-six (36) months rather than at
the conclusion of SPSR, the calculation shall be done based upon all available
data and an engineering anaylsis performed in accordance with good engineering
practices applying standards generally applicable in the aerospace industry. In
determining [***], if Mexico service beams are included as any of the Additional
Beams, then [***] contributed by such beam(s) will be considered in determining
the [***]; provided that upon Purchaser obtaining all necessary landing rights
and any other rights necessary for Purchaser to offer its intended service in
Mexico, the [***] shall be recalculated and Contractor shall receive payment for
the remaining [***] of the Mexican [***] within thirty (30) days of Purchaser’s
receipt of an invoice therefor. Purchaser shall have a good faith obligation to
exert Reasonable Efforts to obtain such landing and other rights to provide its
intended service in Mexico.

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

88



--------------------------------------------------------------------------------



 



      Contractor acknowledges that the Satellite [***], not including the
Canadian Beams, will be calculated assuming the use of the [***] frequencies and
such [***] calculation shall not assume the use of the [***] frequencies. If the
[***] is different than the then-current [***] Contractor shall be subject to
liquidated damages or incentive payments as follows (with such amounts to be
pro-rated):

          Liquidated Damages or Incentive [***]   Payment
Greater than [***], and greater than [***]
  Incentive payment of [***] dollars (U.S. $[***]) for each [***] (or portion
thereof) greater than [***] (up to [***]), adjusted as follows: (i) [***] then
the incentive payment shall be decreased by the amount of [***]; or (ii) [***]
then the incentive payment shall be increased by the amount of [***]
 
   
Greater than [***], but less than [***]
  Liquidated damages of [***] U.S. dollars (U.S.$[***]) for each [***] (or
portion thereof) difference between the [***] and the [***]
 
   
Greater than [***], and the same as [***]
  No incentive payments and no liquidated damages

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

89



--------------------------------------------------------------------------------



 



     
Less than [***], but greater than [***]
  Incentive payment of [***] dollars (U.S. $[***]) for each [***] (or portion
thereof) difference between the [***] and [***]
 
   
Less than [***], and less than [***]
  Liquidated damages of [***] dollars (U.S. $[***]) for each [***] (or portion
thereof) less than [***], adjusted as follows:
 
  (i) [***] then the liquidated damages shall be increased by the amount of
[***]; or (ii) [***] then the liquidated damages shall be reduced by the amount
of [***]
 
   
Less than [***], and the same as [***]
  No liquidated damages and no incentive payments

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

90



--------------------------------------------------------------------------------



 



     
Less than [***] but greater than [***], but [***] is greater than [***] or less
than [***]
  (i)[***] then the liquidated damages shall be assessed in the amount of [***]
or (ii) [***] then an incentive payment shall be made in the amount of [***]

    For example, if [***] is [***] and [***] is [***], Contractor would be
obligated to pay Purchaser [***]. For another example, if [***] is [***] and
[***] is [***], Purchaser would be obligated to pay Contractor [***]. For
another example, if [***] is [***] and [***] is [***], Contractor would be
obligated to pay Purchaser liquidated damages equal to [***]. For another
example if [***] is [***] and [***] is [***], Purchaser would be obligated to
pay Contractor an incentive payment equal to [***]. For another example [***] is
[***] and [***] is [***], Contractor would be obligated to pay Purchaser
liquidated damages equal to [***].       In the event that Contractor owes
liquidated damages to Purchaser pursuant to the operation of this
Article 22.2.1, at Purchaser’s election, such liquidated damages shall either be
(i) credited to Purchaser against any outstanding or future invoices hereunder
or (ii) paid by Contractor to Purchaser within thirty (30) days of issuance of
an invoice from Purchaser. In the event that Purchaser owes Contractor an
incentive payment pursuant to operation of this Article 22.2.1, Purchaser shall
make such payment to Contractor within thirty (30) days of issuance of an
invoice from Contractor.

  22.2.2   Escrow of [***]. For the purpose of ensuring that all [***] made
hereunder are done with the version of the [***] utilized to establish the
[***], Purchaser shall, no later than fifteen (15) days after establishing the
[***] pursuant to Article 4.6,

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

91



--------------------------------------------------------------------------------



 



      place the [***] used to establish the [***] into escrow pursuant to the
escrow agreement attached hereto as Exhibit J. The version of the [***] placed
into escrow shall not be updated, unless otherwise agreed by the Parties. The
Parties shall share equally all costs associated with establishing and
maintaining the escrow.

  22.2.3.   Contractor’s Access to [***] and License. Subject to the terms of
the license set forth below, Contractor shall have reasonable access to
Purchaser’s [***] until the determination of [***] as provided in Article 22.2.2
above (at which time the license described in this Paragraph shall also
automatically terminate). Purchaser hereby grants to Contractor a non-exclusive,
non-transferable, non-assignable, non-sublicensable, revocable, limited license
to possess and use a single copy of the [***] during the time period described
above solely for purposes of Contractor’s measurement of the [***] of the
Satellite to be provided under this Contract. Contractor agrees that, upon
termination of the license, Contractor will either destroy (or permanently
erase) all copies of the [***], or return the original [***] to Purchaser.
Purchaser makes no warranties, express or implied, with respect to the [***].  
  22.2.4.   Limitations on Use. Contractor acknowledges that Purchaser retains
exclusive ownership of all Intellectual Property Rights in Purchaser’s [***].
Contractor is not granted any rights in Purchaser’s [***] other than the license
rights expressly set forth above. Contractor agrees that it will not modify,
adapt, create a derivative work of, merge, translate, decompile, disassemble, or
otherwise reverse engineer Purchaser’s [***].

22.3   Remedy       Contractor and Purchaser agree that the actual damages that
Purchaser would suffer as a result of the late Delivery of the Satellite [***]
are, in the nature of this transaction, difficult and impracticable to fix, that
the liquidated damages set forth herein are reasonable amounts to compensate
Purchaser for such failures and delays, and that the payment of liquidated
damages is in lieu of payment of actual damages for such failures and delays.
Such liquidated damages shall be Purchaser’s sole and exclusive remedy and
compensation for Contractor delays with respect to late Delivery of Deliverable

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

92



--------------------------------------------------------------------------------



 



      Items [***], provided that the [***] does not drop below [***]; and
further provided, however, Purchaser retains all rights and remedies under
Article 17.2 regarding termination for Force Majeure, Article 21 regarding
termination for convenience and Article 23 regarding termination for default.
Contractor hereby waives, to the extent permitted by applicable law, any defense
as to the validity of any liquidated damages in this Contract on the grounds
that such liquidated damages are void as penalties.     22.4   Incentives for
Early Delivery         If Delivery of a Satellite occurs before the date
specified in Article 3.1 (as such date may be extended as provided in this
Contract), then Purchaser shall pay Contractor, within thirty (30) days of
receipt of invoice, an amount not to exceed [***] U.S. dollars (U.S. $[***]), as
specified below, as an early delivery incentive for Contractor’s early Delivery:

                  Daily Amount of         Days Early   Incentives   Period Total
  Cumulative Total
1-30
  [***]   [***]   [***]
31-60
  [***]   [***]   [***]
61-90
  [***]   [***]   [***]
91-120
  [***]   [***]   [***]
121-180
  [***]   [***]   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

      

(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

93



--------------------------------------------------------------------------------



 



ARTICLE 23 — TERMINATION FOR DEFAULT

23.1   Purchaser Rights of Termination

  23.1.1   Right to Terminate. Subject to Article 17, Article 18 and
Article 23.1.4 below, Purchaser may terminate this Contract in whole or in part
by written notice to Contractor if: (i) Contractor fails to Deliver the
Satellite within the time specified therefor in Article 3.1 (as such date may be
extended in accordance with the terms of this Contract) plus [***] days (or such
longer time as may be agreed to in writing by Purchaser); (ii) Contractor fails
to make progress (including due to failure to meet specification requirements)
so as to endanger performance of this Contract that it is reasonably likely
Contractor will fail to Deliver the Satellite within the time period set forth
in subclause (i) immediately above, and fails, within [***] days (or such longer
period as may be agreed to in writing by Purchaser) after receipt from Purchaser
of written notice thereof, to cure such breach or correct such failure; or
(iii) except for failures covered by items (i) and (ii) above, Contractor fails
to perform any material provision of this Contract and does not correct such
failure within a period of [***] days (or such longer period as Purchaser may
authorize in writing) after receipt of notice from Purchaser specifying such
failure.     23.1.2   Termination Liability. In the event of termination
pursuant to this Article 23.1, Purchaser shall be entitled to: (i) a refund by
Contractor of all payments made by Purchaser to Contractor for the terminated
Work plus interest thereon at the interest rate stipulated in Article 5.3.1
hereof from the date payment was received by Contractor to the date the refund
is made to Purchaser; and/or (ii) to retain and/or obtain Work as set forth in
Article 23.1.3, provided that Purchaser shall remain liable for payment of all
amounts for such Work as set forth in Article 23.1.3. In addition, Purchaser
shall be entitled to any liquidated damages for delay accrued pursuant to
Article 22 prior to the effective date of termination. In addition, Purchaser
shall be entitled to [***]. Contractor shall pay the foregoing amounts no later
than thirty (30) days after Contractor’s receipt of Purchaser’s written notice
requesting such amounts pursuant to subclause (i) above.

 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

94



--------------------------------------------------------------------------------



 



      Payment of such amounts, or transfer of Work as set forth in
Article 23.1.3, shall be Purchaser’s sole and exclusive remedy in the event of a
termination for default.

  23.1.3   Contractor’s Reimbursement for Terminated Work. In the event
Purchaser terminates the Contract pursuant to this Article 23.1, Purchaser shall
have the option to obtain title to the Deliverable Items provided for under this
Contract or associated Work-in-progress (but not including Deliverable Data) or
any other portion of the Work to which Contractor would not have otherwise been
obligated to transfer title hereunder had the Contract been completed,
including, if requested by Purchaser in writing (and subject to any approvals
required by the associated Subcontractors and receipt by Contractor of
associated reasonable releases and indemnifications in favor of Contractor),
assignment of Subcontracts, subject to payment: (i) at the price set forth in
this Contract for delivered items for which an itemized price is set forth
herein and (ii) at the Actual Costs incurred by Contractor for (a) such items
for which no itemized price is set forth herein and (b) partially completed
items or services and Work-in-progress. This sum shall be offset by amounts paid
by Purchaser and received by Contractor for Deliverable Items and
Work-in-progress retained by Purchaser, and Contractor shall protect and
preserve property in the possession of Contractor in which Purchaser has an
interest. Purchaser shall pay amounts due hereunder no later than sixty
(60) days after issuance of its written notice pursuant to Article 23.1.2. Upon
settlement and payment of amounts due hereunder, Contractor, subject to
applicable U.S. Government export control laws, shall promptly, at Contractor’s
or Subcontractor’s plant, transfer title and risk of loss to Purchaser for the
applicable Deliverable Items and Work-in-progress.     23.1.4   Special
Provision Limiting Purchaser’s Remedies. Purchaser’s sole and exclusive remedy
with respect to delays in Delivery shall be as specified in Article 22 and this
Article 23.1. Purchaser shall have no right to terminate this Contract pursuant
to this Article 23.1 above on or after Intentional Ignition (unless and to the
extent of a Terminated Ignition pursuant to Article 12.1).     23.1.5  
Disposition of the Work. Except for items obtained by Purchaser as set forth in
Article 23.1.3, Contractor shall retain title to any and all Work,
Work-in-progress,

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.



95



--------------------------------------------------------------------------------



 



      parts or other material, inventories, and any associated warranties, and
any subcontracted items Contractor has specifically produced, acquired, or
subcontracted for in accordance with this Contract.

  23.1.6   Invalid Default Termination. If, after termination pursuant to this
Article 23.1, it is finally determined pursuant to Article 25 or written
agreement of Purchaser that Contractor was not in default under Article 23.1.1,
or that the default was excusable under the Contract, the rights and obligations
of the Parties shall be the same as if the termination had occurred under
Article 21.

23.2   Contractor Rights of Termination

  23.2.1   Right to Terminate. Contractor may terminate this Contract upon
written notice to Purchaser if Purchaser fails to make any payment required
under this Contract, and Purchaser shall fail to cure such failure within thirty
(30) days after receiving written notice thereof from Contractor (or such longer
period as may be agreed to in writing by Contractor). For purposes of
clarification, Contractor shall not be entitled to terminate this Contract for
Purchaser’s failure to make payment hereunder to the extent Purchaser has
disputed such payment in good faith pursuant to Article 5.6.     23.2.2  
Termination Liability. In the event of termination pursuant to this Article
23.2, Contractor shall be paid as if such termination were for convenience
pursuant to Article 21. Further, if Purchaser’s failure to perform is a failure
to pay Contractor invoiced amounts when due, Contractor shall be entitled to
late payment interest pursuant to Article 5.3. Payment of the total amounts
payable by Purchaser pursuant to this Article 23.2.2 shall constitute a total
discharge of Purchaser’s liabilities to Contractor for termination pursuant to
this Article 23.2.     23.2.3   Disposition of the Work. Upon completion of all
payments to Contractor in accordance with this Article 23.2, Purchaser may,
subject to Article 7 hereof, require Contractor to transfer to Purchaser in the
manner and to the extent directed by Purchaser, title to and possession of any
items comprising all or any part of the Work terminated (including all
Work-in-progress, but not including any Deliverable Data or any other portion of
the Work to which Contractor would not have otherwise been obligated to transfer
title hereunder had the Contract been completed) not used or disposed of by
Contractor pursuant to the foregoing

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

96



--------------------------------------------------------------------------------



 



      sentence. Contractor shall, upon direction of Purchaser, protect and
preserve such items at Purchaser’s expense in the possession of Contractor or
its Subcontractors and shall facilitate access to and possession by Purchaser of
items comprising all or part of the Work terminated. Alternatively, Purchaser
may request Contractor to undertake Reasonable Efforts to re-use or sell such
items and, in the case of Work Contractor can re-use, remit the agreed-upon cost
of such items to Purchaser, and, in the case of sold items, remit any sales
proceeds to Purchaser less a deduction for Actual Costs of disposition
reasonably incurred by Contractor for such efforts. Contractor shall, if
requested by Purchaser in writing, assign to Purchaser or its designee such
Subcontracts as requested by Purchaser (subject to any approvals required by the
associated Subcontractors and receipt by Contractor of associated reasonable
releases and indemnifications in favor of Contractor).     23.2.4   Invalid
Default Termination. If, after termination pursuant to this Article 23.2, it is
finally determined pursuant to Article 25 or written agreement of Contractor
that Purchaser was not in default under Article 23.2.1, Contractor shall be
liable to Purchaser for direct damages resulting from such termination of this
Contract (in no event exceeding amounts payable to Purchaser pursuant to
Article 23.1, and subject to the limitation of liability set forth in
Article 27).

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

97



--------------------------------------------------------------------------------



 



ARTICLE 24 — RESERVED
[THIS SPACE INTENTIONALLY LEFT BLANK]

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

98



--------------------------------------------------------------------------------



 



ARTICLE 25 — DISPUTE RESOLUTION
Any dispute, claim, or controversy between the Parties arising out of or
relating to this Contract (“Dispute”), including any Dispute with respect to the
interpretation, performance, termination, or breach of this Contract or any
provision thereof shall be resolved as provided in this Article 25.

25.1   Informal Dispute Resolution

      Prior to the initiation of formal dispute resolution procedures, the
Parties shall first attempt to resolve their Dispute informally, in a timely and
cost-effective manner, as follows:

  A.   If, during the course of the Work, a Party believes it has a Dispute with
the other Party, the disputing Party shall give written notice thereof, which
notice will describe the Dispute and may recommend corrective action to be taken
by the other Party. Contractor’s program manager shall promptly consult with
Purchaser’s contract manager in an effort to reach an agreement to resolve the
Dispute.     B   In the event that agreement cannot be reached within ten
(10) days of receipt of written notice, either Party may request that the
Dispute be escalated, and the respective positions of the Parties shall be
forwarded to an executive level higher than that under Paragraph A above for
resolution of the Dispute.     C.   In the event agreement cannot be reached
within twenty (20) days of receipt of written notice, either Party may request
that the Dispute be escalated, and the respective positions of the Parties shall
be forwarded to the Chief Executive Officer (CEO) or equivalent of each Party
for resolution of the Dispute.     D.   In the event agreement cannot be reached
as provided in Paragraphs A, B, or C above within a total of sixty (60) days
after receipt of the written notice described in Paragraph A above either Party
may proceed in accordance with Article 25.2.

      Each phase of the dispute resolution process shall require the Parties to
meet in person at least one time.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

99



--------------------------------------------------------------------------------



 



25.2   Litigation

      If any Dispute arising between the Parties cannot be settled pursuant to
Article 25.1 (or, if a Party makes a good faith determination that (i) a breach
by the other Party is such that a temporary restraining order or other
preliminary injunctive relief to enforce its rights or the other Party’s
obligations under the provisions of this Contract is necessary or
(ii) litigation is appropriate to avoid the expiration of an applicable
limitations period or to preserve a superior position with respect to
creditors), either Party shall have the right to bring suit.         Any suit
brought shall be brought in any court of competent jurisdiction in the state of
California, and the Parties hereby waive any objection to that venue and that
court’s exercise of personal jurisdiction over the case. The Parties hereby
irrevocably consent to the exercise of personal jurisdiction by the state and
federal courts in the State of California concerning any Dispute between the
Parties. If, for any reason, neither the state nor federal courts in California
will exercise jurisdiction over the Dispute, then litigation as permitted herein
may be brought in any court of competent jurisdiction in the United States of
America.         If a dispute arises as to whether or not a Party has committed
or acted with gross negligence or willful misconduct, that issue alone shall be
resolved by the court without a jury, and the court shall resolve such issue by
applying the laws of the State of New York without regard to its conflict of law
rules. THE PARTIES EXPRESSLY WAIVE THEIR RIGHT TO A JURY IN CONNECTION WITH SUCH
DISPUTE.         Nothing in this Contract precludes a Party that prevails on any
claim from initiating litigation in any appropriate forum to enter or enforce a
judgment based on the court’s award on that claim.         Pending final
resolution of any dispute (including the informal dispute resolution process and
litigation), Contractor shall, unless otherwise directed by Purchaser in
writing, perform all its obligations under this Contract, provided that
Purchaser continues to make undisputed payments as they come due. For purposes
of clarification, Contractor shall not be entitled to stop work under this
Contract for Purchaser’s failure to make payment hereunder to the extent
Purchaser has disputed such payments in good faith pursuant to Article 5.6.
Without prejudice to Purchaser’s other rights and remedies set

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

100



--------------------------------------------------------------------------------



 



      forth in this Contract, in the event that Contractor stops work (unless
otherwise permitted under this Contract) which results in delays in Delivery,
[***].

 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

101



--------------------------------------------------------------------------------



 



ARTICLE 26 — INTER-PARTY WAIVER OF LIABILITY FOR A LAUNCH

26.1   Launch Services Agreement Inter-Party Waiver of Liability

  26.1.1   Inter-Party Waiver. Each Party hereby agrees to be bound by the
no-fault, no-subrogation inter-party waiver of liability and related indemnity
provisions required by the Launch Services Agreement with respect to the Launch
and to cause their respective contractors and Subcontractors at any tier
(including suppliers of any kind) that are involved in the performance of this
Contract and any other person having an interest in the Satellite or any
Transponder thereon (including customers of Purchaser) to accede to such waiver
and indemnity, which in every case shall include claims against the Launch
Agency, either Party and their respective contractors and subcontractors at any
tier (including suppliers of any kind) that are involved in the performance of
this Contract. The Parties shall execute and deliver any instrument that may be
reasonably required by the Launch Agency to evidence their respective agreements
to be bound by such waivers.     26.1.2   Waiver of Subrogation. The Parties
also shall use Reasonable Efforts to obtain from their respective insurers, and
shall require their respective contractors and subcontractors at any tier
(including suppliers of any kind) that are involved in the performance of this
Contract and any other person having an interest in the Satellite or any
Transponder thereon (including non-consumer customers of Purchaser), to use
Reasonable Efforts to obtain from their respective insurers, an express waiver
of such insurers’ rights of subrogation with respect to any and all claims that
have been waived pursuant to this Article 26.

26.2   Indemnity Related to the Inter-Party Waiver of Liability

      Each Party shall indemnify against and hold harmless the other Party
and/or its contractors and Subcontractors at any tier (including suppliers of
any kind) that are involved in the performance of this Contract, from and
against any claim made by the indemnifying Party and/or any of its contractors
and Subcontractors (including suppliers of any kind) that are involved in the
performance of the Contract, or by any person having an interest in the
Satellite or Transponder thereon (including customers of Purchaser), or by
insurer(s) identified in Article 26.1, resulting from the failure of the

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

102



--------------------------------------------------------------------------------



 



      indemnifying Party to waive any liability against, or to cause any other
person the indemnifying Party is obligated to cause to waive any liability
against, the Launch Agency, the other Party or either of their contractors and
subcontractors at any tier (including suppliers of any kind) involved in the
performance of this Contract. The Parties shall execute and deliver any
instrument that may be reasonably required by the Launch Agency to evidence
their respective agreements to be bound by such indemnifications.

26.3   Survival of Obligations       The waiver, indemnification and hold
harmless obligations provided in this Article 26 shall survive and remain in
full force and effect, notwithstanding the expiration or termination of this
Contract.   26.4   Third Party Claims Coverage       With respect to third party
liability for death or bodily injury of for the loss or damage to property that
may be sustained, and any consequences thereof, resulting from, or arising in
connection with the performance of the Launch Services for the Satellite,
Purchaser shall use Reasonable Efforts to require the Launch Agency to include
Contractor (and any other party or entity as Contractor may request) as an
additional named insured under all policies of third party claims coverage (or
any other program of third party claims coverage, including coverage provided by
agencies of any government) that are provided or required to be provided by or
through the Launch Agency.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

103



--------------------------------------------------------------------------------



 



ARTICLE 27 — LIMITATION OF LIABILITY

27.1   Limitation       EXCEPT AS PROVIDED OTHERWISE IN ARTICLES 27.3 AND 27.4,
NEITHER PARTY SHALL BE LIABLE DIRECTLY OR INDIRECTLY TO THE OTHER PARTY, TO ITS
OFFICERS, DIRECTORS, EMPLOYEES, CONTRACTORS OR SUBCONTRACTORS AT ANY TIER
(INCLUDING SUPPLIERS OF ANY KIND), AGENTS OR CUSTOMERS, TO ITS PERMITTED
ASSIGNEES OR SUCCESSOR OWNERS OF ANY SATELLITE OR OTHER DELIVERABLE ITEM OR TO
ANY OTHER PERSON CLAIMING BY OR THROUGH SUCH OTHER PARTY, FOR ANY AMOUNTS
REPRESENTING LOSS OF PROFITS, LOSS OF BUSINESS, OR INDIRECT, SPECIAL,
INCIDENTAL, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES, INCLUDING WITHOUT
LIMITATION LOST PROFITS, LOST REVENUES OR COSTS OF RECOVERING A SATELLITE
POST-LAUNCH, ARISING FROM OR RELATING TO THE PERFORMANCE OR NONPERFORMANCE OF
THIS CONTRACT OR ANY ACTS OR OMISSIONS ASSOCIATED THEREWITH OR RELATED TO THE
USE OF ANY ITEMS DELIVERED OR SERVICES FURNISHED HEREUNDER, WHETHER THE BASIS OF
SUCH LIABILITY IS BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE OF ANY TYPE
(EXCEPT AS PROVIDED IN ARTICLE 27.3 BELOW) AND STRICT LIABILITY), STATUTE OR
OTHER LEGAL OR EQUITABLE THEORY.   27.2   Liability       EXCEPT AS PROVIDED
OTHERWISE IN ARTICLES 27.3 AND 27.4, IN NO EVENT WILL CONTRACTOR’S TOTAL
LIABILITY ARISING OUT OF OR RELATED TO THIS CONTRACT EXCEED THE SUM OF: (i) ALL
PAYMENTS PREVIOUSLY MADE TO CONTRACTOR UNDER THIS CONTRACT; AND (ii) ANY
LIQUIDATED DAMAGES ACTUALLY INCURRED PURSUANT TO ARTICLE 22.1; AND (iii) [***].
EXCEPT AS PROVIDED OTHERWISE IN ARTICLE 27.3, IN NO EVENT WILL PURCHASER’S TOTAL
LIABILITY ARISING OUT OF OR IN CONNECTION WITH THIS CONTRACT EXCEED [***].

 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

104



--------------------------------------------------------------------------------



 



27.3   Gross Negligence and Willful Misconduct       ARTICLE 27.1 SHALL NOT
APPLY IN THE EVENT OF A PARTY’S GROSS NEGLIGENCE AND/OR WILLFUL MISCONDUCT IN
WHICH CASE SUCH PARTY MAY BE LIABLE AND RESPONSIBLE FOR AMOUNTS REPRESENTING
LOST PROFITS, LOSS OF BUSINESS AND THE OTHER DAMAGES DESCRIBED IN ARTICLE 27.1
UP TO AN AMOUNT NOT TO EXCEED IN THE CUMULATIVE MAXIMUM, [***] UNITED STATES
DOLLARS (US$[***]). THE FOREGOING AMOUNT SHALL BE IN EXCESS OF ANY LIABILITIES
SUBJECT TO ARTICLE 27.2.   27.4   Indemnities       ARTICLES 27.1 AND 27.2 SHALL
NOT APPLY TO LIABILITY ARISING UNDER ARTICLES 19 (INTELLECTUAL PROPERTY
INDEMNITY), 20 (INDEMNIFICATION) (AND IN BOTH CASES ONLY AS TO LIABILITIES
ADJUDICATED (OR PROVIDED IN SETTLEMENT OF THE MATTER) TO BE OWING TO THE THIRD
PARTY CLAIMANT AS WELL AS COSTS AND EXPENSES INCURRED IN DEFENDING OR SETTLING
SUCH CLAIMS), AND 26.2 (INDEMNITY RELATED TO THE INTER-PARTY WAIVER OF
LIABILITY). NOTHING IN THIS ARTICLE 27 SHALL BE DEEMED AS A WAIVER OF ANY RIGHTS
OF EITHER PARTY UNDER THE NONDISCLOSURE AGREEMENT DATED MARCH 8, 2006 (AS
AMENDED ON APRIL 27, 2007).   27.5   Survival       THIS ARTICLE 27 SHALL
SURVIVE THE EXPIRATION OR TERMINATION OF THIS CONTRACT FOR WHATEVER CAUSE.

 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

105



--------------------------------------------------------------------------------



 



ARTICLE 28 — DISCLOSURE AND HANDLING OF PROPRIETARY INFORMATION

28.1   Definition of Proprietary Information       For the purpose of this
Contract, “Proprietary Information” means all confidential and proprietary
information (other than Deliverable Data, which is subject to the provisions of
Article 39) in whatever form transmitted, that is disclosed or made available
directly or indirectly by such Party (hereinafter referred to as the “disclosing
party”) to the other Party hereto (hereinafter referred to as the “receiving
party”) and: (i) is identified as proprietary by means of a written legend
thereon or (ii) if disclosed orally, is identified as proprietary at the time of
initial disclosure and then summarized in a written document, with the
Proprietary Information specifically identified, that is supplied to the
receiving party within ten (10) days of initial disclosure. Notes and memoranda
prepared by the receiving party (but not the receiving party’s attorneys) that
include the disclosing party’s Proprietary Information shall be considered the
disclosing party’s Proprietary Information for all purposes of this Article.
Proprietary Information shall not include any information disclosed by a Party
that (i) is already known to the receiving party at the time of its disclosure,
as evidenced by written records of the receiving party, without an obligation of
confidentiality at the time of disclosure; (ii) is or becomes publicly known
through no wrongful act of the receiving party; (iii) is independently developed
by the receiving party as evidenced by written records of the receiving party;
or (iv) is rightfully obtained by the receiving party from any third party
without restriction and without breach of any confidentiality obligation by such
third party.   28.2   Terms for Handling and Use of Proprietary Information    
  Subject to Article 28.1, for a period of ten (10) years after receipt of any
Proprietary Information, the receiving party shall not disclose Proprietary
Information that it obtains from the disclosing party to any person or entity
except its employees, Affiliates (who are not direct competitors of the
disclosing party), attorneys, agents, Financing Entities, potential and actual
joint venture partners, and consultants (who, in all cases, are not direct
competitors of the disclosing party) who have a need to know, who have been
informed of and have agreed in writing (or are otherwise subject to
confidentiality obligations consistent with the obligations set forth herein) to
abide by the receiving party’s obligations under this Article 28, and who are
authorized pursuant to applicable U.S. export control laws and licenses or other
approvals to receive such information. The receiving party shall use not less
than the same degree of care to avoid disclosure

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

106



--------------------------------------------------------------------------------



 



      of such Proprietary Information as it uses for its own Proprietary
Information of like importance; but in no event less than a reasonable degree of
care. Proprietary Information shall be used only for the purpose of performing
the obligations under this Contract, or as the disclosing party otherwise
authorizes in writing.

28.3   Legally Required Disclosures       Notwithstanding the foregoing, in the
event that the receiving party becomes legally compelled to disclose Proprietary
Information of the disclosing party (including disclosures necessary or in good
faith determined to be reasonably necessary under the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended), the receiving
party shall, to the extent practicable under the circumstances, provide the
disclosing party with written notice thereof so that the disclosing party may
seek a protective order or other appropriate remedy, or to allow the disclosing
party to redact such portions of the Proprietary Information as the disclosing
party deems appropriate. In any such event, the receiving party will disclose
only such information as is legally required, and will cooperate with the
disclosing party (at the disclosing party’s expense) to obtain proprietary
treatment for any Proprietary Information being disclosed.   28.4   Return of
Confidential Information       Upon the request of the Party having proprietary
rights to Proprietary Information, the other Party in possession of such
Proprietary Information shall promptly return such Proprietary Information (and
any copies, extracts, and summaries thereof) to the requesting Party, or, with
the requesting Party’s written consent, shall promptly destroy such materials
(and any copies, extracts, and summaries thereof), except for one (1) copy which
may be retained for legal archive purposes, and shall further provide the
requesting Party with written confirmation of same; provided, however, where
both Parties have proprietary rights in the same Proprietary Information, a
Party shall not be required to return such information to the other Party.
Nothing in this Article 28.4 shall require a Party to return or destroy computer
files or records containing Proprietary Information but only if and to the
extent such files or records were created in the ordinary course of business
pursuant to such Party’s automatic archiving and back-up procedures for
computerized or word-processed records. The rights and obligations of the
Parties under this Article shall survive any return or destruction of
Proprietary Information.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

107



--------------------------------------------------------------------------------



 



28.5   No License       Except as expressly provided in this Contract, nothing
in this Contract shall be construed as granting the receiving party whether by
implication, estoppel, or otherwise, any license or any right to use any
Proprietary Information received from the disclosing party, or use any patent,
trademark, or copyright now or hereafter owned or controlled by the disclosing
party.   28.6   Injunctive Relief       The Parties agree that, in addition to
any other rights and remedies that exist under this Contract, in the event of a
breach or threatened breach of this Article, the disclosing party shall be
entitled to seek an injunction prohibiting any such breach. The Parties
acknowledge that Proprietary Information is valuable and unique and that
disclosure in breach of this Article may result in irreparable injury to the
disclosing party.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

108



--------------------------------------------------------------------------------



 



ARTICLE 29 — CONTRACT TECHNOLOGY ESCROW

29.1   Segregation of Contract Technology/Escrow.

  29.1.1.   No later than 30 days after completion of PDR, the Parties shall
enter into an escrow agreement (the “Escrow Agreement”) in the form attached
hereto as Exhibit G. Pursuant to the terms of the Escrow Agreement, Contractor
shall deliver to the escrow agent copies of all Contract Technology, and shall
diligently keep such escrow updated, no less frequently than on a quarterly
basis. Purchaser shall pay all costs associated with establishing and
maintaining the Escrow Agreement, and Contractor, at no charge to Purchaser,
shall be responsible for gathering and depositing the Contract Technology into
the escrow. Purchaser shall be responsible for all escrow agent fees incurred in
connection with the withdrawal of Contract Technology under the Escrow
Agreement, once established.     29.1.2   The Escrow Agreement will not permit
Purchaser’s access to the Contract Technology except if:

  (i)   Contractor becomes insolvent;     (ii)   Contractor makes a general
assignment for the benefit of creditors;     (iii)   Contractor files a
voluntary petition in bankruptcy or an involuntary petition in bankruptcy is
filed against Contractor, which petition is not dismissed within 30 days;    
(iv)   Contractor suffers or permits the appointment of a receiver for its
business;     (v)   Contractor becomes subject to any proceeding under any
bankruptcy or insolvency law;     (vi)   Contractor has liquidated its business;
    (vii)   Contractor ceases doing business without providing for a successor;
or     (viii)   Contractor is unwilling or unable to continue to perform its
obligations under this Contract.

      In the cases of items (i) through (v), Purchaser shall only be able to
access the Contract Technology if Contractor is unwilling or unable to continue
to perform its obligations under this Contract.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

109



--------------------------------------------------------------------------------



 



  29.1.3   Contractor represents and warrants that the Contract Technology kept
at Contractor’s facilities and delivered into escrow under the Escrow Agreement:

  (i)   will comprise all of the Contract Technology (including the source code
language statement for any and all applicable Software) to the extent its
retention is consistent with Contractor’s normal retention policies;     (i)  
will be kept current, including all updates needed to maintain compliance with
the terms of this Contract; and     (ii)   will be in a form suitable for
reproduction by Purchaser.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

110



--------------------------------------------------------------------------------



 



ARTICLE 30 — PUBLIC RELEASE OF INFORMATION

30.1   Generally       Either Party intending to disclose publicly, whether
through the issuance of news releases, articles, brochures, advertisements,
prepared speeches or other information releases, information concerning the
financial details of this Contract or Proprietary Information of the other Party
regarding the Work must obtain the prior written approval of the other Party
with respect to the content and timing of such issuance, which approval shall
not be unreasonably denied, delayed or withheld.   30.2   Exceptions       The
obligations set forth in Article 30.1 shall not apply to the following:

  30.2.1   information that is publicly available from any governmental agency
or that is or otherwise becomes publicly available without breach of this
Contract;     30.2.2   internal publications or releases which are clearly
marked or otherwise identifiable as not intended for the public at large; and  
  30.2.3   disclosure required by applicable law or regulation, including
without limitation, disclosure required by the Securities and Exchange
Commission or the Nasdaq Stock Market or any other securities exchange on which
the securities of a Party or its Affiliate is then trading.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

111



--------------------------------------------------------------------------------



 



ARTICLE 31 — NOTICES

31.1   Written Notification

Each contractual or legal notice or correspondence required or permitted to be
given or made hereunder shall be in writing (except where oral notice is
specifically authorized) to the respective addresses, facsimile and telephone
numbers and to the attention of the individuals set forth below, and any such
notice or correspondence shall be deemed given on the earlier to occur of
(i) actual receipt, irrespective of whether sent by post, facsimile
transmission, overnight courier or other method, and (ii) seven (7) days after
mailing by registered or certified mail, return receipt requested, postage
prepaid.

              In the case of Purchaser:
 
      ViaSat, Inc.
 
      6155 El Camino Real
 
      Carlsbad, California 92009
 
      Attn: David Abrahamian
 
      Telephone No.: 760-476-3053
 
      Facsimile No.: 760-795-1045
 
       
 
      With a separately delivered copy to:
 
      ViaSat, Inc.
 
      6155 El Camino Real
 
      Carlsbad, California 92009
 
      Attn: Jared Flinn
 
      Telphone No.: 760-476-2672
 
      Facsimile No.: 760-476-4830
 
            In the case of Contractor:
 
       
 
      Space Systems/Loral, Inc.
 
      3825 Fabian Way M/S G-44
 
      Palo Alto, CA 94303-4697
 
      Attn.: Contract Manager, Nick Pound
 
      Telephone No.: 650-852-6606
 
      Facsimile No.: 650-852-4631
 
            With a separately delivered copy to:
 
      Space Systems/Loral, Inc.
 
      3825 Fabian Way M/S G-56
 
      Palo Alto, CA 94303-4697

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

112



--------------------------------------------------------------------------------



 



         
 
      Attn.: Program Manager, Greg Harms
 
      Telephone No.: 650-852-5575
 
      Facsimile No.: 650-852-6392

31.2   Change of Address       Either Party may from time to time change its
notice address or the persons to be notified by giving the other Party written
notice (as provided above) of such new information and the date upon which such
change shall become effective.   31.3   Authorized Representatives       The
only representatives of Purchaser and Contractor authorized to sign contractual
documents and to direct Work under this Contract are:       PURCHASER

Name: David Abrahamian
Title: Contracts Manager
Name: Jared Flinn
Title: Associate General Counsel
Or others as may be authorized in writing by an executive officer of Purchaser
from time to time.

      CONTRACTOR:

Name: Ronald Haley
Title: Senior Vice President, Finance and Contracts
Or others authorized by written delegation by Contractor.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

113



--------------------------------------------------------------------------------



 



ARTICLE 32 — RISK MANAGEMENT SERVICES

32.1   Purchaser Responsibility       Purchaser shall be responsible for
procuring any Launch and In-Orbit Insurance Policy (defined below) covering the
risks of loss or damage to the Satellite from and after Intentional Ignition.  
    IN NO EVENT SHALL PURCHASER DISCLOSE OR TRANSFER CONTRACTOR-PROVIDED
TECHNICAL INFORMATION OR PROVIDE TECHNICAL/DEFENSE SERVICES BASED ON
CONTRACTOR-FURNISHED TECHNICAL INFORMATION TO NON-U.S. PERSONS INCLUDING
INSURANCE BROKERS OR UNDERWRITERS OR OTHER NON-U.S. PERSONS OR ENTITIES (AS
DEFINED IN 22 CFR SECTION 120.15 AND SECTION 120.16) WITHOUT CONTRACTOR’S PRIOR
WRITTEN APPROVAL (NOT TO BE UNREASONABLY WITHHELD OR DELAYED) AND, WHERE
REQUIRED, PRIOR APPROVAL OF THE U.S. GOVERNMENT.   32.2   Contractor Support    
  At Purchaser’s request, Contractor shall, at its own expense, use its
Reasonable Efforts to obtain quotes for launch and/or in-orbit insurance to
cover the risk of loss or damage to the Satellite from Intentional Ignition and
continuing up to one year after Launch (provided that such coverage period is
then commercially available) on such commercial terms and conditions as are then
commercially available, with a maximum sum insured equal to the sum of prices
for the Satellite, Launch Services and insured insurance premium, such amount to
be confirmed by Purchaser (or, if such coverage is not then available, at the
maximum amount commercially available) (the “Launch and In-Orbit Insurance
Policy”). Within twenty (20) Business Days of receiving such quotes from
Contractor, Purchaser, in its sole discretion, shall either: (i) directly
procure such insurance by and on its own behalf; or (ii) notify Contractor in
writing that Purchaser rejects such proposal for Launch and In-Orbit Insurance
Policy. Failure of Purchaser to provide such written notice within the twenty
(20) Business Day period shall be deemed to be a rejection of such proposal for
the Policy. In either event, Contractor shall have no further obligation with
regard to the procurement of Launch and In-Orbit Insurance Policy or Purchaser’s
acquisition or non-acquisition thereof, except as provided in the immediately
succeeding Paragraph and Article 32.3.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

114



--------------------------------------------------------------------------------



 



    At Purchaser’s request, Contractor shall, regardless of whether Purchaser
shall have accepted or rejected Contractor’s proposal for the Launch and
In-Orbit Insurance Policy, perform the various activities described in this
Article 32. Subject to Article 7 and Article 28, Contractor, at no additional
charge to Purchaser, shall furnish Purchaser with such information regarding the
Satellite as is requested by the insurers and as is customary and normal to
support and assist Purchaser in obtaining and maintaining a Launch and In-Orbit
Insurance Policy including but not limited to: (i) providing a comprehensive
presentation package on the Satellite, suitable for presentation to the space
insurance brokers and underwriters; (ii) supporting Purchaser with all necessary
presentations (oral, written or otherwise), including attendance and
participation in such presentations where requested by Purchaser;
(iii) providing on a timely basis all reasonable and appropriate technical
information, data and documentation; (iv) providing documentation and answers to
insurer and underwriter inquiries; and (v) obtaining any agreements and other
approvals that are required (e.g., those agreements and approvals required
pursuant to Article 7.3) for Purchaser’s potential insurance providers to have
access to all information required by such potential providers. Notwithstanding
Article 28, Disclosure and Handling of Proprietary Information and Article 30,
Public Release of Information, but subject to Article 7, Purchaser may disclose
this Contract to its insurers, provided that Purchaser has entered into binding
agreements with such insurers that limits the disclosure and use of such
Contract on terms comparable to those contained herein and further provided that
Contractor shall be allowed to make redactions reasonable to both Parties to
Article 19 (Intellectual Property Indemnity), Article 22 (Liquidated Damages for
Late Delivery), Article 23 (Termination for Default), Article 27 (Limitation of
Liability), Article 29 (Contract Technology Escrow), Article 35 (Ground
Storage), Article 36 (Orbit Maneuver Life Payment and Launch Vehicle Guarantee),
Article 39 (Intellectual Property), Article 40 (Lender Requirements) (and
definitions applicable to the foregoing), interest percentages, and this
sentence.   32.3   Insurance Amounts       Purchaser shall be responsible for
procuring directly and on its own behalf any Launch and In-Orbit Insurance
Policy. Notwithstanding the foregoing, in the event that any loss is paid to
Contractor under the Launch and In-Orbit Insurance Policy, then Contractor
agrees to hold such amounts in trust for Purchaser and to pay such amounts to
Purchaser within three (3) Business Days after Contractor receives the
corresponding

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

115



--------------------------------------------------------------------------------



 



    payment from the insurers, except for any amount(s) due to Contractor
including earned Orbital Performance Incentives as provided under Article 13,
and, for the avoidance of doubt, Contractor shall be obligated to make payment
to Purchaser under this Article 32 only to the extent that Contractor receives
payment from the insurers. Notwithstanding the foregoing, Contractor shall
reasonably cooperate with Purchaser in recovering all amounts due from the
insurers under the Launch and In-Orbit Insurance Policy.   32.4   Claims Support
      Subject to Article 7 and Article 28, Contractor shall cooperate with and
provide reasonable and customary support to Purchaser in making and perfecting
claims for insurance recovery and as to any legal proceeding as may be brought
by Purchaser associated with any claim for insurance recovery. Contractor shall
furnish Purchaser with any information that may be reasonably required to
prepare and present any insurance claim.   32.5   Contractor Insurance
Requirements       During the period from EDC until Intentional Ignition (and in
the event of a Terminated Ignition, until the subsequent Intentional Ignition
where Contractor re-acquires title and risk of loss to the Satellite as provided
in Article 12.1) Contractor shall obtain and maintain, at its own expense,
Ground Insurance coverage against all risks of loss, including earthquake and
other natural disasters, and damage to the Satellite and its Components in an
amount sufficient to cover the greater of: (i) the Contractor’s full replacement
value of the Satellite; and (ii) the amounts paid by Purchaser with respect to
the Satellite. Such insurance shall provide: (w) coverage for removal of debris,
and insuring the structures, machines, equipment, facilities, fixtures and other
properties constituting part of the project, (x) transit coverage, including
ocean marine coverage (unless insured by the supplier), (y) off-site coverage
for any key equipment, and (z) off-site coverage covering any property or
equipment not stored on the construction site. The deductible for such insurance
shall not exceed [***] Dollars U.S. dollars (U.S. $[***]). Contractor shall have
Purchaser and/or its designees named as an additional named insured on such
insurance policy(ies) to the extent of their interest. Prior to commencing the
Work, and whenever requested by Purchaser, Contractor agrees to furnish to

 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

116



--------------------------------------------------------------------------------



 



      Purchaser certificates of insurance evidencing that insurance required
under this Article is in full force and effect. Contractor agrees to notify
Purchaser in advance of any change to any material terms and conditions of said
policies of insurance which are relevant to this Contract, and, if any such
change is made without Purchaser’s consent (not to be unreasonably withheld),
Contractor shall be obligated to procure supplemental insurance coverage,
subject to availability, to comply with the insurance obligations set forth
above. Contractor shall provide certificates of insurance which shall contain an
endorsement setting forth that the insurer cannot terminate or materially amend
the provisions of the insurance without prior written notification to Purchaser
at least thirty (30) days before such termination or amendment. If, after being
requested in writing by Purchaser to do so, Contractor fails to produce evidence
of compliance with Contractor’s insurance obligations hereunder within fourteen
(14) days, Purchaser may effect and maintain the insurance and pay the premiums,
and Contractor, at no charge, shall provide reasonable cooperation as requested
by Purchaser. The amount paid shall be a debt due and payable from Contractor to
Purchaser, or Purchaser, at its option, may elect to offset payments due
Contractor.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

117



--------------------------------------------------------------------------------



 



ARTICLE 33 — ORDER OF PRECEDENCE
In the event of conflict among the terms of this Contract (Preamble, Recitals,
and Articles 1 to 41) and the Exhibits, the following order of decreasing
precedence shall apply:

     
o Contract terms and conditions
  (Preamble, Recitals and Articles 1 through 41)
o Exhibit A
  Statement of Work
o Exhibit E
  Payment Plan and Termination Liability Schedule
o Exhibit K
  Default Configuration
o Exhibit B
  Satellite Performance Specification
o Exhibit C
  Mission Assurance Plan
o Exhibit D
  Satellite Program Test Plan
o Exhibit F
  Satellite Control Facility Requirements Document
o Exhibit H
  Dynamic Satellite Simulator Statement of Work and Functional Requirements
Document
o Exhibit G
  Escrow Agreement
o Exhibit I
  Guaranty Agreement
o Exhibit J
  [***] Escrow Agreement

 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

     
(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]
  SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

118



--------------------------------------------------------------------------------



 



ARTICLE 34 — GENERAL

  34.1   Assignment

  34.1.1   General. This Contract may not be assigned, either in whole or in
part, by either Party without the express written approval of the other Party,
not to be unreasonably withheld or delayed.     34.1.2   By Purchaser.
Notwithstanding the foregoing, Purchaser may assign or transfer this Contract or
all its rights, duties, or obligations hereunder without Contractor’s approval
(i) to an Affiliate, provided that such Affiliate has sufficient financial
resources or funding to fulfill Purchaser’s obligations under this Contract;
(ii) in connection with obtaining financing for the Satellite under any
financing agreement; (iii) to any entity which, by way of merger, consolidation,
or any similar transaction involving the acquisition of substantially all the
stock or the entire business assets of Purchaser relating to the subject matter
of this Contract succeeds to the interests of Purchaser, provided in each case
the assignee, transferee, or successor to Purchaser has expressly assumed all
the obligations of Purchaser and all terms and conditions applicable to
Purchaser under this Contract; or (iv) to any subsidiary or joint venture
associate of Purchaser not meeting the requirements of item (i) above, provided
that Purchaser executes the Guaranty Agreement attached hereto as Exhibit I.    
34.1.3   By Contractor. Notwithstanding the foregoing, Contractor may assign or
transfer this Contract or all of its rights, duties, or obligations hereunder
to: (i) any Affiliate of Contractor that has equivalent or greater financial
resources as Contractor; or (ii) any person in connection with the sale,
transfer, merger, assignment or other reorganization affecting Contractor or all
(or substantially all) of Contractor’s assets or capital stock, whether by way
of merger, consolidation, or otherwise, provided in each case the assignee,
transferee, or successor to Contractor has expressly assumed all the obligations
of Contractor and all terms and conditions applicable to Contractor under this
Contract.     34.1.4   Security Interests. Either Party, upon prior written
notice to the other Party, may grant security interests in its rights hereunder
to lenders that provide financing for the performance by such Party of its
obligations under this Contract or for the subject matter hereof. In the event
that either Party is sold to or merged into

     
(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]
  SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

119



--------------------------------------------------------------------------------



 



      another entity, its responsibilities under this Contract shall not be
altered and the successor organization shall be liable for performance of such
Party’s obligations under this Contract.

  34.2   Binding Effect         This Contract shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns. Assignment of this Contract shall not relieve the assigning Party of
any of its obligations nor confer upon the assigning Party any rights except as
provided in this Contract.     34.3   Severability         If any provision of
this Contract is declared or found to be illegal, unenforceable or void, the
Parties shall negotiate in good faith to agree upon a substitute provision that
is legal and enforceable and is as nearly as possible consistent with the
intentions underlying the original provision. If the remainder of this Contract
is not materially affected by such declaration or finding and is capable of
substantial performance, then the remainder shall be enforced to the extent
permitted by law.     34.4   Waiver of Breach of Contract         A waiver of
any provision or any breach of a provision of this Contract shall not be binding
upon either Party unless the waiver is in writing, signed by a duly authorized
representative of the Party to be bound, as applicable, and such waiver shall
not affect the rights of the Party not in breach with respect to any other or
future breach. No course of conduct by a Party shall constitute a waiver of any
provision or any breach of a provision of this Contract unless a written waiver
is executed in accordance with the provisions of this Article 34.4.     34.5  
Amendments         This Contract, including any and all its Exhibits, may not be
modified except by written instrument of subsequent date signed by an officer of
Contractor, or another person designated in writing by any such officer to sign
such an instrument, and an authorized officer of Purchaser, or another person
designated in writing by any such authorized officer of Purchaser to sign such
an instrument.

     
(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]
  SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

120



--------------------------------------------------------------------------------



 



  34.6   Captions         The captions contained herein are for purposes of
convenience only and shall not affect the construction of this Contract.    
34.7   Relationships of the Parties         It is expressly understood that
Contractor and Purchaser intend by this Contract to establish the relationship
of independent contractors only, and do not intend to undertake the relationship
of principal and agent or to create a joint venture or partnership or any other
relationship, other than that of independent contractors, between them or their
respective successors in interests. Neither Contractor nor Purchaser shall have
any authority to create or assume, in the name or on behalf of the other Party,
any obligation, expressed or implied, or to act or purport to act as the agent
or the legally empowered representative of the other Party, for any purpose
whatsoever.     34.8   Entire Agreement         This Contract, including all its
Exhibits, represents the entire understanding and agreement between the Parties
hereto with respect to the subject matter hereof, and supersedes all prior
negotiations and agreements with respect to the subject matter hereof, which
cease to have any further force or effect.     34.9   Standard of Conduct      
  Both Parties agree that all their actions in carrying out the provisions of
this Contract shall be in compliance with applicable laws and regulations and
neither Party will pay or accept bribes, kickbacks or other illegal payments, or
engage in unlawful conduct.     34.10   Construction         This Contract,
including all its Exhibits, has been drafted jointly by the Parties and in the
event of any ambiguities in the language hereof, there shall be no inference
drawn in favor of or against either Party.     34.11   Counterparts         This
Contract may be signed in any number of counterparts with the same effect as if
the signature(s) on each counterpart were upon the same instrument.

     
(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]
  SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

121



--------------------------------------------------------------------------------



 



  34.12   Applicable Law         This Contract shall be interpreted, construed
and governed, and the rights of the Parties shall be determined, in all
respects, according to the laws of the State of New York without reference to
its conflicts of laws rules.     34.13   Survival         Termination or
expiration of this Contract for any reason shall not release either Party from
any liabilities or obligations set forth in this Contract remain to be performed
or by their nature would be intended to be applicable following any such
termination or expiration, including the following: Article 2.2 (Option
Satellite) (only if the option is still valid as of the termination or
expiration of this Contract); Article 4.4 (Fees and Other Expenses); Article 4.5
(Taxes); Article 7.4 (Compliance with U.S. Laws and Directives); Article 12.1(C)
(Satellite), Article 15.2.8 (Disclaimer); Article 19 (Intellectual Property
Indemnity); Article 20 (Indemnification); Article 21 (Termination for
Convenience); Article 22 (Liquidated Damages); Article 23 (Termination for
Default); Article 25 (Dispute Resolution); Article 26 (Inter-Party Waiver of
Liability for a Launch); Article 27 (Limitation of Liability); Article 28
(Disclosure and Handling of Proprietary Information); Article 29 (Contract
Technology Escrow); Article 30 (Public Release of Information); Article 31
(Notices); Article 33 (Order of Precedence); Article 34 (General); Article 36
(Orbital Maneuver Life Payment and Launch Vehicle Guarantee) and Article 39
(Intellectual Property).     34.14   U.N. Convention on the International Sales
of Goods         The U.N. Convention on the International Sales of Goods shall
not apply or otherwise have any legal effect with respect to this Contract.    
34.15   No Third-Party Beneficiaries         This Contract is entered into
solely between, and may be enforced only by, Purchaser and Contractor and their
permitted assigns, and this Contract shall not be deemed to create any rights in
third parties, including suppliers, customers, the CondoSat Associate, and
owners of a Party, or to create any obligations of a Party to any such third
parties.

     
(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]
  SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

122



--------------------------------------------------------------------------------



 



  34.16   Business Ethics         In the event that Contractor has cause to
believe that Purchaser has acted improperly or unethically during the term of
this Contract, Contractor is requested to report such conduct to Purchaser’s
ethics hotline at 1-888-475-8376. Copies of Purchaser’s Guide to Business
Conduct are available at www.viasat.com under “Investors-Corporate Governance.”
Any failure by Contractor to act under this clause will not constitute a breach
of this Contract.     34.17   Remedies         Where a specific remedy is set
forth in this Contract, such remedy shall be the sole and exclusive remedy
available to the Party entitled to claim it and shall be in substitution for all
other remedies arising at law or in equity in relation to the specific matter
that the remedy responds to. Purchaser’s right to terminate this Contract for
default pursuant to Article 23.1.1(iii) shall not constitute a “specific remedy”
hereunder, provided that, where Purchaser elects to proceed pursuant to
Article 23.1.1(iii), such election shall be the sole remedy to which Purchaser
is entitled. For the avoidance of doubt, in the event of a material breach by
either Party where multiple specific remedies are set forth herein and are
available, the non-breaching Party shall have right to elect the specific remedy
to enforce, provided that, in no event shall the non-breaching Party be entitled
to multiple recoveries or remedies unless expressly provided otherwise in this
Contract.

     
(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]
  SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

123



--------------------------------------------------------------------------------



 



ARTICLE 35 — GROUND STORAGE

  35.1   Ground Storage         Purchaser may direct Contractor, in writing, to
store the Satellite after completion of SPSR. If so directed, Contractor shall
store the Satellite and related equipment at Contractor’s own facilities for up
to [***] years (“Ground Storage”). Such storage shall be conducted in accordance
with Contractor’s standard Shipping, Handling and Storage Plan (the “Satellite
Storage Plan”).     35.2   Costs of Ground Storage         [***] Purchaser shall
pay Contractor for Ground Storage at the rate of $[***] per month, and any
post-storage re-verification testing excess of the testing that would have been
required if the Satellite were only placed in Ground Storage for six (6) months
will be considered a change under Article 16, Changes. The foregoing shall be
Purchaser’s sole liability for Storage Costs.     35.3   Equitable Allocation of
Storage Costs         Notwithstanding the foregoing, in the event that Ground
Storage is required primarily due to the fault of Contractor, all Storage Costs
shall be borne by Contractor, provided that Purchaser schedules with the Launch
Agency the next available Launch opportunity that is reasonably satisfactory to
Purchaser and which is consistent with the Satellite’s availability for Launch.
        In the event the Satellite is initially placed in Ground Storage due to
the fault of Contractor, but Purchaser does not schedule with the Launch Agency
the next available Launch opportunity reasonably satisfactory to Purchaser and
which is consistent with the Satellite’s availability for Launch: (A) Contractor
shall be responsible for all Storage costs for the period of time up to the next
available Launch opportunity reasonably satisfactory to Purchaser and which is
consistent with the Satellite’s availability for Launch, [***]; and
(B) Purchaser shall be responsible for payment of those amounts set forth in
paragraph 35.2(b), above, for the period of Ground Storage [***].

 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

     
(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]
  SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

124



--------------------------------------------------------------------------------



 



  35.4   Payments of Storage Costs         Payments of Storage Costs required to
be made under this Article 35 shall be made on the thirtieth (30th) day of each
month for the prior month’s storage, provided an invoice is received at least
thirty (30) days prior to the payment date.     35.5   Title and Risk of Loss  
      Title and risk of loss to the Satellite delivered for Ground Storage shall
remain with Contractor at the storage site.     35.6   Notification of Intention
to Launch a Previously Stored Satellite         In the event a Satellite is
placed in Ground Storage, Purchaser shall notify Contractor in writing when the
Satellite should be removed from Ground Storage and delivered to the Launch
Site. This notification must be received by Contractor not less than three
(3) months prior to the scheduled date for Launch of the Satellite.

     
(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]
  SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

125



--------------------------------------------------------------------------------



 



ARTICLE 36 — ORBIT MANEUVER [***] AND LAUNCH VEHICLE [***]

  36.1   Orbital Maneuver [***]         On the IOT Complete Date, assuming a
nominal Launch (as such term is used in the launch industry), the remaining
orbital maneuver life (the “Remaining OML”) of the Satellite shall be calculated
by taking the fuel loaded at Launch, subtracting the fuel consumed to date, and
projecting the consumption of the available fuel. Fuel consumed to date shall be
calculated by taking the average of: [***]. Projected consumption shall be based
on sufficient fuel for the station keeping operations projected by Purchaser
(based upon procedures provided by Contractor pursuant to this Contract),
assuming full north/south and east/west station keeping, altitude control,
momentum management, and a reasonable reserve for retirement maneuvers. For
purposes of this calculation, any fuel consumed associated with the Satellite
temporarily occupying an orbit location other than the final orbit location,
115ºW, pursuant to a “fly-by”, or with drifting the Satellite to its final orbit
location of 115ºW due to the Satellite being tested in an orbit location other
than the final orbit location of 115ºW, shall not be subtracted for calculation
of the Remaining OML.         If, at the time of the IOT Complete Date, the
Remaining OML of the Satellite is less than one hundred eighty (180) months due
to the fault of Contractor, Contractor shall pay to Purchaser an amount
calculated as [***] dollars ($[***]) per each month by which such Remaining OML
is less than one hundred eighty (180) months (with such amount to be pro-rated
for any period of less than one (1) month) (the “OML Payment”). For example, if
the Remaining OML were 178 months and 10 days (for a total of 5,428 total days
in the remaining Orbital Performance Period), the Contractor would be obligated
to pay Purchaser [***].         In the event Contractor is required to pay the
OML Payment, the Orbital Performance Incentive Period shall be shortened to end
on the last day of the Remaining OML period,

 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

     
(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]
  SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

126



--------------------------------------------------------------------------------



 



      and the Daily Rate shall be adjusted to account for such shortened period.
In the above example, the Orbital Performance Incentive Period would be
5,428 days and the new Daily Rate for purposes of Article 13 would be the
Orbital Performance Incentive amount divided by 5,428.         Any amounts due
in accordance with this Article shall, at Purchaser’s election either be (i)
credited to Purchaser against any outstanding or future invoices hereunder or
(ii) paid by Contractor to Purchaser within thirty (30) days of issuance of an
invoice from Purchaser.     36.2   Launch Vehicle [***]         Contractor shall
[***], based upon pre-launch estimates and analysis, [***]. If, as of the
completion of the critical design review, [***], following a Launch [***], would
be [***], then Contractor shall be [***].  Contractor will perform all necessary
Integration Activities [***]. In the event that the Satellite has to be placed
in Ground Storage at the conclusion of SPSR as a result of a change of Launch
Vehicle due to Contractor failing to meet the [***] as provided above, the
liquidated damages provisions of Article 22.1 shall apply during the term of
such Ground Storage.

 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

     
(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]
  SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

127



--------------------------------------------------------------------------------



 



ARTICLE 37 — CONTRACTOR PERSONNEL

  37.1   Contractor Personnel         The Contractor will assign only properly
qualified and experienced personnel to the Work contemplated under the Contract,
and Contractor shall use Reasonable Efforts to retain such personnel on the Work
for its duration. At the reasonable request of Purchaser, Contractor shall not
use, and shall not permit any Subcontractor to use, in the performance of the
Work any personnel deemed by Purchaser to be abusive, disorderly, incompetent,
careless, unqualified to perform the Work assigned, or otherwise unsatisfactory
to Purchaser. Without limiting the generality of the foregoing, Contractor
shall, within ten (10) Business Days after receiving notice from Purchaser,
remove from the performance of the Work, and, as soon as is reasonably
practicable, replace, any personnel of Contractor or any Subcontractor who is
performing any portion of the Work, if Purchaser reasonably believes that such
personnel is creating a risk to the timely or safe completion of the Work in
accordance with this Contract.     37.2   Key Personnel as of EDC        
Personnel assigned to the following positions shall be considered “Key
Personnel,” and, as of the date of EDC, shall be filled by the following
Contractor employees:

  a)   the Contractor’s Program Manager: Greg Harms     b)   the Contractor’s
Contracts Manager: Nick Pound     c)   the Contractor’s Systems Engineering
Manager: Michel Baylocq     d)   the Contractor’s Payload Manager: Melles Tsighe

      Purchaser may from time to time change the positions designated as Key
Personnel under this Contract on sixty (60) days notice to Contractor and with
mutual agreement of the Contractor, not to be unreasonably withheld or delayed.
    37.3   Assignment of Key Personnel         Contractor shall assign
individuals only from within Contractor’s organization to fill the Key Personnel
positions. All Key Personnel shall have significant relevant experience and
expertise. Before assigning an individual to any Key Personnel position, whether
as an initial assignment or a subsequent assignment, Contractor shall notify
Purchaser of

     
(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]
  SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

128



--------------------------------------------------------------------------------



 



      the proposed assignment, shall introduce the individual to Purchaser (and,
upon request of Purchaser, provide Purchaser with the opportunity to interview
the individual) and shall provide Purchaser with a resume and other information
reasonably requested by Purchaser. If Purchaser in good faith objects to the
proposed assignment within fifteen (15) Business Days after being notified
thereof, Contractor shall not assign the individual to that position and shall
propose to Purchaser the assignment of another individual of suitable
qualifications and experience, the criteria of which are to be mutually agreed
by Purchaser and Contractor acting reasonably. Should the individuals filling
the positions of Key Personnel leave such positions for whatever reason,
Contractor shall follow the procedure set forth in this Article to assign
replacement personnel. Key Personnel shall not be assigned to other duties
without the Purchaser giving prior written consent.

     
(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]
  SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

129



--------------------------------------------------------------------------------



 



ARTICLE 38 — SUBCONTRACTS

  38.1   Major Subcontracts         Contractor shall select Major Subcontractors
subject to Purchaser’s prior written approval, and Purchaser shall be provided
with complete copies of all Major Subcontracts promptly upon execution thereof.
For purposes of this Contract, a “Major Subcontract” shall be any Subcontract
that has a contract value of at least five million dollars ($5,000,000.00), or,
in the event Contractor issues Subcontracts therefor, for those items set forth
below. In the event Contractor or any Subcontractor desires to terminate any
Major Subcontractor or to substitute Subcontractors on any Major Subcontract,
Contractor shall first notify Purchaser in writing.         To the extent that
the Contractor elects to procure the following items from subcontractors, those
subcontractors shall be Major Subcontractors: TWTAs, LNAs, and downconverters.  
  38.2   No Privity of Contract         Subject to the provisions of this
Article, Contractor shall have the right to use such Subcontractors as may be
necessary to perform the Work under this Contract. Nothing in this Contract
shall be construed as creating any contractual relationship between Purchaser
and any Subcontractor. Contractor is fully responsible to Purchaser for the acts
or omissions of Subcontractors and of any other parties used by Contractor or a
Subcontractor in connection with the performance of the Work. Any failure by a
Subcontractor to meet its obligations to Contractor shall not constitute a basis
for Force Majeure (except where such failure is itself a Force Majeure event),
and shall not relieve Contractor from meeting any of its obligations under this
Contract. Notwithstanding anything to the contrary herein, Purchaser’s
acknowledgment or approval of any Major Subcontractor or Subcontractor shall not
relieve Contractor from any of its obligations or responsibilities under this
Contract.     38.3   Thales Agreement         Purchaser has previously entered
into an agreement with Thales Components Corporation (“TCC”) to reserve
production capacity for forty (40) high-powered traveling wave tubes (“TWTs”),
as well as mission unique long lead parts for use on the Satellite. Promptly
upon execution of this Contract, but in no event later than January 30, 2008,
Purchaser agrees to assign and relinquish to Contractor all its rights under its
contract

     
(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]
  SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

130



--------------------------------------------------------------------------------



 



      with TCC for the reservation of the necessary TWTs and associated mission
unique long lead parts in favor of Contractor. In the event that the terms of
Purchaser’s contract with TCC prejudices or adversely affects Contractor’s
rights and ability to negotiate terms and conditions with TCC for the TWT’s that
would otherwise be available to Contractor, such differing terms shall be
considered as changes subject to the provisions of Article 16.

     
(SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]
  SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

131



--------------------------------------------------------------------------------



 



ARTICLE 39 — INTELLECTUAL PROPERTY

39.1   Ownership

  A.   Reserved.     B.   Subject to the licenses granted to Purchaser in this
Article 39 of this Contract, Contractor shall own all Intellectual Property
Rights, title and interest in and to all Contractor Intellectual Property. For
avoidance of doubt, Contractor shall retain title to all Deliverable Data
(including Software in Deliverable Items of hardware and Deliverable Items of
Software) developed by or on behalf of Contractor and the Intellectual Property
Rights contained therein, excluding Purchaser Intellectual Property.     C.  
Contractor agrees that the obligations set forth in Article 28.2, subject to the
terms and exceptions to confidentiality obligations set forth in Article 28,
shall apply to Contractor with respect to the handling and use of
Purchaser-unique information contained in the Satellite Payload Specifications;
provided that to the extent such Purchaser-unique information constitutes a
trade secret under applicable law, such Purchaser-unique information shall be
held in confidence by Contractor in accordance with Article 28 for as long as
such information remains a trade secret under applicable law

39.2   Licenses and Restrictions

  A.   Contractor grants to Purchaser a nonexclusive, perpetual, irrevocable,
royalty-free, license, with the right to sublicense, except to Competitors,
subject to the same limitations applicable to Purchaser (including but not
limited to the provisions of Articles 7.2, 7.4, 15.1, 15.2.8, 17.1, 26.2, 27,
28, 30 and 39.1), to Exploit Contractor Intellectual Property. Any sublicense
granted under this Article 39.2(A) shall be in writing and Contractor shall be
provided with complete copies of any such sublicense promptly upon grant
thereof. Purchaser shall be liable for the acts of its sublicensees to the same
extent as if such acts of sublicensees had been committed by Purchaser.     B.  
Subject to the terms of this Contract, Purchaser grants to Contractor a
nonexclusive, nontransferable, royalty-free license during the term of this

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

132



--------------------------------------------------------------------------------



 



      Contract, with no right to sublicense (except to Subcontractors), under
Purchaser Intellectual Property only to the extent necessary to provide the Work
under this Contract. Any sublicense granted under this Article 39.2(C) shall be
in writing. Contractor shall be liable for the acts of its sublicensees to the
same extent as if such acts of sublicensees had been committed by Contractor.  
  C.   Neither Party shall have a license to use the trademarks or service marks
of the other Party without such other Party’s express written consent.     D.  
There are no implied licenses under this Contract, and any rights not expressly
granted by a Party to the other Party hereunder shall be reserved by such Party.
Each Party agrees not to reverse engineer the Intellectual Property of the other
Party provided to such Party in connection herewith (whether provided prior to
or after EDC). Each Party agrees not to file for patents covering the
Intellectual Property Rights owned by the other Party hereto.     E.  
Contractor shall make Reasonable Efforts to secure for Purchaser from each Major
Subcontractor entering into a Subcontract on or after EDC at least the same
rights with respect to such Subcontractor’s Intellectual Property as are
provided to Purchaser in this Article 39 with respect to Contractor Intellectual
Property (such Reasonable Efforts not to include payment of additional amounts
for such rights).

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

133



--------------------------------------------------------------------------------



 



ARTICLE 40 — LENDER REQUIREMENTS
The Parties recognize this Contract may be financed through external sources.
Notwithstanding anything to the contrary in this Contract, except for
restrictions and conditions set forth in Article 7 and Article 28, Contractor
shall provide to any Financing Entity any information (including, without
limitation, this Contract) that such Financing Entity reasonably requires.
Contractor agrees to negotiate in good faith and issue such documents as may be
reasonably required by any Financing Entity to implement such financing,
including a contingent assignment of this Contract to such Financing Entity,
under terms reasonably acceptable to Contractor, but in no event shall
Contractor be obligated to agree to anything (including agreement to make
modifications to this Contract) that would impair, create a risk to, or
otherwise prejudice its rights and benefits hereunder or increase its
liabilities or obligations hereunder.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

134



--------------------------------------------------------------------------------



 



ARTICLE 41 — SECURITY INTEREST

41.1   Security Interest

  41.1.1   Collateral. As collateral security for payment and performance by
Contractor of the Secured Obligations, whether now existing or hereafter
arising, Contractor hereby grants to Purchaser a first priority security
interest (the “Security Interest”) in all of Contractor’s right, title and
interest in, to and under the following property, whether owned on EDC or
thereafter acquired by Contractor and whether existing on EDC or thereafter
coming into existence (collectively, the “Collateral”):

  a.   all [***]; and     b.   all [***] of and to any of the foregoing.

  41.1.2   Contractor Actions in Support of Grant of Security Interest. In
furtherance of the grant of the Security Interest, Contractor, as of EDC:

  a.   shall give, execute, deliver, file, record, obtain, and authorize all
financing statements, intellectual property security agreements, and any other
notices, instruments, agreements and documents, and Contractor shall take such
other actions, as reasonably requested by Purchaser to (1) create, perfect,
validate and preserve the Security Interest and the priority thereof or (2) to
enable Purchaser to exercise and enforce its rights hereunder with respect to
such pledge, grant and Security Interest, and, in the event the Protocol of
Space Assets to the Cape Town Convention on Mobile Goods is ratified by the
United States and becomes effective, Contractor shall take all action required
thereunder to protect and preserve the security interest of Purchaser hereunder;
    b.   shall indicate in its corporate records the Security Interest that
Purchaser has in the Collateral; and     c.   authorizes Purchaser to file UCC-1
financing statements with respect to the Security Interest and the Collateral.

 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

135



--------------------------------------------------------------------------------



 



  41.1.3   Contractor Representations and Warranties in Support of Grant of
Security Interest. Contractor represents and warrants that as of EDC the
Security Interest granted to Purchaser shall constitute a legal, valid and
enforceable security interest therein and upon the filing of UCC-1 financing
statements in the office of the Secretary of State of Delaware will be a first
priority perfected security interest in those items that can be perfected by
filing under the UCC subject to no other liens or security interests other than
Junior Liens (as defined below) [***]. Contractor further represents and
warrants that it is duly organized as a corporation solely under the laws of the
State of Delaware, and that its full legal name is set forth is as set forth on
the signature pages hereof. Contractor further represents and warrants that no
authorization, approval, or other action by, and no notice to or filing with,
any U.S. governmental authority or regulatory body is required for either
(i) the pledge or grant created in favor of Purchaser hereunder, or (ii) the
exercise by Purchaser of any rights or remedies in respect of any Collateral
(whether specifically granted or created hereunder or provided for by applicable
law), except for the UCC-1 financing statement in the State of Delaware, any
filings under federal statutes in respect of Intellectual Property Rights, any
filings to perfect security interests under laws outside the United States, any
filings to perfect security interests under provisions other than the UCC, and
any actions in connection with enforcement rights required under applicable
export restrictions and security regulations.     41.1.4   Junior Liens. On and
after EDC, Contractor shall not sell, lend, rent, lease, transfer or otherwise
dispose of any portion of the Collateral or any right, title or interest therein
except to Purchaser pursuant to the Contract and Contractor shall keep such
Collateral free from any security interest, lien, encumbrance or claim.
Notwithstanding the foregoing, Contractor shall be permitted to grant [***]
(“Junior Liens”) on the Collateral to secure indebtedness of Contractor and its
Affiliates from time to time, including reimbursement obligations in respect of
letters of credit (collectively, “Permitted Debt”), provided that the terms of
such Junior Liens shall be expressly subordinated to the Security Interest and
otherwise acceptable to

 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

136



--------------------------------------------------------------------------------



 



      Purchaser. Prior to granting any Junior Lien on the Collateral, Contractor
shall provide written notice to Purchaser describing the circumstances of such
Junior Lien (including the identity of the proposed holder of such Junior Lien
and the nature of the Permitted Debt). Within ten (10) Business Days after
receipt of such notice, Purchaser shall notify Contractor whether such proposed
Junior Lien is acceptable to Purchaser in its reasonable discretion and, if
acceptable, provide the terms for such Junior Lien and the subordination thereof
that would be reasonably acceptable to Purchaser. Contractor agrees and
acknowledges that such terms may prohibit the holder of such Junior Lien from
seizing, foreclosing on, selling or otherwise disposing of the Collateral so
long as the Security Interest in favor of Purchaser in regard to such Collateral
remains in effect.     41.1.5   Periodic Inventory. Upon the reasonable request
of Purchaser (not to occur more often than [***] absent a default under
Article 23.1.1, and in the event of a default under Article 23.1.1 on a [***]
basis) following EDC, Contractor shall provide Purchaser a written inventory
describing the [***] as of the time of such request.     41.1.6   Exercise of
Rights. On and after EDC, Purchaser shall have and be entitled to exercise all
the rights and remedies with respect to the Collateral of a secured party under
the UCC (whether or not the UCC is in effect in the jurisdiction where Purchaser
asserts the rights and remedies), such additional rights and remedies as
provided in this Contract, and such additional rights and remedies to which a
secured party is entitled under the laws in effect in any jurisdiction where
Purchaser may assert its rights and remedies. Effective at the moment at which
Purchaser exercises its right to terminate the Contract pursuant to
Article 23.1.1, Purchaser shall have the right, subject to applicable export
control restrictions and security regulations, to take possession of the
Collateral or any part thereof upon ten (10) days notice to Contractor, and
Contractor shall assemble the Collateral in the location or locations specified
by Purchaser and give Purchaser access to Contractor’s premises for purposes of
inspecting and/or removing any or all of the Collateral. Notwithstanding any
provision of this Contract to the contrary,

 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

137



--------------------------------------------------------------------------------



 



      Purchaser shall not be permitted to exercise its remedies as a secured
party in respect of the Security Interests pursuant to this Article 41.1.6
unless Purchaser has the right to terminate the Contract as to the Work pursuant
to Article 23.1.1 hereof, and Purchaser exercises such rights of termination.  
  41.1.7   Sale of Collateral. If the Proceeds of sale, collection or other
realization of or upon the Collateral are insufficient to cover the Secured
Obligatins, Contractor shall remain liable for any deficiency. Purchaser shall
not incur any liability as a result of the sale of the Collateral, or any part
thereof, at any private sale conducted in a commercially reasonable manner and
otherwise in compliance with the UCC and applicable export control restrictions.
Contractor hereby waives any claims against Purchaser arising by reason of the
fact that the price at which the Collateral may have been sold at such a private
sale was less than the price that might have been obtained at a public sale or
was less than the aggregate amount of the Secured Obligations, even if Purchaser
accepts the first offer received and does not offer the Collateral to more than
one offeree, so long as the sale was conducted in a commercially reasonable
manner. Purchaser may be the purchaser of any or all of the Collateral at any
public or private sale (to the extent any portion of the Collateral being
privately sold is of a kind that is customarily sold on a recognized market or
subject of widely distributed standard price quotations) in accordance with the
UCC, at a price as determined in accordance with Article 23.1.3, and Purchaser
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any part of the Collateral sold at any such
sale made in accordance with the UCC, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any Collateral
payable by Purchaser at such sale. Purchaser may sell the Collateral without
giving any warranties as to the Collateral. Purchaser may specifically disclaim
or modify any warranties of title or the like. This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral. Notwithstanding any Junior Liens, Purchaser shall have no obligation
to marshal any of the Collateral.     41.1.8   Application of Proceeds. Except
as otherwise herein expressly provided and except as provided below in this
Article 41.1.8, the Proceeds of any collection, sale or other realization of all
or any part of the Collateral pursuant hereto: (i) first, to the

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

138



--------------------------------------------------------------------------------



 



      payment of the costs and expenses of such collection, sale or other
realization; (ii) second, to the payment in full of the amounts due to Purchaser
as set forth in Article 23.1.2, (iii) third, to satisfy any other Secured
Obligations, (iv) fourth, to the payment of any Junior Liens secured by such
Collateral, and (v) fifth, to the payment to the Contractor, or its respective
successors or assigns, or as a court of competent jurisdiction may direct, of
any surplus then remaining. Notwithstanding anything to the contrary in this
Contract, the Proceeds from the sale, disposition or other realization of the
Collateral may be applied to the payment of Secured Obligations only to the
extent expressly set forth in this Article 41.1.8.     41.1.9   Appointment as
Attorney in Fact. On and after EDC, without limiting any rights or powers
granted by Article 41 to Purchaser while the Contract has not been terminated in
whole for Contractor’s default in accordance with Article 23.1.1, upon the
occurrence and during the continuance of any termination of the Contract for
Contractor’s default pursuant to Article 23.1.1, Purchaser is hereby appointed
the attorney in fact of the Contractor for the purpose of carrying out the
provisions of the Security Interests and taking any action and executing any
instruments that Purchaser may deem necessary or advisable to accomplish the
purposes hereof, which appointment as attorney in fact is irrevocable and
coupled with an interest.     41.1.10   Reasonable Supporting Actions.
Contractor agrees that, from time to time upon the written request of Purchaser
on and after EDC, Contractor will execute and deliver such further documents and
do such other acts and things as Purchaser may reasonably request in order to
fully effectuate the purposes of this Article 41. Contractor shall not change
its name, address, or jurisdiction of incorporation unless it shall have given
Purchaser thirty (30) day’s prior written notice thereof and shall have taken
all action reasonably requested by Purchaser to preserve the validity,
perfection and priority of the security interests hereunder.     41.1.11  
Termination of Security Interest. After a valid termination of this Contract
pursuant to Article 21 or Article 23.2, or in the event of a termination of this
Contract pursuant to Article 23.1.1, each of the foregoing in accordance with
the respective terms of such provisions, and subject to receiving Purchaser’s
consent, which will not be unreasonably withheld, conditioned or delayed,
Contractor may, on behalf of

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

139



--------------------------------------------------------------------------------



 



      Purchaser, file any documents (including UCC termination statements) to
effect a termination of the Security Interests and any document filed or
recorded to perfect such Security Interests. Purchaser shall execute and deliver
and, if appropriate, file with the applicable filing offices, such documents and
instruments as may be necessary or desirable to effect such termination.

      (SPACE SYSTEMS LORAL LOGO) [a37258a3725801.gif]   SS/L-TP20701
ViaSat Contract

Use or disclosure of the data and information contained on this sheet is subject
to the restriction on the title page.

140



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Contract by their duly
authorized officers as of the date set forth in the Preamble.

                              Space Systems/Loral, Inc.       ViaSat, Inc.
 
                           
By:
  /s/ RON O. HALEY       By:   /s/ KEVEN LIPPERT            
 
                           
Name:
  Ron Haley       Name:   Keven Lippert            
 
                           
Title:
  CFO       Title:   General Counsel            
 
                           

 